 

Exhibit 10.1

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Securities and Exchange
Commission.

 

Execution Copy

 

DATED THIS        7th        DAY OF        May           2012

 

Between

 

DBS TRUSTEE LIMITED

AS TRUSTEE OF MAPLETREE INDUSTRIAL TRUST

as the Landlord

 

And

 

KULICKE & SOFFA PTE. LTD.

as the Tenant

 



 

 

AGREEMENT TO DEVELOP AND LEASE

 



 

 

WONGPARTNERSHIP LLP

One George Street

#20-01

Singapore 049145

Tel: +65 6416 8000

Fax: +65 6532 5711/+65 6532 5722

Email: contactus@wongpartnership.com

Website: www.wongpartnership.com.sg

 

 

 

 

TABLE OF CONTENTS

 

CLAUSE HEADING PAGE       1. DEFINITIONS AND INTERPRETATION 1       2. GENERAL 6
      3. PERMITTED USE 6       3A. INVESTMENT CRITERIA 7       4. TENANT'S
REPRESENTATIVE AND LANDLORD'S REPRESENTATIVE 8       5. GENERAL OBLIGATIONS OF
THE LANDLORD 9       6. JTC LEASE DOCUMENTS 10       7. MASTER SCHEDULE & KEY
MILESTONES 10       8. PRE-TOP ACCESS 12       9. TENANT'S FITTING-OUT WORKS 13
      10. POST-TOP RENT FREE PERIOD 15       10A. CHANGE IN CONTRACTED NLA 15  
    11. AMENDMENT AND MODIFICATION 16       12. DEFECTS 18       13. NO
ASSIGNMENT 19       14. RESCISSION BY LANDLORD UPON THE TENANT'S DEFAULT 20    
  15. EXECUTION AND TERMS OF THE LEASE 20       16. RIGHTS AND OBLIGATIONS
BEFORE EXECUTION OF THE LEASE 22       17. SECURITY DEPOSIT 22       18.
RESCISSION BY TENANT 23       19. SIGNAGE RIGHTS 24       20. LEGAL FEES AND
STAMP DUTY 24       21. TAXES 25       22. SETTLEMENT OF DISPUTES 26       23.
RECOVERY BY THE PARTIES 26       24. GOVERNING LAW AND NOTICES 26       25.
MISCELLANEOUS 27       26. ACKNOWLEDGEMENT BY PARTIES 27

  



 

 



 



27. CONFIDENTIALITY OF INFORMATION 28       APPENDIX 1 FORM OF BANK GUARANTEE
(FOR THE SECURITY DEPOSIT AMOUNT) 30       APPENDIX 1A FORM OF BANK GUARANTEE
(FOR THE SECURITY DEPOSIT AMOUNT) 32       APPENDIX 2 BASE PLANS AND BASE
SPECIFICATIONS 34       APPENDIX 3 CHANGE REQUEST FORM 58       APPENDIX 4
DETAILS 59       APPENDIX 5 LEASE AGREEMENT 60       APPENDIX 6 MASTER SCHEDULE
61       APPENDIX 7 KEY PARAMETERS 62

 

 

 

 

THIS AGREEMENT is made on 7 May 2012

 

BETWEEN:

 

(1)DBS TRUSTEE LIMITED (Registration No. 197502043G) as trustee of Mapletree
Industrial Trust, a company incorporated in Singapore with its registered office
at 6 Shenton Way, DBS Building Tower 1, Singapore 068809 (the "Landlord"); and

 

(2)KULICKE & SOFFA PTE. LTD. (Registration No. 199902120H) a company
incorporated in Singapore with its registered office at 6 Serangoon North Avenue
5, #03-16 Serangoon North Industrial Estate, Singapore 554910 (the "Tenant").

 

(hereinafter individually referred to as the "Party" and collectively referred
to as the "Parties")

 

WHEREAS:

 

(A)The Landlord agrees to procure and/or undertake the development of the
Building on the Land.

 

(B)The Landlord agrees to lease, and the Tenant agrees to take a lease in
respect of the Premises comprised in the Building, on terms contained/to be
contained in the Lease Agreement.

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

In this Agreement (as hereinafter defined) the following words and expression
shall have the meanings hereby assigned to them except where the context
otherwise requires:

 

"the Agreed Sum" shall have the meaning ascribed to it in Clause 21(a);

 

"Agreement" means this Agreement to Develop and Lease (including the
Appendices), and such other letters and documents as the Parties may expressly
identify in writing and agree as forming part of this Agreement;

 

"Appendices" means the appendices to this Agreement;

 

"Approvals" means any and/or all relevant permissions, consents, approvals,
licences, certificates and permits issued by any of the Authorities;

 

"Approved Contractors" shall have the meaning ascribed to it in Clause 9.1(c);

 

"Authorities" means all governmental, quasi-governmental, statutory and
regulatory authorities having jurisdiction over the Works and/or the Tenant
and/or the Landlord, including any public authority or public service company
whose systems are connected with and/or affected by the Works;

 

"Bank Guarantee" shall have the meaning ascribed to it in Clause 17.4, the form
of which is attached in Appendix 1;

 

1

 

 

"Base Plans" means the agreed plans depicting the Building (including the
Premises), attached in Appendix 2;

 

"Base Specifications" means the agreed specifications relating to the Building
(including the Premises), attached in Appendix 2;

 

"Building" means the building erected or to be erected at the Land in accordance
with the Base Plans and Base Specifications;

 

"Business Day" means a day (other than a Saturday, Sunday or a gazetted public
holiday in Singapore) on which commercial banks are open for business in
Singapore;

 

"Certified Net Lettable Floor Area" shall have the meaning ascribed to it in
Clause 15.2;

 

"Change Request Form" means the change request form set out in Appendix 3;

 

"Common Areas" means all those parts of the Land which would usually have formed
part of the common property under the Land Titles (Strata) Act (Chapter 158 of
Singapore) had the Building been strata subdivided;

 

"Contracted NLA" means 198,134 square feet or such NLA of the Premises as may be
notified by the Landlord to the Tenant pursuant to Clause 10A upon finalisation
of the surveyed area of the Land by JTC;

 

"CSC" means the certificate of statutory completion for the Building issued by
the Building and Construction Authority under the Building Control Act (Chapter
29 of Singapore);

 

"Defects Liability Period" means the Defects Liability Period set out in the
Appendix 4;

 

"Deposit" means the security deposit to be furnished by the Tenant to the
Landlord under Clause 17.1;

 

"Detailed Plans and Specifications" means all designs, drawings, plans, layout,
details, specifications and other drawn or written information which are
necessary to complete the Works prepared and developed by the Landlord in
accordance with the Base Plans and Base Specifications;

 

"Estimated Possession Notice Date" shall have the meaning ascribed to it in
Clause 7.6 and stipulated in Appendix 4;

 

"Existing Lease" shall have the meaning ascribed to it in Clause 7.9(a);

 

"Extended Term" shall have the meaning ascribed to it in Clause 7.9(a);

 

"Force Majeure Event" shall include the following:

 

(a)exceptionally adverse weather conditions;

 

(b)damage, disruptions to works, electricity outage or shortage of supplies
caused by storm, lightning, high winds, earthquake, or fire;

 

(c)damage, disruptions to works caused by aircraft or aerial objects (provided
and to the extent that any of the same are not due to any act, negligence,
default, omission or breach of contract by the Landlord and/or the Main
Contractor or any of their agents, employees or sub-contractors, direct or
indirect, whether in failing to take reasonable steps to protect the Works or
otherwise);

 

2

 

 

(d)war, hostilities (whether war be declared or not), invasion, act of foreign
enemies, insurgency, terrorism, civil commotion or riots;

 

(e)rebellion, revolution, insurrection or military or usurped power or civil
war;

 

(f)riot, commotion, industrial action by workmen, strikes, lockouts or disorder;

 

(g)embargoes by any relevant bodies or authorities; and

 

(h)ionising radiations, or contamination by radio activity from any nuclear
fuel, or from any nuclear waste from the combustion of nuclear fuel,
radioactive, toxic, explosive, or other hazardous properties of any explosive,
nuclear assembly or nuclear component;

 

"Guaranteed Period" shall have the meaning ascribed to it in Clause 17.4(b);

 

"Guarantor" shall have the meaning ascribed to it in Clause 17.4(a);

 

"Initial Period" shall have the meaning ascribed to it in Clause 17.4(b);

 

"Interested Parties" shall have the meaning ascribed to it in Clause 27;

 

"JTC" means JTC Corporation, a body corporate incorporated under the Jurong Town
Corporation Act, Chapter 150 of Singapore and having its office at The JTC
Summit, 8 Jurong Town Hall Road, Singapore 609434;

 

"JTC Lease Documents" means collectively, (i) the JTC Letter (ii) the Schedule
of Building Terms and the form of lease (attached to the Schedule of Building
Terms), both referred to in the JTC Letter; and (iii) all other appendices and
schedules referred to in (i) and (ii);

 

"JTC Letter" means the letter of offer issued by JTC to the Landlord in respect
of the lease of the Land to the Landlord;

 

"Key Milestones" means the key events and stages of completion to be achieved
throughout the carrying on of the Works in accordance with the Master Schedule;

 

"Key Parameters" means the specifications in respect of the Building set out in
Appendix 7;

 

"Land" shall mean all that piece of land comprised in Lot 17622A Pt Mukim 18 at
Serangoon North Avenue 5 (which expression includes any part thereof and the
Building);

 

"Landlord’s Investment Criteria Fulfilment Date" shall have the meaning ascribed
to it in Clause 3A.

 

"Landlord’s Obligations" means the covenants, conditions, terms, stipulations,
undertakings and obligations to be performed, fulfilled or observed by the
Landlord under or pursuant to this Agreement;

 

"Landlord's Representative" means the person appointed as such by the Landlord
pursuant to Clause 4.5 of this Agreement;

 

3

 

 

"Laws" means any and/or all present and future laws, legislation, subsidiary
legislation, statutes, orders, by-laws, rules, regulations, and notices and
requirements of any Authorities;

 

"Lease Agreement" means the lease to be entered into between the Tenant and the
Landlord in respect of the Premises, in the form appended as Appendix 5;

 

"Lease Commencement Date" shall have the meaning ascribed to it in Clause 15.1;

 

"Main Contract" means the contract in respect of the Project made between (i)
the Landlord (as employer) of the one part and (ii) the Main Contractor (as main
contractor for the Project);

 

"Main Contractor" means the main building contractor under the Main Contract
employed by the Landlord from time to time in respect of the Project;

 

"Mapletree Industrial Trust" means Mapletree Industrial Trust established in
Singapore as a collective investment scheme and constituted by the MIT Trust
Deed;

 

"Master Schedule" shall have the meaning ascribed to it in Clause 7.1. The
initial Master Schedule is appended as Appendix 6, and may be revised from time
to time by mutual agreement of the Parties;

 

"MIT Trust Deed" means the trust deed dated 29 January 2008 entered into between
Mapletree Industrial Fund Management Pte. Ltd. and Mapletree Trustee Pte. Ltd.,
as amended by (i) a supplemental deed of change of name of the trust deed dated
8 April 2008, (ii) a second supplemental deed dated 17 June 2008, (iii) an
amending and restating deed dated 20 May 2009, (iv) a supplemental deed of
appointment and retirement of manager dated 27 September 2010, (v) a
supplemental deed of appointment and retirement of trustee dated 27 September
2010 and (vi) a second amending and restating deed dated 27 September 2010, and
as further amended, modified or supplemented from time to time;

 

"NLA" means the aggregate net lettable floor area of the Premises measured to
include the edge of the slab which forms the external boundary of the space
being measured and half the thickness of the internal walls/partitions/glass as
well as the areas occupied by all pillars, columns, mullions, internal
partitions and projections within the space being measured;

 

"NLA Certificate" shall have the meaning ascribed to it in Clause 15.2;

 

"Other Premises" shall mean premises in the Building other than the Premises;

 

"Permit to Commence Work" shall mean the permit to commence work in respect of
the Works, issued by the relevant Authorities;

 

"Permitted Use" shall have the meaning ascribed to it in Clause 3.1;

 

"Possession Notice" shall have the meaning ascribed to it in Clause 7.6;

 

"Premises" means such part of the Building to be let to the Tenant pursuant to
the Lease Agreement, comprising office space and facilities, and more
particularly described in the Lease Agreement;

 

"Project" means the development to be constructed on the Land and which includes
the Building;

 

"QP" means the qualified person appointed by the Landlord for the Project;

 

4

 

 

"QP Sign-Off" means the certificate addressed to the Landlord and Tenant, from
the QP certifying that (a) the Works in respect of the Premises have been
substantially completed in accordance with the Base Plans and Base
Specifications and (b) there is no deviation in respect of any of the Key
Parameters;

 

"qualified person" shall have the same meaning as that defined in the Building
Control Act (Chapter 29 of Singapore);

 

"Relevant Consents" means those permissions, consents, approvals, licences,
certificates and permits in legally effectual form as may be necessary lawfully
to commence, carry out and complete the Tenant's Fitting-Out Works;

 

"Service Address" shall have the meaning ascribed to it in Clause 24.2;

 

"SIAC" means the Singapore International Arbitration Centre;

 

"Taxes" shall have the meaning ascribed to it in Clause 21(a);

 

"Tenant’s Investment Criteria Fulfilment Date" shall have the meaning ascribed
to it in Clause 3A.

 

"Tenant's Fitting-Out Works" means all renovation and fitting out works relating
only to the erection of partitions, the installation of machinery and the
installation of furniture to be carried out by the Tenant at or to the Premises;

 

"Tenant's Representative" means the person appointed as such by the Tenant
pursuant to Clause 4.1 of this Agreement;

 

"TOP" means the temporary occupation permit for the Building issued by the
Building and Construction Authority under the Building Control Act (Chapter 29
of Singapore);

 

"TOP Liquidated Damages Date" shall have the meaning ascribed to it in Clause
7.10.

 

"TOP Rescission Date" shall have the meaning ascribed to it in Clause 7.9(b).

 

"Utilities" means electricity, water, chilled water, sewerage, gas, cable,
telecommunications and other like supplies, if any;

 

"Works" means the works carried out/to be carried out at the Land for the
development of the Building; and

 

"S$" or "Singapore Dollars" means the lawful currency of Singapore.

 

1.2Singular and Plural

 

Words importing the singular also include the plural and vice versa where the
context requires.

 

1.3Headings and Marginal Notes

 

The headings and marginal notes in this Agreement shall not be deemed to be part
of this Agreement or to be taken into consideration in the interpretation or
construction of this Agreement.

 

5

 

 

1.4Joint and Several Liability

 

If a Party is a joint venture partnership, the individual partners or companies
comprising the Party shall be deemed jointly and severally liable to the other
Party under this Agreement.

 

2.GENERAL

 

Headings are for convenience only and do not affect interpretation. The
following rules of interpretation apply unless the context requires otherwise:

 

(a)The singular includes the plural and conversely.

 

(b)A gender includes all genders.

 

(c)A person includes any individual, corporation, company, firm, partnership,
joint venture, association, organisation, trust, state or agency of a state (in
each case, whether or not having separate legal personality).

 

(d)A reference to the Landlord includes its successors. A reference to the
Tenant includes its successors and permitted assigns.

 

(e)Each schedule, annexure and appendix to this Agreement forms part of it.

 

(f)Unless stated otherwise, one word or provision does not limit the effect of
another.

 

(g)Reference to the whole includes part.

 

(h)A reference to an Act of Parliament refers to that Act as it applies at the
date of this Agreement and any later amendment or re-enactment of it.

 

(i)This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the Party drafting or causing
this Agreement to be drafted.

 

3.PERMITTED USE

 

3.1Permitted Use

 

The Premises are permitted to be used for the following authorised uses
(collectively, the "Permitted Use"):

 

(a)research, design and manufacturing of semiconductor, high-precision equipment
and assembly equipment only; and

 

(b)all other allowable uses that are approved by JTC and the other relevant
Authorities and by the Landlord (such approval by the Landlord not to be
unreasonably withheld).

 

3.2Approvals

 

The Tenant shall:

 

(a)apply for the requisite Approvals from the relevant Authorities for the
Permitted Use;

 

6

 

 

(b)ensure that such Approvals from the relevant Authorities are obtained before
using the Premises and the Common Areas for such uses;

 

(c)at its own costs and expense, comply with all terms and conditions imposed by
JTC and the relevant Authorities in connection with such Approvals for the
Permitted Use;

 

(d)provide copies of such Approvals to the Landlord (if the Landlord is not
already in receipt of the same); and

 

(e)pay for all costs incurred in connection with such Approvals and pertaining
to any necessary applications for the uses referred to in Clause 3.1, including
without limitation, any differential premium and development charges.

 

3A.INVESTMENT CRITERIA

 

It is hereby agreed between the Landlord and the Tenant that by 30 June 2015,

 

(a)the Landlord shall invest at least S$36,000,000.00 (or such smaller amount as
JTC may agree) on building and civil works and at least S$4,000,000.00 (or such
smaller amount as JTC may agree) on plant and machinery on the Land; and

 

(b)the Tenant shall invest at least S$2,682,000.00 (or such smaller amount as
JTC may agree) on building and civil works and at least S$6,796,000.00 (or such
smaller amount as JTC may agree) on plant and machinery on the Land (of which at
least S$2,060,000.00 must consist of new investment on plant and machinery and
the remainder S$4,736,000.00 may consist of net book value of the existing plant
and machinery as at 31 December 2010).

 

It is further agreed between the Landlord and the Tenant that, subject to any
changes by JTC, the Tenant shall provide to the Landlord by 30 June 2015 (the
"Tenant’s Investment Criteria Fulfilment Date") due proof of fulfilment on the
Tenant’s part of the total investment criteria under paragraph (b) of this
Clause by way of a statement certified by the Tenant’s external auditors. The
Landlord shall, subject to any changes by JTC, provide to JTC by 31 December
2015 (the "Landlord’s Investment Criteria Fulfilment Date") due proof of
fulfilment of the total investment criteria (including the investment on the
Landlord’s part) by way of a statement certified by the Landlord’s external
auditors.

 

Notwithstanding the aforesaid, the Tenant agrees that, subject to their
operational requirements, it shall endeavour to fulfil the investment criteria
on its part of the total investment criteria under paragraph (b) of this Clause
and provide proof of fulfilment as early as practicable.

 

In the event that the Tenant fails to provide to the Landlord by the Tenant’s
Investment Criteria Fulfilment Date, due proof of fulfilment on the Tenant’s
part of the total investment criteria under paragraph (b) of this Clause, the
Tenant shall be deemed to be in breach of this Agreement and shall indemnify the
Landlord in respect of all claims, demands, actions, suits, proceedings, orders,
damages, costs, losses and expenses of any nature whatsoever suffered or
incurred by the Landlord as a result of the Tenant’s breach of this Agreement.

 

In the event that the Landlord fails to provide to the Tenant by the Landlord’s
Investment Criteria Fulfilment Date, due proof of fulfilment on the Landlord’s
part of the total investment criteria under paragraph (a) of this Clause, the
Landlord shall be deemed to be in breach of this Agreement and shall indemnify
the Tenant in respect of all claims, demands, actions, suits, proceedings,
orders, damages, costs, losses and expenses of any nature whatsoever suffered or
incurred by the Tenant as a result of the Landlord’s breach of this Agreement.

 

7

 

 

4.TENANT'S REPRESENTATIVE AND LANDLORD'S REPRESENTATIVE

 

4.1Tenant's Representative

 

(a)The Tenant shall appoint a competent and authorised person to represent the
Tenant and shall notify in writing the Landlord of the name of such person. The
Tenant shall have the right to change the Tenant's Representative at any time by
giving reasonable prior notice in writing to the Landlord.

 

(b)All communications between the Landlord and the Tenant may be made through
the Tenant's Representative and any communications directed by the Landlord to
the Tenant's Representative shall be deemed to have been received by the Tenant.

 

4.2Tenant's Representative's Authority

 

The Tenant's Representative is authorized by the Tenant to amend, vary or cancel
any of the Tenant's previously communicated requirements or instructions, and to
otherwise bind the Tenant to any proposed amendments, variations or
cancellations of any specifications in the Base Plans, Base Specifications or
Detailed Plans and Specifications.

 

4.3Site Visits by Tenant's Representative

 

The Tenant's Representative may visit the construction site, Provided always
that the Tenant's Representative shall:

 

(a)comply with all reasonable rules, regulations and directions of or imposed by
the Landlord and/or the Main Contractor; and

 

(b)enter onto the site at his own risk, and the Landlord is not responsible to
the Tenant or to the Tenant's Representative for any death, injury, loss or
damage sustained at or originating from the site or the Building, directly or
indirectly caused by, resulting from or in connection with such visit, except
where caused by the Landlord's and/or the Main Contractor's or any of their
agents', employees' or sub-contractors' negligence or wilful default.

 

4.4Reports and Project Meetings

 

(a)The Landlord shall provide the Tenant with copies of all relevant project
construction progress reports issued by the Main Contractor to the Landlord.

 

(b)The Landlord shall notify the Tenant’s Representative in advance of all
regular project meetings.

 

(c)The Tenant’s Representative may attend and participate in the said project
meetings referred to in Clause 4.4(b) above.

 

4.5Landlord's Representative

 

(a)The Landlord shall appoint such competent and authorised persons to represent
the Landlord and shall notify in writing the Tenant of the names of such
persons. The Landlord shall have the right to change the Landlord's
Representative at any time by giving reasonable prior notice in writing to the
Tenant.

 

8

 

 

(b)All communications between the Landlord and the Tenant may be made through
the Landlord's Representative and any communications directed by the Tenant to
the Landlord's Representative shall be deemed to have been received by the
Landlord.

 

(c)The Landlord’s Representative is authorised by the Landlord to amend, vary or
cancel any of the Landlord’s previously communicated requirements and
instructions and bind the Landlord to any proposed amendments, variations or
cancellations of any specifications in the Base Plans, Base Specifications or
Detailed Plans and Specifications.

 

5.GENERAL OBLIGATIONS OF THE LANDLORD

 

5.1Landlord's Obligations

 

(a)The Parties acknowledge that the Base Plans and Base Specifications
incorporate the requirements of the Tenant, as agreed with the Tenant, in
respect of its general requirements for the design and specifications of the
Premises.

 

(b)The Landlord shall develop and produce the Detailed Plans and Specifications
in accordance with the Base Plans and Base Specifications. In the preparation of
the Detailed Plans and Specifications, the Landlord shall be responsible for
ensuring that:

 

(a)these Detailed Plans and Specifications and the design set out therein are
adequate and are based on and in conformity with the content, quality and intent
shown and described in the Base Plans and Base Specifications;

 

(b)the Building is constructed, installed and commissioned (if applicable) in
accordance with the Detailed Plans and Specifications;

 

(c)these Detailed Plans and Specifications comply with all requirements,
stipulations, obligations and conditions of JTC and other relevant Authorities;

 

(d)these Detailed Plans and Specifications comply with all requirements and
conditions imposed by the relevant Authorities in respect of the Works;

 

(e)wherever necessary, these Detailed Plans and Specifications shall have regard
to the Master Schedule and the obligations of the Landlord under this Agreement
including, but not limited to its obligation to issue to the Tenant the
Possession Notice on or before the Estimated Possession Notice Date; and

 

(f)these Detailed Plans and Specifications comply with any other applicable
requirements contained in this Agreement.

 

(c)The Landlord shall at its own cost develop and complete the Building in
accordance with the Detailed Plans and Specifications, subject to such amendment
and modification as may be made thereto in accordance with the provisions of
this Agreement. The Landlord shall ensure that the development works carried out
by it are in compliance with applicable Laws and regulations.

 

5.2Drawings, Submission Plans and Operation and Maintenance Manuals

 

(a)The Landlord shall provide the Tenant with a complete set of the Detailed
Plans and Specifications for the Works relating to any part of the Premises, as
soon as practicable.

 

9

 

 

(b)The Landlord shall maintain a complete set of the as-built drawings of the
Works showing the dimensions of the Works as carried out including reference to
the Detailed Plans and Specifications, and furnish a set of such as-built
drawings relating to the Premises to the Tenant as soon as practicable after the
same have been endorsed by the Authorities.

 

(c)In addition, the Landlord shall submit to the Tenant's Representative, the
operation and maintenance manuals for the Works relating to the Premises as soon
as practicable.

 

5.3The Landlord shall procure that the Main Contractor effects defect liability
(maintenance period) insurance for a minimum period of one (1) year from the
date of the TOP.

 

6.JTC LEASE DOCUMENTS

 

6.1Grant of JTC Lease

 

This offer of the lease of the Premises and the acceptance thereof is subject to
(i) the grant of a lease from JTC to the Landlord for the Land on the terms and
conditions of the JTC Lease Documents and (ii) the Tenant obtaining the
necessary approvals from JTC and all relevant Authorities for the Permitted Use.

 

6.2JTC Lease Documents

 

(a)The Landlord has provided to the Tenant copies of the JTC Lease Documents
issued by JTC pursuant to the JTC Letter. All stamp duty and registration fees
on the JTC Lease Documents shall be borne by the Landlord.

 

(b)Neither Party shall cause or do or suffer to be done any act or thing which
may as between the Landlord and JTC constitute or cause a breach by the Landlord
of any of the terms, covenants, conditions or stipulations on the part of the
Landlord to be observed or performed by virtue of the JTC Letter (including the
terms and conditions contained in the Schedule of Building Terms and the form of
lease (attached to the Schedule of Building Terms), both referred to in the JTC
Letter).

 

7.MASTER SCHEDULE & KEY MILESTONES

 

7.1The Landlord and the Tenant hereby agree that the master schedule (the
"Master Schedule") drawn up and endorsed by the Parties shall form the basis of
the Tenant's expectations on timelines and due dates of the Key Milestones
identified in the Master Schedule.

 

7.2The Key Milestones identified in the Master Schedule shall include inter alia
the estimated date of the issuance of the Permit to Commence Work, the date of
the issuance of the QP Sign-Off and the date of the issuance of the TOP.

 

7.3The Permit to Commence Work shall be issued on or before the expiry of six
(6) months from the date of this Agreement. In the event that the Permit to
Commence Work is not issued by the expiry of the said six (6) months, it is
hereby agreed by the Parties that the date of the issuance of the Permit to
Commence Work stated in the Master Schedule shall be extended by the same number
of days after the date the Permit to Commence Work shall be issued and the
Master Schedule shall be revised accordingly. The Landlord shall use reasonable
efforts to ensure the Permit to Commence Work is issued as quickly as possible
and the Master Schedule shall not be extended if the Landlord is in breach of
this obligation to use reasonable efforts to obtain the Permit to Commence Work
as soon as possible.

 

10

 

 

7.4The Master Schedule may be revised from time to time during the course of
construction by written agreement between/written endorsement of the Parties.
Nothing in this Agreement shall require either Party to agree to changes in the
Master Schedule which such Party disagrees with.

 

7.5The Landlord shall furnish to the Tenant a copy of the CSC relating to the
development of the Building within seven (7) Business Days of receipt by the
Landlord.

 

7.6Subject to the provisions of this Agreement, the Landlord shall issue to the
Tenant a written notice (the "Possession Notice") to notify the Tenant to take
possession of the Premises when the Tenant subsequently receives a copy of the
TOP from the Landlord which written notice is estimated to be issued on or
before the expiry of fourteen (14) months from the date of receiving the Permit
to Commence Work from the relevant Authorities (the "Estimated Possession Notice
Date").

 

7.7(a) The Landlord shall approximately two (2) weeks before the issuance of
TOP, serve the Possession Notice on the Tenant, Provided always that the
Possession Notice must be accompanied by (a) the QP Sign-Off and (b) the NLA
Certificate.

 

(b)Upon the issuance of TOP, the Landlord shall serve a copy of the TOP on the
Tenant whereupon the Tenant is deemed to have taken possession of the Premises
on the date of such service of the copy of the TOP and the term of the lease
under the Lease Agreement shall be deemed to have also commenced on such date,
Provided always that the Landlord shall not be entitled to serve a copy of the
TOP on the Tenant under this Clause 7.7(b) unless the Landlord has, at least
seven (7) days before the date of service of the TOP, served the Possession
Notice on the Tenant in accordance with the provisions of Clause 7.7(a).

 

7.8If there is any delay in the issuance of the TOP, as a result solely of the
occurrence of any of the following events, the TOP Liquidated Damages Date
and/or the TOP Rescission Date, as the case may be, shall be extended by a
reasonable period (taking into account the delay caused by the occurrence of
such event) as determined by the QP. In the event that the Tenant does not agree
with the QP’s determination of the period of extension, the Parties shall refer
the matter to the President of the SIAC (or other body as the Parties may agree)
to appoint a qualified person who shall act as an expert and not an arbitrator
to determine the period of such extension:

 

(a)any Force Majeure Event;

 

(b)a change in any government legislation, regulations or by-laws from that
which were applicable at the date of this Agreement;

 

(c)any act of prevention or breach of contract by the Tenant;

 

(d)a requirement from the Authorities for infrastructure diversion which was not
applicable and which neither Party had knowledge of at the date of this
Agreement;

 

(e)any amendment or modification to the Base Plans or Base Specifications made
as a result of any requirement of JTC or the relevant Authorities which was not
applicable at the date of this Agreement;

 

11

 

 

(f)any amendment or modification to the Base Plans or Base Specifications made
as a result of a request by the Tenant or which is approved by the Tenant;

 

(g)any variation orders to works requested by the Tenant; and

 

(h)any works or activities (including the Tenant's Fitting-Out Works) or act or
omission of the Tenant.

 

Provided always that, in relation to paragraphs (c), (f), (g) and (h), the
Landlord shall not be entitled to any extension of time where the instructions,
omissions or acts of, or requests made by the Tenant or the Tenant's
Representative are necessitated by or intended to cure any default of or breach
of Agreement by the Landlord.

 

7.9In the event that a copy of the TOP is not served on the Tenant by the
Landlord in accordance with Clause 7.7(b):

 

(a)by 24 July 2013 for any reason save in the event of paragraph (c) of Clause
7.8, the Landlord shall grant the Tenant an extension of its lease at 6
Serangoon North Avenue 5 #02-01/02, #02-03, #02-04/05/06, #03-13/14/15/16,
#04-09/10, #02-04/05/06(A1) and #03-13/14/15/16(A1), Serangoon North Industrial
Estate, Singapore 554910 (the "Existing Lease") for a period up to the earlier
of the TOP Rescission Date (defined below) and the seventh day following the day
on which the TOP is served on the Tenant by the Landlord in accordance with
Clause 7.7(b) (the "Extended Term") at the same rate of rent and service charge
payable under the Existing Lease and on the same terms and conditions of the
Existing Lease;

 

(b)(subject to Clause 7.8) by 31 August 2014 (the "TOP Rescission Date"), the
provisions of Clause 18.1(c) shall apply.

 

7.10In the event that the Landlord does not serve a copy of the TOP on the
Tenant in accordance with Clause 7.7(b) by 31 October 2013 (the "TOP Liquidated
Damages Date"), the Landlord shall be liable to the Tenant for liquidated
damages at the rate of S$1,700 per day for each day of delay from 31 October
2013 to the date of expiry of the Extended Term but provided that if the TOP
Liquidated Damages Date is extended by any period pursuant to Clause 7.8, the
Landlord shall not be liable to pay liquidated damages to the Tenant for the
delay in respect of such period but the Landlord shall be liable to pay
liquidated damages for any delay in serving a copy of the TOP commencing after
the expiry of such period.

 

8.PRE-TOP ACCESS

 

8.1Subject to the conditions herein and without prejudice to any other
provisions in this Agreement, the Landlord shall, grant the Tenant access to the
Premises from the date no later than eleven (11) months from the date of
issuance of the Permit to Commence Works at no cost to the Tenant on a
non-exclusive basis for the sole purpose of carrying out the Tenant's
Fitting-Out Works, subject to:

 

(a)the Tenant submitting all detailed plans and drawings for the Tenant's
Fitting-Out Works for the Premises to the Landlord for approval, which approval
shall not be unreasonably withheld or delayed; and

 

(b)the Tenant obtaining and delivering to the Landlord the Relevant Consents for
the Tenant's Fitting-Out Works (if any),

 

before such access is granted by the Landlord to the Tenant. The Landlord shall
not be liable to the Tenant if less than ninety (90) days access to the Premises
is granted to the Tenant.

 

12

 

 

8.2In addition and without prejudice to any provision in this Agreement, the
grant of access by the Landlord to the Tenant to the Premises prior to the date
of issuance of the TOP shall be on the condition inter alia that the Tenant
complies with the Main Contractor's reasonable directions on the conduct of the
Tenant's Fitting-Out Works.

 

8.3The Tenant shall be deemed to be a licensee with permitted access to the
Premises on a non-exclusive basis during its pre-TOP access to conduct the
Tenant's Fitting-Out Works.

 

8.4The Tenant's licence to access the Premises on a non-exclusive basis on the
date the Landlord grants access to the Premises to the Tenant shall be subject
to the following terms and conditions:

 

(a)the Tenant, its employees, agents, contractors, licensees and invitees enter
the Land, the Building, the Premises and perform the Tenant's Fitting-Out Works
at its/their own risk, and the Landlord is not responsible to the Tenant or to
the Tenant's employees, agents, contractors, licensees and invitees for any
death, injury, loss or damage sustained at or originating from the Land, the
Building or the Premises, directly or indirectly caused by, resulting from or in
connection with such entry into the Land, the Building, the Premises and/or the
performance of the Tenant's Fitting-Out Works unless caused by the Landlord's
and/or the Main Contractor's or any of their agents', employees' or
sub-contractors' negligence or willful default;

 

(b)the Tenant must first agree with the Main Contractor on the use of access
routes through the Land and the Building;

 

(c)the Tenant must make the necessary arrangements with the Main Contractor for
the use of any equipment, electricity, water and other Utilities on site,
including refuse disposal, subject to the payment by the Tenant of such charges
as may reasonably be determined by the Main Contractor in respect of such use;
and

 

(d)the Tenant, its employees, agents, contractors, licensees and invitees must
co-ordinate their respective activities with those of the Main Contractor, and
comply with all reasonable instructions of the Main Contractor and the
Landlord's consultants so as not to delay the completion of the Works or the
obtaining of the TOP. In this respect, the completion of the Works and the
obtaining of the TOP shall at all times have priority over the Tenant's
Fitting-Out Works. Subject to the above provisions, the Landlord shall and shall
ensure that the Main Contractor and the Landlord's consultants provide
reasonable assistance and do not unreasonably hinder the Tenant and its
subcontractors enabling them to carry out the Tenant's Fitting-Out Works
expeditiously.

 

9.TENANT'S FITTING-OUT WORKS

 

9.1In carrying out the Tenant's Fitting-Out Works, the Tenant must:

 

(a)not carry out any works other than renovation and fitting out works relating
only to the erection of partitions, the installation of machinery and the
installation of furniture at or to the Premises;

 

(b)appoint the Landlord's nominated contractors, or such contractors which the
Landlord may consent to (such consent not to be unreasonably withheld or
delayed) in respect of such works which the Landlord may specify. The Landlord's
nominated contractors appointed by the Tenant pursuant to this Clause shall not
be deemed to be agents or employees of the Landlord and the Tenant shall not
have any claim whatsoever against the Landlord in respect of any act, omission,
default, misconduct or negligence of any of the Landlord's nominated
contractors;

 

13

 

 

(c)appoint other contractors or consultants of its choice to carry out the rest
of the Tenant's Fitting-Out Works subject to the Landlord's approval (such
approval not to be unreasonably withheld or delayed) of those contractors or
consultants (such contractors or consultants as approved by the Landlord shall
hereinafter be called the "Approved Contractors"). Such contractor or consultant
appointed by the Tenant for the rest of the Tenant's Fitting-Out Works must be
an Approved Contractor before he can start any work. For electrical
installations, the Tenant must obtain endorsement from the Landlord's licensed
electrical worker (such endorsement not to be unreasonably withheld or delayed)
for such utility application; and

 

(d)prior to the commencement of the Tenant's Fitting-Out Works, procure its main
contractor to effect and maintain a comprehensive public liability insurance
policy, covering the period from the date of commencement of the Tenant's
Fitting-Out Works to the date of completion of the Tenant's Fitting-Out Works
for such amount, having regard to the nature and scope of the Tenant's
Fitting-Out Works, with an insurance company approved by the Landlord (which
approval shall not be unreasonably withheld or delayed), naming the Landlord and
the Main Contractor as the co-insured parties for their respective rights and
interests.

 

9.2In carrying out the Tenant's Fitting-Out Works, the Tenant covenants that:

 

(a)the Tenant shall use its best endeavours to procure that no damage,
obstruction or interference is caused by the Tenant, its employees, agents,
contractors, licensees or invitees to the Land, the Building, the Premises
(including all installations and equipment provided by the Landlord in the
Premises) or the main building works. The Tenant must, at its own cost and
expense, make good to the satisfaction of the Landlord and its contractors and
consultants, all such damage or remove such obstruction or interference;

 

(b)(i) the Landlord and other persons authorised by the Landlord, and (ii) the
Main Contractor and other persons authorised by the Main Contractor, may enter
the Premises to effect or carry out and complete all works which are required by
the relevant Authorities or which are considered necessary by the Landlord
and/or the Main Contractor for the issue of the TOP and/or QP Sign-Off; and

 

(c)the Tenant must not carry out or permit to be carried out any works or
activities which may delay or affect the issue of the TOP or QP Sign-Off. In the
event the issue of the TOP or QP Sign-Off is delayed or affected because of any
works or activities (including the Tenant's Fitting-Out Works) or act or
omission of the Tenant without prejudice to the provisions of Clause 7.8(h), the
Landlord may, by written notice, require the Tenant, at the Tenant's cost and
expense, to carry out all and any rectification works in order for the Landlord
to obtain the TOP and the QP Sign-Off within such time as may be required by the
Landlord. If the Tenant does not comply in time, the Landlord and/or the Main
Contractor shall have the right to carry out such rectification works. The
Tenant must pay all costs and expenses incurred by the Landlord, to the Landlord
within fourteen (14) days of the date of a written notice from the Landlord.

 

14

 

 

9.3During and on completion of the Tenant's Fitting-Out Works, the Tenant must
promptly remove from the Premises, the Building and the Land all waste materials
and debris resulting from the Tenant's Fitting-Out Works. If the Tenant does not
do so within three (3) days after written notice from the Landlord, the Landlord
may remove them and recover the cost of removal and disposal from the Tenant. A
statement from the Landlord (supported by documentary evidence) as to the cost
and expenses of such removal and disposal shall (save for manifest error) be
conclusive and binding on the Tenant. All costs and expenses of such removal and
disposal must be paid by the Tenant to the Landlord within fourteen (14) days of
the date of the Tenant's receipt of the statement (together with documentary
evidence) from the Landlord.

 

9.4On completion of the Tenant's Fitting-Out Works, the Tenant shall submit to
the Landlord the as-built drawings relating to the Tenant's Fitting-Out Works to
enable the Landlord to apply for CSC. If the Tenant fails to do so within two
(2) months after written notice from the Landlord, the Landlord shall be
entitled to take all action necessary (including engaging consultants to prepare
the relevant as-built drawings and making payments to the Tenant's consultants)
for submission of such as-built drawings to the relevant Authorities. A
statement from the Landlord (supported by documentary evidence) as to the
expenses incurred by it for submission of such as-built drawings to the relevant
Authorities shall be furnished to the Tenant. All expenses so incurred by the
Landlord together with interest from and including the date of the Tenant's
receipt of the statement (together with documentary evidence) until the date
they are paid by the Tenant to the Landlord, shall be paid by the Tenant to the
Landlord and if unpaid, shall be recoverable from the Tenant as if they were
rent in arrears.

 

9.5The Tenant shall indemnify and keep the Landlord indemnified against:

 

(a)the breach, non-observance or non-performance of any Relevant Consents in
relation to the Tenant's Fitting-Out Works; and

 

(b)any claims, demands or proceedings brought by any adjoining owner, tenant,
occupier or member of the public arising out of or incidental to the execution
of the Tenant's Fitting-Out Works.

 

9.6No delay in carrying out and completing all or any of the Tenant's
Fitting-Out Works in or at the Premises, whether caused by any Authorities or
otherwise, shall be a ground for postponing the Lease Commencement Date or
relieve in any way the Tenant from the performance and observance of the
covenants, conditions, stipulations or agreements herein contained and on its
part to be performed and observed, save that where such delay is caused by the
default of the Landlord, the rent free period to be granted under Clause 10
shall be extended by a period equal to the period of such delay.

 

10.POST-TOP RENT FREE PERIOD

 

Subject to any extension that may be granted pursuant to Clause 9.6, the Tenant
shall be granted a rent free period of three (3) months commencing from the
Lease Commencement Date.

 

10A.CHANGE IN CONTRACTED NLA

 

The Land is subject to final survey by JTC and upon finalisation of the survey
and notification by JTC to the Landlord of the final surveyed area of the Land,
the Landlord shall based on the advice of the QP and acting reasonably and in
good faith, make adjustment to the Contracted NLA of the Premises (by reason
solely of the increase or reduction in the area of the Land based on the final
survey by JTC), and will notify the Tenant in writing the adjusted Contracted
NLA of the Premises. The adjusted Contracted NLA shall serve as the "Contracted
NLA" for the purposes of this Agreement and all references to Contracted NLA in
this Agreement shall refer to such adjusted Contracted NLA as determined by the
Landlord under this Clause.

 

15

 

 

11.AMENDMENT AND MODIFICATION

 

11.1The Landlord shall not make any amendment or modification to the Base Plans
and the Base Specifications insofar as these relate to the Premises, save for
such amendment or modification as may be made as a result of:

 

(a)any changes in the Contracted NLA pursuant to Clause 10A (only to the extent
of reflecting changes in area where referred to therein as may be affected by
the change in Contracted NLA);

 

(b)any requirement of JTC or the relevant Authorities; or

 

(c)a request by the Tenant which is acceded to by the Landlord; or

 

(d)a proposal or request by the Landlord which is acceded to by the Tenant in
writing.

 

Any Party requesting any changes to the Base Plans and Base Specifications shall
submit to the other Party the Change Request Form in the form appended hereto as
Appendix 3, annexing drawings and plans where expedient or requested by the
other Party, for the other Party's approval of the changes detailed in the
Change Request Form. Where the changes are required pursuant to paragraph (a)
above, by the JTC or relevant Authorities, the Landlord shall communicate the
required changes to the Tenant in such form and manner as the Landlord deems
appropriate.

 

11.2Nothing in this Clause 11 shall:

 

(a)be construed to imply any obligation on the Landlord to accede to any
amendment or modification requested by the Tenant; or

 

(b)be construed to imply any obligation on the Tenant to accede to any amendment
or modification requested by the Landlord; or

 

(c)prejudice the right of the Landlord to make any amendment or modification, as
it deems fit, to the Base Plans and Base Specifications relating to any part of
the Building other than the Premises which does not affect the reasonable use
and enjoyment of the Premises or the Key Parameters.

 

11.3Without prejudice to the other provisions of this Agreement, if any
amendment or modification is made to the Base Plans and Base Specifications, the
following provisions shall apply:

 

(a)Where such amendment or modification to the Base Plans and Base
Specifications is:

 

(i)(subject to paragraph (b)(i) below) made as a result of any requirement of
JTC or the relevant Authorities to comply with any codes of practice, regulatory
requirements or statutory requirements; or

 

(ii)initiated, proposed or requested by the Landlord and consented to by the
Tenant; or

 

(iii)related to any part of the Building other than the Premises; or

 

16

 

 

(iv)due to or necessitated by or is intended to cure any default or breach of
contract by the Landlord,

 

any increase or reduction in cost arising from the implementation of such
amendment or modification shall be borne by the Landlord or, as the case may be,
shall accrue solely to the benefit of the Landlord.

 

(b)Where such amendment or modification to the Base Plans and Base
Specifications is made as a result of:

 

(i)any requirement of JTC or the relevant Authorities to comply with any codes
of practice, regulatory requirements or statutory requirements which are
applicable solely by reason of the actual specific use that is required by the
Tenant Provided always that such requirements of JTC or the relevant Authorities
are imposed only after this Agreement is entered into; or

 

(ii)a request by the Tenant which request is approved by the Landlord; or

 

(iii)a recommendation by the Landlord sought by the Tenant, which recommendation
is accepted by the Tenant,

 

any increase or reduction in cost arising from the implementation of such
amendment or modification shall be solely borne by the Tenant or, as the case
may be, shall accrue solely to the benefit of the Tenant in the manner
prescribed in Clause 11.8 below.

 

11.4The Landlord shall, (in relation to Clause 11.3(b)(ii)) at the time of the
Landlord's approval and (in relation to Clause 11.3(b)(iii)) at the time of the
Landlord's recommendation, notify the Tenant in writing of (1) the estimated
costs of implementing such amendment or modification to the Base Plans and Base
Specifications (which shall include but not be limited to the supply,
construction and installation of the relevant materials and the fees payable to
the relevant consultants, contractors and relevant Authorities in relation to
the carrying out of such construction works), and (2) the extension required in
respect of the timelines and relevant Key Milestones in the Master Schedule, to
enable the Tenant to seek necessary internal approvals for proceeding with such
amendment or modification, and the Tenant shall revert to the Landlord on
whether to implement such amendment or modification to the Base Plans and Base
Specifications not later than one (1) week after the date of the Landlord's
approval of the Tenant's requested amendment or the Landlord's recommendation
(as the case may be).

 

11.5In relation to Clause 11.3(b)(ii), the Landlord shall revert to the Tenant
on whether the Tenant's request to amend or modify the Base Plans or Base
Specifications is approved by the Landlord within two (2) weeks of the date of
such request by the Tenant.

 

11.6The Tenant shall pay to the Landlord the fees incurred and payable by the
Landlord to consultants engaged by the Landlord to examine or advise upon any
proposals by the Tenant for any amendment or modifications to the Base Plans and
Base Specifications after the same have been approved by the relevant
Authorities (including any plans, specifications or material submitted by the
Tenant in connection therewith) within fourteen (14) days of a demand from the
Landlord (accompanied by invoices in relation to such fees).

 

11.7Where any amendment or modification to the Base Plans and Base
Specifications is required to be made as a result of any requirement of JTC or
the relevant Authorities, the Landlord shall consult with the Tenant on the
same, provided that nothing herein shall be construed to imply any obligation on
the part of the Landlord to comply with any unreasonable directions or
requirements of the Tenant.

 

17

 

 

11.8Where such amendment or modification to the Base Plans and Base
Specifications is made pursuant to Clause 11.3(b) above, then:

 

(a)any increase in costs arising from the implementation of such amendment or
modification to be borne by the Tenant shall be payable within fourteen (14)
days after receipt from the Landlord of the Landlord's qualified person
certifying that the relevant works have been completed and the actual amount of
cost increase (which shall include but not be limited to the supply,
construction and installation of the relevant materials and the fees payable to
the relevant consultants, contractors and relevant authorities in relation to
the carrying out of such construction works); and

 

(b)any savings from costs reduction arising from the implementation of such
amendment or modification accruing to the Tenant shall be payable by the
Landlord to the Tenant, accompanied by the Landlord's qualified person's
certification that the relevant works have been completed and stating the actual
amount of cost reduction. The amount of such cost reduction shall be set off
against the rental payable by the Tenant under the Lease Agreement,

 

Provided always that the certificate of the qualified person, referred to in
Clause 11.8(a) and (b) above shall be final and conclusive and binding on the
Parties (save for errors therein).

 

12.DEFECTS

 

12.1Remedying Defects

 

Notwithstanding the Landlord's and Tenant's obligations under the Lease
Agreement in respect of repair and maintenance of the Building and upkeep of the
Land, the Landlord must make good at its own cost and expense:

 

(a)any defect in the Premises; and

 

(b)any defect in such parts of the Building for common enjoyment of occupants in
the Building,

 

resulting solely from the workmanship and/or materials of the Landlord and/or
Main Contractor or any of their agents, employees or sub-contractors, including
any damage, shrinkage, deterioration, seepage, leakage, failure, lack of
fitness, non-satisfaction of performance specifications or other requirements
under the Detailed Plans and Specifications, or other faults in relation to the
Works, which appears or becomes apparent within the Defects Liability Period.

 

For the avoidance of doubt, the Landlord shall not be required to make good any
defect which is caused by any act, negligence or omission of the Tenant, its
employees, agents, workmen, contractor or invitees.

 

12.2Cost of Remedying Defects

 

Subject to Clause 12.3, all rectification works referred to in Clause 12.1 shall
be executed by the Landlord at its own cost.

 

18

 

 

12.3Landlord to Investigate

 

If any defect in the Premises or in such parts of the Building appears at any
time from the commencement of Works to the end of the Defects Liability Period,
the Tenant's Representative may instruct the Landlord to investigate under the
direction of the Tenant's Representative the cause of the defect. If such defect
is one which arose from some default by the Landlord and/or the Main Contractor
or any of their agents, employees or sub-contractors, the cost of the work
carried out in such investigation shall be borne by the Landlord, but if such
defect(s) arose from the default by the Tenant or any of its agents, employees
or sub-contractors, the costs of the works carried out in such investigations
shall be borne by the Tenant.

 

12.4Urgent Repairs

 

Notwithstanding the provisions in Clause 12.1, if due to any accident or failure
or other event occurring during the Defects Liability Period, any remedial or
other work shall be urgently necessary for safety and/or security reasons, and
the Landlord is unable or unwilling do such remedial or other work within
reasonable time (having regard to the nature of the event and the extent of the
remedial work required), the Tenant shall be entitled to proceed with the
necessary remedial work with its own contractors and seek reimbursement of the
costs of such remedial work incurred by the Tenant from the Landlord, such costs
of rectification to be supported by documentary evidence to be produced by the
Tenant to the Landlord.

 

12.5Liability at Common Law

 

The provisions of Clauses 12.1 to 12.4 shall not derogate in any way whatsoever
from the Landlord's liability under this Agreement or otherwise for defective
work at common law.

 

13.NO ASSIGNMENT

 

13.1The Tenant shall not assign its interests, rights or benefits under this
Agreement nor transfer its liability under this Agreement except with the prior
written consents of JTC and the Landlord (whose consent shall not be
unreasonably delayed or withheld whilst having regard to JTC's conditions as set
out in the JTC Lease Documents).

 

13.2The Landlord shall not prior to the Lease Commencement Date, assign the
interest, rights or benefits or transfer it obligations and liabilities under
this Agreement save only that the Landlord may deal with its interest, rights,
benefits, obligations and liabilities under this Agreement and the Lease
Agreement (as the case may be) in accordance with the terms thereof, in
connection with any mortgage or charge or by way of assignment or debenture
created by the Landlord over the Land.

 

13.3The Landlord shall not apply for the subdivision of the Building.

 

13.4The rights of the Tenant under these Clauses 13.2 and 13.3 are personal to
the Tenant and will not be binding on any party having or acquiring an interest
in the Premises including any permitted assignees (except a related corporation
of the Tenant (as defined under the Companies Act of Singapore (Chapter 50 of
Singapore)) or sublessees of the Tenant.

 

19

 

 

14.RESCISSION BY LANDLORD UPON THE TENANT'S DEFAULT

 

14.1For the purposes of this Clause 14, an event of default shall occur if:

 

(a)the Tenant is in breach of the provisions of Clause 13.1; or

 

(b)the Tenant becomes insolvent or a judicial manager and/or receiver is
appointed in respect of any properties or assets of the Tenant or distress or
execution is enforced against any part of the assets of the Tenant, or if events
or circumstances analogous to any of the foregoing events occurs in relation to
the Tenant under the laws of any jurisdiction.

 

14.2Upon the occurrence of an event of default under Clause 14.1 at any time
prior to the issuance of the Possession Notice, the Landlord may rescind this
Agreement and the Lease Agreement by giving fourteen (14) days' written notice
to the Tenant to that effect (but such rescission shall not prejudice the rights
and remedies of either Party against the other in respect of any antecedent
breaches).

 

14.3Upon such rescission by the Landlord:

 

(a)the Tenant's interest in and the rights in relation to the Premises shall
cease and determine; and

 

(b)provided that the Tenant's Fitting-Out Works (whether completed, uncompleted
or partially completed) have been carried out at the date of such rescission by
the Landlord, the Tenant shall at its own cost and expense reinstate and restore
the Premises to their original state and condition as at the completion of the
Works in accordance with the Landlord's as-built plans for the Premises
(removing all trade equipment of the Tenant that may be installed at the
Premises, if any) and if the Tenant fails to do so, the Landlord may effect the
same at the Tenant's cost and expense and all such costs and expenses to
reinstate and restore the Premises to their original state and condition
incurred by the Landlord shall be paid by the Tenant to the Landlord within
fourteen (14) days of demand from the Landlord.

 

15.EXECUTION AND TERMS OF THE LEASE

 

15.1The Parties hereby acknowledge and agree that the commencement date of the
Lease Agreement shall be the date of service by the Landlord on the Tenant of a
copy of the TOP pursuant to Clause 7.7(b) (the "Lease Commencement Date").

 

15.2Prior to the commencement of the Lease Agreement, the Landlord shall at its
own cost cause to be carried out a survey of the Premises by a registered
surveyor to determine the NLA. The NLA so determined by the registered surveyor
and certified by such registered surveyor in a certificate (the "NLA
Certificate") to the Tenant or Landlord and Tenant (the "Certified Net Lettable
Floor Area") shall be final and conclusive. The Certified Net Lettable Floor
Area shall be inserted in the First Schedule of the Lease Agreement as the floor
area of the Premises. For the avoidance of doubt, the rent and service charge
payable under the Lease Agreement shall be computed on the Certified Net
Lettable Floor Area, provided that if the Certified Net Lettable Floor Area
exceeds 105% of the Contracted NLA, the rent and service charge payable under
the Lease Agreement shall be computed based on 105% of the Contracted NLA.

 

20

 

 

15.3The Tenant and the Landlord shall execute the Lease Agreement in duplicate
concurrently with their execution of this Agreement. The Lease Agreement (in
duplicate) shall be executed in escrow and held by the Landlord's solicitors in
safekeeping on behalf of the Parties pending the service of a copy of the TOP by
the Landlord on the Tenant pursuant to Clause 7.7(b). Subject to the provisions
of Clauses 15.4 and 15.5, the Landlord shall obtain the Tenant's prior written
consent for all variations, additions or modifications to the Lease Agreement
made after the Parties' execution of the Lease Agreement.

 

15.4Upon the service of a copy of the TOP by the Landlord on the Tenant pursuant
to Clause 7.7(b):

 

(a)the Landlord shall grant to the Tenant and the Tenant hereby agrees to take a
lease of the Premises for the Term on the terms and subject to the conditions
set out in the Lease Agreement; and

 

(b)it is agreed that:

 

(a)the Lease Agreement shall be dated the date of service of a copy of the TOP
by the Landlord on the Tenant pursuant to Clause 7.7(b);

 

(b)(after the NLA has been certified by the Landlord's registered surveyor in
accordance with Clause 15.2 above) the Certified Net Lettable Floor Area shall
be inserted as the floor area of the Premises in the First Schedule of the Lease
Agreement as the NLA;

 

(c)the security deposit amount payable by the Tenant for the term shall be
inserted in Clause 3 of the Lease Agreement; and

 

(d)upon the determination of the Contracted NLA pursuant to Clause 10A, all
references to Contracted NLA in the Lease Agreement shall be amended to refer to
such net lettable floor area as determined and all references to net lettable
area in the Lease Agreement shall be adjusted to take into account the change in
Contracted NLA.

 

For the avoidance of doubt, notwithstanding the date of the Lease Agreement, the
commencement date of the Lease Agreement shall be the Lease Commencement Date as
provided in Clause 15.1.

 

15.5The Tenant agrees that the Landlord may, prior to the date of perfection of
the Lease Agreement, without the consent of the Tenant:

 

(a)make such variations to the Lease Agreement only as may be required pursuant
to any applicable laws, rules or regulations of any relevant regulatory,
administrative or supervisory body including without limitation, any relevant
stock exchange or securities council;

 

(b)make such additions or modifications to the Lease Agreement or the plans to
be annexed to the Lease Agreement as may be reasonably required to properly
describe the Premises or the Building as eventually designed and constructed if
such final design or constructed form is binding on the Tenant under the terms
of this Agreement or has been accepted by the Tenant in writing or as the
Premises or the Building may eventually be named or numbered in accordance with
the Laws; and

 

21

 

 

(c)make such additions to the Lease Agreement in order to complete the dates and
other particulars in the Lease Agreement.

 

15.6The Tenant shall be notified in writing of all changes made by the Landlord
in accordance with Clauses 15.4 and 15.5 and a copy of such revisions shall be
furnished to the Tenant for the Tenant's information as soon as practicable but
in any event before the commencement of the Lease Agreement.

 

16.RIGHTS AND OBLIGATIONS BEFORE EXECUTION OF THE LEASE

 

16.1Until the date of perfection of the Lease Agreement,

 

(a)the terms of the Lease Agreement will apply and be binding on the Parties as
though they had been incorporated in this Agreement;

 

(b)the Parties must comply with their respective obligations in the Lease
Agreement;

 

(c)the Landlord may use any available remedy for a breach of obligation by the
Tenant as if the Lease Agreement had been granted;

 

(d)the Tenant may use any available remedy for a breach of obligation by the
Landlord as if the Lease Agreement had been granted; and

 

(e)the Tenant must make all payments in the same manner and at the same times as
if the Lease Agreement had been granted.

 

For the purposes of Clauses 15 and 16, the "date of perfection" of the Lease
Agreement means the date of the Lease Agreement. The Landlord shall date the
Lease Agreement signed in escrow by the Parties in accordance with Clause 15.4
hereof.

 

16.2The provisions of this Agreement shall remain in full force and effect after
the date of perfection of the Lease Agreement, in so far as such provisions are
still required to be observed and performed and are not repeated or inconsistent
with the Lease Agreement.

 

17.SECURITY DEPOSIT

 

17.1The Tenant shall furnish a deposit (the "Deposit") with the Landlord for the
sum of S$3.42 million within three (3) days from the date of the signing of this
Agreement.

 

17.2The Deposit shall be held by the Landlord as security for the due
performance and observance by the Tenant of all the covenants and provisions
contained in this Agreement and as security for any claim by the Landlord at any
time against the Tenant in relation to any matter in connection with the
Premises whether a lease is subsisting or not.

 

17.3If the Tenant commits a breach of any of the provisions of this Agreement or
should there be any default by the Tenant in connection with the giving rise to
a right of the Landlord to make a claim against the Tenant, the Landlord shall,
after giving to the Tenant fourteen (14) days' notice (or such longer period as
may be reasonable, having regard to the nature and extent of the breach as may
be determined by the Landlord acting reasonably) to rectify such default, and if
the default has not been duly rectified by the Tenant by the expiry of such
notice, be entitled but not obliged to apply the Deposit or any part thereof in
or towards payment of monies outstanding or making good the default or to deduct
from the Deposit the loss or expense to the Landlord occasioned by such default
but without prejudice to any other remedy which the Landlord may be entitled. If
any part of the Deposit shall be applied by the Landlord as aforesaid, the
Tenant shall within fourteen (14) days of demand by the Landlord deposit with
the Landlord the amount set-off by the Landlord from the Deposit. No part of the
Deposit shall without the written consent of the Landlord be set-off by the
Tenant against any sums owing to the Landlord under this Agreement.

 

22

 

 

17.4If the Deposit is furnished by the Tenant to the Landlord by way of a bank
guarantee ("Bank Guarantee"), the following conditions shall apply:

 

(a)the Bank Guarantee shall be irrevocable and unconditional, issued by a
commercial bank holding a full banking licence with the Monetary Authority of
Singapore and acceptable to the Landlord, acting reasonably (the ("Guarantor");

 

(b)the Bank Guarantee shall:

 

(i)have an initial validity period of twelve (12) months commencing from the
date of this Agreement ("Initial Period")

 

(ii)be automatically extended for a further period of twelve (12) months (each
such twelve (12) month period shall herein be called a "Guaranteed Period")
after the expiry of the Initial Period or the relevant Guaranteed Period (as the
case may be), save that in respect of the final Guaranteed Period, the validity
period of the Bank Guarantee shall be extended to the Lease Commencement Date;
and

 

(iii)have a claim period which shall be on a date falling three (3) months after
the date of expiry of the Initial Period or the Guaranteed Period (as the case
may be) or in respect of the final Guaranteed Period, three (3) months after the
Lease Commencement Date; and

 

(c)the Bank Guarantee shall be an "on-demand" bank guarantee in the form
attached as Appendix 1, subject to such amendments thereto as the parties may
agree.

 

17.5If the Guarantor gives to the Landlord ninety (90) days’ written notice
prior to the expiry of the Initial Period or the Guaranteed Period (as the case
may be) of the Guarantor’s intention not to extend this Guarantee in respect of
any future extension, the Landlord shall be entitled upon receiving such notice
of the Guarantor’s intention to demand payment under the Bank Guarantee unless
the Tenant provides cash in place of the Bank Guarantee or a replacement Bank
Guarantee in the form attached as Appendix 1A before the expiry of the Initial
Period or the Guaranteed Period (as the case may be) which shall be valid up to
the Lease Commencement Date and with a claim period of three (3) months after
the Lease Commencement Date.

 

17.6Upon the Lease Commencement Date, the Deposit (if furnished in cash) shall
be transferred to the account of the security deposit required to be furnished
by the Tenant under the Lease Agreement or subject to the Landlord’s approval, a
fresh Bank Guarantee in the form attached as Appendix 1A (with the necessary
modifications) shall be furnished for the security deposit required to be
furnished by the Tenant under the Lease.

 

18.RESCISSION BY TENANT

 

18.1For the purpose of this Clause 18, an event of default shall be deemed to
have occurred if:

 

(a)the Landlord is in breach of the provisions of Clause 13.2; or

 

23

 

 

(b)the Landlord becomes insolvent or a judicial manager and/or receiver is
appointed in respect of any properties or assets of Mapletree Industrial Trust
over which the Landlord in its capacity as trustee has recourse, or distress or
execution is enforced against any part of such assets, or if events or
circumstances analogous to any of the foregoing events occurs in relation to the
Landlord under the laws of any jurisdiction; or

 

(c)a copy of the TOP is not served on the Tenant in accordance with Clause
7.7(b) by the TOP Rescission Date, subject always to Clause 7.8.

 

18.2Upon the occurrence of an event of default, the Tenant may at its option
rescind this Agreement and the Lease Agreement by giving fourteen (14) days’
written notice to the Landlord to that effect (but such rescission shall not
prejudice the rights and remedies of either Party against the other in respect
of any antecedent breaches).

 

18.3Upon such rescission by the Tenant, the Tenant shall not be required to
reinstate the Premises but shall remove all its equipment and vacate the
Premises (if it has taken possession) in its existing state.

 

19.SIGNAGE RIGHTS

 

19.1Signage Rights

 

Subject to JTC’s consent and the Landlord’s approval (such approval not to be
unreasonably delayed or withheld) as to the size, materials to be used, design
and content, the Tenant shall have signage rights in respect of the main facades
of the Building Provided always that the Landlord shall be entitled to display
such number of signages equal to the number of signages which the Tenant is
displaying, on any façade of the Building or at any part of the Land without the
prior consent of the Tenant. The Landlord shall not charge the Tenant for the
signage rights.

 

19.2Costs of Signage Works

 

The costs of all signage works required by the Tenant and applications to the
Authorities for the relevant Approvals relating to the signage shall be borne by
the Tenant

 

19.3Pylon Signage

 

The Tenant shall be entitled to erect a pylon on the Land for the purpose of
displaying its signage subject to the Landlord's approval.

 

20.LEGAL FEES AND STAMP DUTY

 

20.1The Tenant will be required to pay the estimate stamp duties and any
necessary adjudication fees on the acceptance of this Agreement (in duplicate).
Upon the outcome of the stamp duty assessment, where the estimated stamp duty so
paid is less than the assessed duty, the Tenant shall within the time period
prescribed by law, top up the shortfall to enable the Landlord to effect
stamping within the time prescribed and any penalty payable arising from delay
in stamping attributable to the Tenant shall be borne by the Tenant. Any excess
estimated stamp duty paid by the Tenant shall be refunded to the Tenant without
interest after the assessed duty is known.

 

24

 

 

20.2The Tenant shall pay or indemnify the Landlord (on a full indemnity basis)
against:

 

(a)the stamp duty including penalty fees, adjudication fees and additional stamp
duty (if any) in respect of this Agreement and any other document relating to
this Agreement herein and the Lease Agreement; and

 

(b)all legal costs and fees and such other expenses incurred by the Landlord in
consulting solicitors and/or in connection with the enforcement of any provision
of this Agreement and the Lease Agreement in the event that the Tenant
acknowledges or does not dispute that it is in breach or is adjudged by a court,
tribunal or arbitrator to be in breach of any provision of this Agreement and
the Lease Agreement.

 

20.3The Parties shall bear their respective legal costs, fees and disbursements
incurred by it in connection with the negotiation, preparation and completion of
this Agreement (in duplicate), the Lease Agreement and any other document
relating to this Agreement.

 

20.4The Landlord shall pay or indemnify the Tenant (on a full indemnity basis)
against all legal costs and fees and such other expenses incurred by the Tenant
in consulting solicitors in connection with the enforcement of any material
provision of this Agreement in the event that the Landlord acknowledges or does
not dispute that it is in breach of any material provision of this Agreement or
is adjudged by a court, tribunal or arbitrator to be in breach of any material
provision of this Agreement.

 

21.TAXES

 

(a)The rent and other sums payable by the Tenant under this Agreement
(hereinafter collectively called "the Agreed Sum") shall, as between the
Landlord and the Tenant, be exclusive of any applicable goods and services tax,
imposition, duty and levy whatsoever (hereinafter collectively called "Taxes")
which may from time to time be imposed or charged before, on or after the
commencement of the Term (including any subsequent revisions thereto) by any
government, quasi-government, statutory or tax authority on or calculated by
reference to the amount of the Agreed Sum (or any part thereof) and the Tenant
shall pay all such Taxes reimburse the Landlord for the payment of such Taxes,
as the case may be, in such manner and within such period as to comply or enable
the Landlord to comply with any applicable orders or directives of such
authorities and the relevant laws and regulations.

 

(b)The rights of the Landlord under this Clause shall be in addition and without
prejudice to any other rights or powers of the Landlord under any applicable
order or directive of the Authorities or any relevant law or regulation, to
recover from the Tenant the amount of such Taxes which may be or is to be paid
or borne by the Landlord.

 

(c)The Tenant shall indemnify and hold harmless the Landlord from any losses,
damages, claims, demands, proceedings, actions, costs, expenses, interests and
penalties suffered or incurred by the landlord arising from any claim, demand,
proceeding or action that may be made or instituted by the Authorities in
respect of such Taxes and resulting from any failure or delay on the part of the
Tenant in the payment and discharge of any such Taxes.

 

(d)Without prejudice to Clause 21(a), the Tenant shall not be liable for any
income tax that may be levied or imposed on the income of the Landlord.

 

25

 

 

22.SETTLEMENT OF DISPUTES

 

Reference to Arbitration

 

In the event of any dispute between the Parties in connection with or arising
out of this Agreement or the Works, including any dispute as to the existence,
validity or termination of this Agreement, the Parties shall refer the dispute
for arbitration by a sole arbitrator agreed upon by the Parties within fourteen
(14) days of either Party giving written notice requiring arbitration to the
other. If no agreement can be reached, the arbitrator shall be appointed, on the
application of either Party, by the Chairman for the time being of the Singapore
International Arbitration Centre. The place of arbitration shall be Singapore.
Any such reference shall be deemed to be submission to arbitration within the
meaning of the Arbitration Act (Chapter 10 of Singapore) or any re-enactment or
modification thereof and be in accordance with the Arbitration Rules of the
Singapore International Arbitration Centre at the time being in force.

 

23.RECOVERY BY THE PARTIES

 

23.1Wherever in this Agreement provision is made for a Party to recover any
amount from the other Party such amount may be deducted from or reduced by any
sum due or to become due at any time thereafter from the first Party to the
other Party under this Agreement or may be recovered by the first Party from the
other Party as a debt.

 

23.2In the event there is a delay in payment by a Party of any sum to the other
Party under this Agreement, the first-mentioned Party shall be liable to pay
interest to the other Party at the rate of twelve per cent (12%) per annum
commencing from the day immediately following the due date of payment up to the
actual date of payment.

 

24.GOVERNING LAW AND NOTICES

 

24.1Law

 

(a)The law governing this Agreement and any arbitration commenced under this
Agreement shall be the law of Singapore, and any such arbitration shall be held
in Singapore.

 

(b)Unless otherwise expressly stated in this Agreement, a person who is not a
party to this Agreement shall have no right under the Contracts (Rights of Third
Parties) Act (Chapter 53B of Singapore) to enforce any of its terms.

 

24.2Notices

 

(a)Each Party shall provide an address in Singapore for service of document
(hereinafter referred to as the "Service Address").

 

(b)Each Party shall give fourteen (14) days written notice to the other Party
before any change in the Service Address.

 

(c)All certificates, notices or instruction to be given by a Party to the other
Party under the terms of the Agreement shall be sent by post or facsimile
transmission to or left at the Service Address.

 

26

 

 

(d)Without prejudice to any other method of service that is authorised by law,
service of any originating process by a Party on the other Party shall be deemed
to be due service if it is posted to or left at the Service Address.

 

25.MISCELLANEOUS

 

25.1Variation of Agreement

 

This Agreement may not be varied except by an agreement in writing signed by the
duly authorised representative of both Parties.

 

25.2Representations

 

It is acknowledged by the Parties that in relation to this Agreement, each Party
has not acted or relied on any representations made by or on behalf of the other
Party except those which are contained in this Agreement (if any). This
Agreement and the Lease Agreement constitute the entire contract between the
Parties. However, nothing in this Clause shall affect the validity and binding
effect of any subsequent agreements in writing signed between the Parties.

 

25.3Non-Merger

 

The provisions of this Agreement shall remain in full force and effect after the
grant of the Lease Agreement, in so far as they are still required to be
observed and performed and are not repeated or inconsistent with the Lease
Agreement.

 

26.ACKNOWLEDGEMENT BY PARTIES

 

26.1Capacity

 

Notwithstanding any provision to the contrary in this Agreement, each of the
parties to this Agreement acknowledges and agrees that the Landlord has entered
into this Agreement only in its capacity as trustee of Mapletree Industrial
Trust and not in the Landlord’s personal capacity and all references to the
Landlord in this Agreement shall be construed accordingly. Accordingly,
notwithstanding any provision in this Agreement, the Landlord has assumed all
obligations under this Agreement in its capacity as trustee of Mapletree
Industrial Trust and not in its personal capacity and any liability of or
indemnity given by the Landlord under this Agreement any power or right
conferred on any receiver, attorney, agent and/or delegate is limited to the
assets of Mapletree Industrial Trust over which the Landlord has recourse and
shall not extend to any personal or other assets of the Landlord or any assets
held by the Landlord as trustee of any trust (other than Mapletree Industrial
Trust). Any obligation, matter, act, action or thing required to be done,
performed or undertaken by the Landlord under this Agreement shall only be in
connection with matters relating to Mapletree Industrial Trust (and shall not
extend to the Landlord’s obligations in respect of any other trust or real
estate investment trust of which it is a trustee).

 

26.2No recourse

 

It is hereby agreed that the Landlord’s obligations under this Agreement will be
solely the corporate obligations of the Landlord and there shall be no recourse
against the shareholders, directors, officers or employees of the Landlord for
any claims, losses, damages, liabilities or other obligations whatsoever in
connection with any of the transactions contemplated by the provisions of this
Agreement.

 

27

 

 

26.3Legal action or proceedings

 

For the avoidance of doubt, any legal action or proceedings commenced against
the Landlord whether in Singapore or elsewhere pursuant to this Agreement shall
be brought against the Landlord in its capacity as trustee of Mapletree
Industrial Trust and not in its personal capacity.

 

27.CONFIDENTIALITY OF INFORMATION

 

Both Parties agree to hold all the terms and conditions of this Agreement in
strict confidence and not to disclose the same to any party except to each
Party's respective shareholders, officers and employees who are directly
involved in this Agreement. Notwithstanding the aforesaid, the confidentiality
obligations shall not apply to:

 

(a)any information which is already generally known to the public and which is
not released to the public domain in breach of either Party's confidentiality
obligations hereunder;

 

(b)any information which is required to be disclosed pursuant to any applicable
laws or to any Authorities or pursuant to rules or regulations of any relevant
regulatory, administrative or supervisory body (including without limitation,
any relevant stock exchange or securities council) including in the event of a
public listing of securities within the meaning of the Securities and Futures
Act (Chapter 289 of Singapore) affecting the Premises, any information where
such disclosure is required by the prevailing listing rules, a regulatory
authority or stock exchange or as part of a due diligence exercise;

 

(c)any information which is required to be disclosed by law or pursuant to any
legal process issued by any court of law or tribunal in Singapore and any
disclosure to a court of law, arbitrator, tribunal or mediator in connection
with any legal proceedings, arbitration or mediation shall be deemed to be
disclosure required by law;

 

(d)any information disclosed by either of the Parties to their respective
bankers, financial advisors, auditors, consultants, Main Contractor, licensed
valuers and legal or other advisors;

 

(e)any information which is required to be disclosed to the holding company of
either Party and either Party's branches or offices or related corporations (as
defined in the Companies Act (Chapter 50 of Singapore);

 

(f)(in respect of either Party's confidentiality obligation) any information
which is required to be disclosed to any actual or potential purchaser or
transferee of the Building or any part thereof, any actual or potential assignee
of either Party, any actual or potential investor, mortgagee, chargee, financial
adviser, consultant, valuer, manager, trustee, legal or other advisers in either
Party or the Building or any part thereof (collectively, "Interested Parties"),
or to any actual or potential banker, mortgagee, chargee, financial advisor,
consultant, valuer, manager, trustee, legal or other advisers of any of the
Interested Parties, and in connection with such disclosure, either Party is
entitled to include any such information in any document which is publicly
available;

 

(g)any information which either Party has consented in writing to its disclosure
by the other Party; and

 

28

 

 

(h)any information disclosed to potential tenants in the Building for the
purposes of evidencing the Landlord’s obligations under this Agreement when
marketing the premises in the Building.

 

[The rest of this page is intentionally left blank.]

 

29

 

 

APPENDIX 1

 

FORM OF BANK GUARANTEE

(FOR THE SECURITY DEPOSIT AMOUNT)

 

Date : [·]       To : DBS TRUSTEE LIMITED AS TRUSTEE OF MAPLETREE INDUSTRIAL
TRUST           ("Landlord")

 

Dear Sirs

 

OUR BANK GUARANTEE NO: ___________________ FOR S$3.42 MILLION________________

 

1.IN CONSIDERATION OF the Landlord agreeing to:

 

(a)develop and lease to KULICKE & SOFFA PTE. LTD. ("Tenant") the property known
as [·] ("Property"), on the terms and conditions of an agreement to develop and
lease ("Agreement") dated [●] and a lease, both to be entered into between the
Landlord and the Tenant; and

 

(b)allow the Tenant to furnish a bank guarantee for the whole of the Deposit
amount (as defined in the Agreement) required under the Agreement,

 

we [●] ("Guarantor"), irrevocably and unconditionally, agree, as a primary
obligation ("guaranteed obligation"), to pay to the Landlord on demand in
writing by the Landlord, any sum or sums demanded not exceeding in aggregate the
sum of S$3.42 million ("Guaranteed Sum").

 

2.Payment of the Guaranteed Sum shall be made by the Guarantor to the Landlord:

 

(a)whether or not the Guarantor gives prior notice of the payment to the Tenant;

 

(b)despite any dispute between the Landlord and the Tenant or any notice given
to the Guarantor by the Tenant not to pay to the Landlord any sums payable under
this Guarantee; and

 

(c)irrespective of the performance or non-performance by the Tenant or the
Landlord of the terms of the Agreement or any obligation under or in connection
with the Agreement in any respect.

 

3.The Guarantor's liability under this Guarantee is not affected or discharged
in any way by:

 

(a)any variation of the Agreement; or

 

(b)any extension of time or other forbearance given by the Landlord to the
Tenant; or

 

(c)the insolvency, bankruptcy, winding up or judicial management (as may be the
case) of the Tenant; or

 

30

 

 



 



(d)any other circumstance, act or omission which (except for this provision) may
operate to exonerate the Guarantor from that liability or affect that liability
at law or in equity.

 

4.It is expressly acknowledged and declared that partial and multiple drawings
on this Guarantee are permitted.

 

5.This Guarantee is a continuing security and remains in full force and effect
from [insert effective date] until [insert expiry date] ("Expiry Date") provided
always that the Expiry Date and the Guarantor’s liability thereunder shall be
automatically extended for successive periods of twelve (12) months unless the
Guarantor gives to the Landlord ninety (90) days’ written notice prior to the
Expiry Date of the Guarantor’s intention not to extend this Guarantee in respect
of any future extension and provided further that in such an event, the Landlord
shall be entitled upon receiving such notice of the Guarantor’s intention that
this Guarantee is not extended, and within the period specified in Clause 7
hereof, to make a claim under this Guarantee and the Guarantor shall pay the
Guaranteed Sum.

 

6.This Guarantee is governed by and will be construed in accordance with the
laws of the Republic of Singapore.

 

7.Any claim under this Guarantee must be made in writing not later than three
(3) months after the Expiry Date and must be delivered personally or sent by
prepaid registered post addressed to the Guarantor.

 

8.In the event of any assignment by the Landlord of its rights and benefits
under this Guarantee to any subsequent purchaser(s) of the Property, all
references to "Landlord" in this Guarantee shall thenceforth mean and refer to
any such assignee.

 

9.A person who is not the Guarantor, a successor of the Guarantor, the Landlord
or a successor or assign of the Landlord, has no right under the Contracts
(Rights of Third Parties) Act (Chapter 53B of Singapore) to enforce any term of
this Guarantee.

 

Yours faithfully

for (Bank issuing the Bank Guarantee)

 

      Date:   Name of signatory(ies):     Designation:

 

31

 

 

APPENDIX 1A

 

FORM OF BANK GUARANTEE

(FOR THE SECURITY DEPOSIT AMOUNT)

 

Date : [·]       To : DBS TRUSTEE LIMITED AS TRUSTEE OF MAPLETREE INDUSTRIAL
TRUST           ("Landlord")

 

Dear Sirs

 

OUR BANK GUARANTEE NO: ___________________ FOR S$ 3.42 MILLION________________

 

1.IN CONSIDERATION OF the Landlord agreeing to:

 

(a)lease to KULICKE & SOFFA PTE. LTD. ("Tenant") the property known as [·]
("Property"), on the terms and conditions of a lease agreement ("Agreement")
dated [●] entered into between the Landlord and the Tenant; and

 

(b)allow the Tenant to furnish a bank guarantee for the whole of the Deposit
amount (as defined in the Agreement) required under the Agreement,

 

we [●] ("Guarantor"), irrevocably and unconditionally, agree, as a primary
obligation ("guaranteed obligation"), to pay to the Landlord on demand in
writing by the Landlord, any sum or sums demanded not exceeding in aggregate the
sum of S$[3.42 million] ("Guaranteed Sum").

 

2.Payment of the Guaranteed Sum shall be made by the Guarantor to the Landlord:

 

(a)whether or not the Guarantor gives prior notice of the payment to the Tenant;

 

(b)despite any dispute between the Landlord and the Tenant or any notice given
to the Guarantor by the Tenant not to pay to the Landlord any sums payable under
this Guarantee; and

 

(c)irrespective of the performance or non-performance by the Tenant or the
Landlord of the terms of the Agreement or any obligation under or in connection
with the Agreement in any respect.

 

3.The Guarantor's liability under this Guarantee is not affected or discharged
in any way by:

 

(a)any variation of the Agreement; or

 

(b)any extension of time or other forbearance given by the Landlord to the
Tenant; or

 

(c)the insolvency, bankruptcy, winding up or judicial management (as may be the
case) of the Tenant; or

 

(d)any other circumstance, act or omission which (except for this provision) may
operate to exonerate the Guarantor from that liability or affect that liability
at law or in equity.

 

32

 

 

4.It is expressly acknowledged and declared that partial and multiple drawings
on this Guarantee are permitted.

 

5.This Guarantee is a continuing security and shall remain in full force and
effect from [insert effective date] until [insert expiry date] ("Expiry Date").

 

6.This Guarantee is governed by and will be construed in accordance with the
laws of the Republic of Singapore.

 

7.Any claim under this Guarantee must be made in writing not later than three
(3) months after the Expiry Date and must be delivered personally or sent by
prepaid registered post addressed to the Guarantor.

 

8.In the event of any assignment by the Landlord of its rights and benefits
under this Guarantee to any subsequent purchaser(s) of the Property, all
references to "Landlord" in this Guarantee shall thenceforth mean and refer to
any such assignee.

 

9.A person who is not the Guarantor, a successor of the Guarantor, the Landlord
or a successor or assign of the Landlord, has no right under the Contracts
(Rights of Third Parties) Act (Chapter 53B of Singapore) to enforce any term of
this Guarantee.

 

Yours faithfully

for (Bank issuing the Bank Guarantee)

 

      Date:   Name of signatory(ies):     Designation:

 

33

 

 

APPENDIX 2

 

BASE PLANS AND BASE SPECIFICATIONS

 

Base Plan: Site Plan

[pg37.jpg]

 

34

 

 

Base Plan: 1st Storey Plan

[pg38.jpg]

 

35

 

 

Base Plan: 2nd Storey Plan

[pg39.jpg]

 

36

 

 

Base Plan: 3rd Storey Plan

[pg40.jpg]

 

37

 

 

Base Plan: 5th Storey Plan

[pg41.jpg]

 

38

 

 

Base Plan: Roof PlanS

[pg42.jpg]

 



39

 

 

Base Plan: Elevation (1)

[pg43.jpg]

 

40

 

 

Base Plan: Elevation (2)

[pg44.jpg]

 





41

 

 

Base Plan: Section Plan



[pg45.jpg]

 

42

 

 

Base Plan: Artist’s Impression

[pg46.jpg]

 

43

 

 

Base Specifications

 

CONTENT PAGE

 

1.DESCRIPTION OF WORK

 

2.TECHNICAL DATA

 

3.EXCLUSIONS

  

44

 

 

1.DESCRIPTION OF WORK

 

The Extent of Work includes the Build-to-Suit of a 5-storey production facility
for Kulicke and Soffa. The work includes the following:

 

vStructural Works

 

vArchitectural Works

 

vExternal Works

 

vM&E Services :

 

-Air-conditioning System

-Mechanical Ventilation System

-Engineered Smoke Control System (if necessary)

-Fire Protection System

-Water Reticulation System

-Sanitary & Plumbing System

-Electrical System

-Lighting & Power Requirement

-Security System

-Communication System

-Vertical Transport System

 

vAll works will be designed and constructed according to the relevant Code of
Practices, authorities' requirements and National Productivity and Quality
Specifications (“NPQS”).

 

vThe development is subject to the development target of Greenmark Gold
Certification.

 

45

 

  

2.TECHNICAL DATA

 

2.1.Area Breakdown

 

Site Area : 12,346 m2 GFA : Approx 30,865 m2 Proposed Plot Ratio : 2.5

 

 

Description  GFA (m2)   GFA (ft2)   NLA (ft2) K&S   NLA (ft²) Others  1st
Storey   6,686    71,968    45,673    11,069  2nd Storey   326    3,509    -  
 -  3rd Storey   8,309    89,437    82,796    -  4th Storey   8,099    87,177  
 -    76,584  5th Storey   6,979    75,121    69,665    -  Roof   465    5,005  
 -    -  TOTAL   30,864    332,217    198,134    87,653 

 

46

 

 

2.2.Structural Works

 

vAll structural works shall be designed and constructed in accordance with the
relevant Singapore Code of Practice (CP) and British Standards (BS) unless
otherwise directed by the Engineer.

 

(a)Floor Design Loading

 

Area   Floor Loading (KN / m2) 1st storey warehouse   20.0 2nd storey carpark  
2.5 3rd – 5th storey Production / R&D / Office   15.0 Other Ancillary Areas  
Designed to Suit


 

(b)Floor to Floor Height

 

Storey   Floor to Floor Height (m) First storey warehouse   8.0 2nd storey
carpark   3.2 3rd – 5th storey Production / R&D / Office   6.0 Other Ancillary
Areas   Designed to Suit


 

(c)Foundation

 

The building shall be designed to be supported on pile foundation, with
RC-Driven Piles or Bored Piles.

 

Ground floor slab is designed to be suspended flat slab system with perimeter
beams.

 

(d)Upper Slab

 

Upper slabs are designed as post-tensioned flat slab system with drop panels or
pre-stressed one way banded beams system where applicable.

 

(e)Column

 

The columns are cast in-situ reinforced concrete supported on pile foundation.

 

(f)Roof

The roof consists of partial RC Flat roof and metal roof. The RC flat roof is to
be waterproofed and designed to support M&E services and equipments. Metal roof
(Zipdek, Klip-lok or equivalent) is designed to be structural steel system
supported on main columns with rockwool blanket 50mm thick x 64 kg/m3 and with
mesh support.

 

47

 

 

2.3.Architectural Works

 

(a)External Façade & Finishes

 

Main Facade

-Combination of curtain wall, aluminum cladding and windows.

 

-Windows shall be aluminum frame windows with 6mm thick tinted float glass.

 

Other Facades

-Acrylic emulsion coating on masonry wall with window openings.

 

(b)Internal Finishes (TOP)

 

Description   Floor   Wall   Ceiling Tenants Area Warehouse / Production / R&D
Areas   Concrete with Polyurethane finish (PC Rate: $30 per m2)   Plaster and
paint (perimeter walls only)   Concrete with paint finish               Office
Area   Concrete  

Plaster and paint

(perimeter walls only)

  Mineral fibre ceiling board               Common Area Main Lobby   Granite
tiles   Plaster and paint   Fibrous plaster ceiling               Other Common
Lobbies   Homogeneous tiles   Plaster and paint   Fibrous plaster ceiling      
        Cargo Lift Lobbies   Concrete   Plaster and paint   Concrete with paint
finish               Toilets   Homogeneous tiles   Homogenous tiles   Calcium
silicate board


  

(c)ROOF AND CANOPY

 

-The roof is to slope as per Architectural plans without rainwater gutters
unless site condition requires. (Gutters subjected to authority approval.)

 

-Pedestrian canopy at the first storey and on 5th storey terrace doors entrances
to be of composite material with metal skins construction on tubular framing
supported by side wall and columns.

 

(d)SIDEWALLS

 

-The external walls are to be constructed with masonry walls.

 

-Internal walls are to be constructed in 100mm thick block wall rendered and
painted on both sides.

 

-Windows are to be aluminum powder coated with tinted glass.

 

48

 

 

(e)ROLLER SHUTTERS

 

-Electrically-operated roller shutters at 3rd, 4th and 5th storey shall be 6.0m
wide by 4.0m high.

 

(f)LOADING DOCK

 

-Angle Guards to be provided to all door entrances to the loading dock.

 

-Edge protection is to be installed along the loading dock.

 

-Dock Levelers shall have the rated capacity of minimum 13,000kg of load with
deck width 1830mm x deck length 2125mm, single button control station, hydraulic
operated. (MHE/KELLY or equivalent).

 

(g)PERIMETER FENCE

 

-1.80m (6ft) tall hot dip galvanized BRC mesh with vertical wires opening no
greater than 50mm. (Only at back of building).

 

(h)DOORS

 

-All external doors must be of metal construction.

 

-Doors are to be equipped with automatic door closing devices and fitted with
strong dead bolts and heavy latches.

 

-All office doors are to be installed with dead bolts.

 

-Doors assigned as emergency exits should have exterior hardware removed so that
they cannot be opened from the outside.

 

(i)BUILDING SIGNAGES

 

-TOP signages as required by Building Regulations all other building signages
are excluded.

 

49

 

 

2.4.External Works

 

(j)Scope of Work

 

vEntrances include culvert drains

 

vNon-suspended driveway as per specifications

 

vCar Park Lots

 

vBicycle Lots

 

vSurface water drainage

 

v1 x Guard House

 

vBin Centre

 

vDriveway

-All driveways should be paved with bituminous finish.

-Parking areas divided into lots by white lines.

-Road signage provided as per regulation.

-Truck parking at loading and unloading area to be in concrete.

 

vLandscaping

 

-Provisional sum of S$50,000 for Landscaping.

 

50

 

 

2.5.M&E Detailed Design Write-Up

 

2.5.1.INTRODUCTION

 

The extent of building services systems cover:

 

v Air-conditioning System

 

v Mechanical Ventilation System

 

v Engineered Smoke Control System (if necessary)

 

v Fire Protection System

 

v Water Reticulation System

 

v Sanitary & Plumbing System

 

v Electrical System

 

v Lighting & Power Requirement

 

v Security System

 

v Communication System

 

v Vertical Transport System

 

51

 

 

2.5.2.STANDARD AND STATUTORY REQUIREMENTS

 

All building services systems shall be designed to comply with the latest
version of the following standards and local code of practices.

 

a.SS 530 - Code of Practice for Energy Efficiency Standard for Building Services
and Equipment

b.SS 531 – Code of Practice for Artificial Lighting in Buildings

c.SS 535 : 2007 – Code of Practice for Installation, Operation, Maintenance and
Constructional Requirements of Mains Failure Standby Generating Systems

d.SS 538 : 2008 - Code of Practice for Maintenance of Electrical Equipment of
Electrical Installations

e.SS 546: 2009 – Code of Practice for Emergency Voice Communication Systems in
Buildings

f.SS 550 : 2009 – Code of Practice for Installation, Operation and Maintenance
of Electric Passenger and Goods Lifts

g.SS 551 - Code of Practice for Earthing

h.SS 553 – Code of Practice for Mechanical Ventilation and Air Conditioning in
buildings

i.SS 554 – Code of Practice for Indoor Air Quality for Air Conditioned Building

j.SS555 - Code of Practice for Protection Against Lightning

k.Public Utilities Act

l.The Building Control Act

m.Code of Practice on Environment Health

n.Code of Practice for Fire Precautions in Building, 2007

o.Code of Practice for Pollution Control (2000 edition with amendments)

p.Code of Practice on Sewage and Sanitary Works

q.COPIF - Code of Practice for Info-Communications Facilities in Buildings

r.Code on Barrier-Free Accessibility in Buildings 2002 Ver.1.0

s.Power Grid hand book

t.CP 5 - Code of Practice for Electrical Installations

u.CP 10 - Code of Practice for the Installation and Servicing of Electrical Fire
Alarm Systems

v.CP 19 - Code of Practice for the Installation and Maintenance of Emergency
Lighting and Power Supply Systems in Buildings

w.CP 29 - Code of Practice for Fire Hydrant Systems and Hose Reels

x.CP 48 - Code of Practice for Water Service Installation

y.CP 51 – Code of Practice for Manufactured Gas Pipe Installation

z.CP 52 - Code of Practice for Automatic Fire sprinkler installation

 

52

 

 

2.5.3.AIR CONDITIONING SYSTEM

 

Chilled water system with 2 nos. of 1000RT duty chillers and 1 no. of 1000RT
standby chillers located at the roof in the M&E Plant room. The condensing water
side of the chiller system will be directed to the cooling tower located at the
roof.

 

The chillers will be controlled by the BMS located at the FCC Room. It will
control and monitor the various sensors to achieve the required setting and
comfort of the building.

 

The design for air-conditioning to the whole building would be by Air Handling
Units (AHU) and Fan Coil Units (FCU) with duct work to individual spaces.

For all Kulicke & Soffa (K&S) areas, AHU would be provided with duct works
including VAV terminal units.

 

The estimated total cooling load at this stage is as follows:

 

Area   Temperature
(oC)  

Relative
Humidity

(%)

 

Occupancy

(m2 per
person)

 

Cooling
Load
Estimate

(W/m2)

  Fresh Air Office   24±1   60±5   10   120   5.5 l/s per person Laboratory  
24±1   60±5   10   200   5.5 l/s per person Production   23.5±1   55±5   10  
320   5.5 l/s per person Warehouse   24±1   60±5   30   150   0.3 l/s per m2
Lift Lobby   24±1   60±5   5   100   3.3 l/s per person Fire Command Centre /
Security   24±1   60±5   10   120   5.5 l/s per person


 

2.5.4.MECHANICAL VENTILATION SYSTEM

 

The MV system will be using ventilation fans for various locations such as
toilets, carpark, etc.

 

Smoke stop/fire-fighting lobby – 4 ACH (normal) & 10 ACH (emergency), Carpark –
6 ACH (N=normal); 9 ACH (emergency).

Toilet – 20 ACH.

 

2.5.5.ENGINEERED SMOKE CONTROL SYSTEM

 

Engineering smoke control system (where necessary) shall be provided.

 

2.5.6.FIRE PROTECTION SYSTEM

 

The fire system consists of sprinkler, fire alarm, hose reel & dry riser system.

53

 

 

The main fire alarm panel will be located at the FCC Room at Level 1. It will
monitor all sub-alarm panels at all floors. The Sprinkler tank & pump room house
2 sprinkler pumps, 1 jockey pump and sprinkler tank.

 

The Fire Protection System is designed in accordance to CP52.

 

2.5.7.WATER RETICULATION SYSTEM

 

The PUB incoming will flow through the bulk meter outside the building to serve
3 types of water services:

 

a.Domestic water



b.Sprinkler system

c.Private Fire hydrants

 

The domestic water will be directly collected at the transfer water tank at
level 1 and it will pump to the roof storage tank sized to one day usage. The
domestic booster pump will operate when pressure falls under the requirement
setting and will serve general areas such as toilets. Newater will be used for
cooling tower and toilet flushing.

 

2.5.8.SANITARY AND PLUMBING SYSTEM

 

The system shall be fully vented to serve all new toilets and vent pipe
extending to the highest level of the building to release foul air and pressure
build up within the system.

 

SCHEDULE OF FIXTURE Type   WC    WB    WB1    UR    HD    BT    SH  1st Storey 
 9    10    1    5    5    2    0  2nd Storey   2    2    0    1    2    2    2 
3rd Storey   18    20    1    11    5    4    0  4th Storey   18    20    1  
 11    5    4    0  5th Storey   19    21    1    11    6    5    0  TOTAL 
 66    73    4    39    23    17    2 


 

2.5.9.ELECTRICAL SYSTEM

 

The maximum demand is estimated to be around 6000 kVA.

 

Electricity supply will be taken at 22kV from PowerGrid via two feeders.
PowerGrid Substation, HV Consumer Switch room, Transformer Room, LV switch room
will be located at 1st storey, next to each other for easy interconnecting
cable.

 

We propose 3 nos. of 2000kVA power transformers. The total essential load is
estimated to be about 565 kVA, including the emergency supply to lifts, fire
services, carpark ventilation, emergency voice communication system, security
system etc. including essential load to K&S. There will be one 600kVA standby
generator c/w weatherproof enclosure install at roof, fitted with a day tank for
continuous operation of 6 hours.

 

54

 

 

Digital Power Meter and digital Protection Relay will be provided at high
voltage switchboard and the intake of Main switch board to capture the events
locally and high level interface with BAS system.

 

The load density as specified shall be used in the calculation of the electrical
loads:

 

Load Density

 

Area   Lighting (watts/m2)   Power (watts/m2) Production Area   15 watts/m²
floor area   150 watts/m² floor area Research Laboratory   12 watts/m² floor
area   100 watts/m² floor area Warehouse   12 watts/m² floor area   5 watts/m²
floor area Office   12 watts/m² floor area   30 watts/m² floor area


 

2.5.10.LIGHTING & POWER REQUIREMENT

 

Lighting Luminance Level Requirement:

 

Location   Luminance Level (Lux) Production floors   750Lux Laboratory floors  
500Lux Office floors   500Lux Warehouse floors   500Lux

 

Power Installation Requirement:

 

Location   Requirement K&S Areas (Warehouse, production areas, Laboratory areas
and offices)   13A switched socket outlets at every 100sqm for general purposes

 

2.5.11.SECURITY SYSTEM

 

The security system shall consist of:

 

-CCTV System



-Card Access System

-Intrusion Detection System

 

2.5.12.CCTV SYSTEM

 

The CCTV cameras will be provided at the external area monitoring the EXIT doors
at 1st storey, carpark, loading/unloading area and 1st storey lift lobbies. The
system provides a continuous surveillance to all specific areas. The monitors,
matrix switches, digital recorder, etc will be located at the FCC room for 24hrs
monitoring.

 

55

 

 

2.5.13.CARD ACCESS SYSTEM

 

The card readers will be activated using proximity card system. The server for
programming/monitoring of card Access system will be located at FCC room. Card
readers are to be made compatible with existing system.

 

Intrusion Detection System

The door at all exit staircases shall be installed with door contact to monitor
the door status and to ensure the doors are closed at all time. Otherwise, alarm
signal will send to FCC room.

 

2.5.14.COMMUNICATION SYSTEM

 

The communication system shall consist of for code compliance:

 

-One Way Emergency Voice Communication System

 

-Fireman Intercom System

 

The telecom services will be brought to the MDF room via lead-in pipes at 1st
storey, with cable link to the telephone riser. Telephone risers are provided at
all storeys, and cable trays will be provided between the MDF room and the
telephone risers, complying with COPIF. 400 pairs of intermediate distribution
frame (IDF) will be installed at telephone risers at every tenanted floor.

 

2.5.15.VERTICAL TRANSPORTATION SYSTEM

 

The provision of Lifts shall be as follows:

 

Lift   Serving       2 nos. 1360kg passenger for 20 persons at 1.75m/s   1st to
5th storey 2 nos. 1360kg Fireman Lift for 20 persons at 1.75m/s   1st to 5th
storey

4 nos. 5 tonnes Cargo Lift with a static load of 130% at 0.5 m/s.

Lift Car size: 3.0m(W) x 3.0m(D) x 2.5m(H)

  1st to 5th storey (excluding 2nd storey carpark)


 

56

 

 

3.EXCLUSIONS

 

·All others except mentioned above.

 

·All loose furniture or build-in furniture.

 

·Office partition works (Tenant’s Fit-Out Works)

 

·Raised floor to office.

 

·Telephone systems (Cabling from Telecom Riser to tenant areas shall be provided
by others)

 

·Television systems

 

·Structural cabling system

 

·Carpark guidance system

 

·Corporate logo signages

 

57

 

 

APPENDIX 3

 

CHANGE REQUEST FORM

 

Change Request No.:   Requestor: Date:

 

Description

 

Title:

Details of the Change:

 

 

Reasons for the Change:

 

 

  

Impact

 

(a) Costs:

 

(b) Schedule and Deadlines:

 

 

 

Decision By Tenant

 

Agree / Disagree:     Name: Signature: Date: Copy to:    

 

Decision By Landlord

 

Agree / Disagree:     Name: Signature: Date: Copy to:    

 

58

 

 

APPENDIX 4

 

DETAILS

 

Item  

Description and

Clause Reference

  Details           1.   Estimated Possession Notice Date   Date falling at the
expiry of fourteen (14) months from the date the Landlord receives the Permit to
Commence Work from the relevant Authorities.               (Clause 7.6)        
      2.   Defects Liability Period   Twelve (12) months from the date of
service on the Tenant of the TOP.               (Clause 12.1)    

 

59

 

 

APPENDIX 5

 

LEASE AGREEMENT





 



60

 

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Securities and Exchange
Commission.

 

Execution Copy

 

DATED THIS [·] DAY OF [·] 2012

 

Between

 

DBS TRUSTEE LIMITED

AS TRUSTEE OF MAPLETREE INDUSTRIAL TRUST

as the Landlord

 

And

 

KULICKE & SOFFA PTE. LTD.

as the Tenant

  

 



 

LEASE AGREEMENT

 



 



 

WONGPARTNERSHIP LLP

One George Street

#20-01

Singapore 049145

Tel: +65 6416 8000

Fax: +65 6532 5711/+65 6532 5722

Email: contactus@wongpartnership.com

Website: www.wongpartnership.com.sg

 



 

  

TABLE OF CONTENTS

 

CLAUSE HEADING PAGE       1. INTERPRETATION 1       2. DEMISE 6       3. DEPOSIT
7       4. FITTING OUT 9       5. TENANT'S COVENANTS 9       6. HOLDING OVER 25
      7. INDEMNIFICATION AGAINST ALL OTHER LOSSES AND DAMAGES 25       8.
LANDLORD'S COVENANTS 25       9. GENERAL PROVISIONS 28       THE FIRST SCHEDULE
48     THE SECOND SCHEDULE 49     THE THIRD SCHEDULE 51     THE FOURTH SCHEDULE
53     THE FIFTH SCHEDULE 58     THE SIXTH SCHEDULE 59     APPENDIX 1 FORM OF
BANK GUARANTEE (FOR THE SECURITY DEPOSIT AMOUNT) 63       APPENDIX 2 KEY
PARAMETERS 65       APPENDIX 3 PROHIBITED PARTIES 66       APPENDIX 4 DESIGNATED
LOADING DOCKS 70       APPENDIX 5 LICENSED AREA 71       APPENDIX 6 [CARGO LIFT]
72       APPENDIX 7 [THE PREMISES] 73       APPENDIX 8 [PLANS SHOWING RESERVED
PREMISES 1 AND RESERVED PREMISES 2] 76

  

 

 

 

THIS LEASE AGREEMENT is made on [●]

 

BETWEEN:

 

(1)DBS TRUSTEE LIMITED (Registration No. [●]) a company incorporated in
Singapore with its registered office at [●] as trustee of Mapletree Industrial
Trust (the "Landlord"); and

 

(2)KULICKE & SOFFA PTE. LTD. (Registration No. [●]) a company incorporated in
Singapore with its registered office at [●] (the "Tenant").

 

(hereinafter individually referred to as the "Party" and collectively referred
to as the "Parties")

 

NOW IT IS HEREBY AGREED as follows:

 

1.INTERPRETATION

 

1.1Definitions

 

In the terms of this Agreement and in any rules and regulations made hereunder
or annexed hereto unless the contrary intention appears:

 

"the Agreed Sum" shall have the meaning ascribed to it in the Clause 9.21(a);

 

"A.H.U" shall have the meaning ascribed to it in Paragraph 3(f) of the Second
Schedule;

 

"Adjusted Security Deposit Amount" shall have the meaning ascribed to it in
Clause 9.17(a)(vi);

 

"Agreement" or "Lease" means this Lease Agreement (including the Appendices),
and such other letters and documents as the Parties may expressly identify in
writing and agree as forming part of this Agreement or Lease';

 

"Agreement to Develop and Lease" means the Agreement to Develop and Lease dated
[·] whereby the Landlord agreed to undertake the development of the Building on
the Land on the terms thereof;

 

"Allocated Car Park Lots" has the meaning ascribed to it in Clause 9.13(a)(i);

 

"Appendices" means the appendices to this Agreement;

 

"Appointed Valuer" has the meaning ascribed to it in Paragraph 3(a) of the Sixth
Schedule;

 

"Appointed Valuer's Rent Review Date" has the meaning ascribed to it in
Paragraph 3(a) of the Sixth Schedule;

 

"Approvals" means any and/or all relevant permissions, consents, approvals,
licences, certificates and permits issued by any of the Authorities;

 

"Approved Valuer" has the meaning ascribed to it in Paragraph 3(c) of the Sixth
Schedule;

 

"Approved Valuer's Rent Review Date" has the meaning ascribed to it in Paragraph
3(c) of the Sixth Schedule;

 

1

 

 

"Authorities" means all governmental, quasi-governmental, statutory and
regulatory authorities having jurisdiction over the Premises and/or the Tenant
and/or the Landlord in connection with the Premises, including any public
authority or public service company whose systems are connected with the
Premises;

 

"Balance Premises" shall have the meaning ascribed to it in Clause 9.17(b);

 

"Bank Guarantee" shall have the meaning ascribed to it in Clause 3.4, the form
of which is attached in Appendix 1;

 

"Building" means the building erected on the Land and within which the Premises
are situated, and the expression "the Building" includes any part thereof;

 

"Business Day" means a day (other than a Saturday, Sunday or a gazetted public
holiday in Singapore) on which commercial banks are open for business in
Singapore;

 

"Common Area" means all those parts of the Land which would usually have formed
part of the common property under the Land Titles (Strata) Act (Chapter 158 of
Singapore) had the Building been strata subdivided;

 

"Common Facilities" means the mechanical and electrical services and other
services, amenities and facilities on the Land from time to time serving the
Building or for common use or benefit;

 

"Certified Net Lettable Floor Area" means the net lettable area of the Premises
as determined by a registered surveyor and certified by such registered surveyor
in a certificate, pursuant to Clause 15.2 of the Agreement to Develop and Lease;

 

"Conducting Media" means drains, sewers, conduits, flues, gutters, gullies,
channels, ducts, shafts, watercourses, pipes, cables, wires and mains or any of
them;

 



"Contracted NLA" means [198,134] square feet;



  

"CSC" means the certificate of statutory completion for the Building issued by
the Building and Construction Authority under the Building Control Act (Chapter
29 of Singapore);

 

"Designated Loading Docks" means the seven loading docks delineated in red in
the plan attached hereto and marked Appendix 4 for the purpose of
identification;

 

"Designated Suppliers" shall have the meaning ascribed to it in Clause 5.5(a);

 

"Deposit" means the sum stated in Item 5 of the Third Schedule and includes any
increases thereto;

 

"First Option Term" has the meaning ascribed to it in Clause 9.14 and refers to
the period specified in Item 7A of the Third Schedule and commencing from the
expiration of the Term;

 

"Fitting-Out Consents" has the meaning ascribed to it in Paragraph 2.1 of the
Fourth Schedule;

 

"Fitting-Out Manual" means the booklet as revised, amended or supplemented from
time to time, supplied by the Landlord, containing guidelines applicable to the
Fitting-Out Works;

 

["Fitting-Out Period" means such period granted by the Landlord for the Tenant
to carry out Fitting_Out Works;

 

2

 

 

"Fitting-Out Works" means all renovation and fitting out works to be carried out
at or to the Premises or to any additional premises, where approvals for these
works are granted after the Lease Commencement Date, by the Tenant in connection
with the use and enjoyment of the Premises or such additional premises (if any)
for the Permitted Use as set out in this Agreement, including but not limited to
all the fitting out works to be carried out by the Tenant as specified in the
Fitting-Out Manual;]

 

"Gross Rent" means the Rent and the Service Charge;

 

"Head Lease" means the Lease dated [·] registered as Lease No. [·] with the
Singapore Land Authority and made between the Head Lessor as lessor and the
Landlord as lessee;

 

"Head Lessor" means JTC, and includes its assigns and successors-in-title;

 

"Initial Premises" shall have the meaning ascribed to it in Clause 9.14.

 

"Interested Parties" shall have the meaning ascribed to it in Clause 9.31(f);

 

"JTC" means Jurong Town Corporation, a body corporate incorporated under the
Jurong Town Corporation Act and having its head office at The JTC Summit, 8
Jurong Town Hall Road, Singapore 609434;

 

"JTC Lease Documents" means collectively, (i) the JTC Letter (ii) the Schedule
of Building Terms and the form of lease (attached to the Schedule of Building
Terms), both referred to in the JTC Letter; and (iii) all other appendices and
schedules referred to in (i) and (ii);

 

"JTC Letter" means the letter of offer issued by JTC to the Landlord in respect
of the lease of the Land to the Landlord;

 

"Key Parameters" means the specifications in respect of the Building set out in
Appendix 2;

 

"Land" means all that piece of land comprised in Lot 17622A Pt Mukim 18 at
Serangoon North Avenue 5 (which expression includes any part thereof);

 

"Landlord" means DBS Trustee Limited as trustee of Mapletree Industrial Trust;

 

"Landlord's Consultants" means the Landlord's Architects, Structural Engineers,
Mechanical and Electrical Engineers, Acoustic Consultants, Landscape Consultant,
and/or any other persons and/or firms engaged by the Landlord in respect of the
Building or anyone or more of them;

 

"Landlord’s Offer" shall have the meaning ascribed to it in Clause 9.18(a)(ii);

 

"Lease Commencement Date" means [·];

 

"Licence" shall have the meaning ascribed to it in Clause 8.8(a);

 

"Licensed Area" shall have the meaning ascribed to it in Clause 8.8(a);

 

"Mapletree Industrial Trust" means Mapletree Industrial Trust established in
Singapore as a collective investment scheme and constituted by the MIT Trust
Deed;

 

3

 

 

"MIT Trust Deed" means the trust deed dated 29 January 2008 entered into between
Mapletree Industrial Fund Management Pte. Ltd. and Mapletree Trustee Pte. Ltd.,
as amended by (i) a supplemental deed of change of name of the trust deed dated
8 April 2008, (ii) a second supplemental deed dated 17 June 2008, (iii) an
amending and restating deed dated 20 May 2009, (iv) a supplemental deed of
appointment and retirement of manager dated 27 September 2010, (v) a
supplemental deed of appointment and retirement of trustee dated 27 September
2010 and (vi) a second amending and restating deed dated 27 September 2010;

 

"NLA" means the aggregate net lettable floor area of the Premises measured to
include the edge of the slab which forms the external boundary of the space
being measured and half the thickness of the internal walls/partitions/glass as
well as the areas occupied by all pillars, columns, mullions, internal
partitions and projections within the space being measured;

 

"Offer to Purchase" shall have the meaning ascribed to it in Clause 9.15;

 

"Option to Renew" shall have the meaning ascribed to it in Clause 9.14;

 

"Option to Terminate" shall have the meaning ascribed to it in Clause 9.16;

 

"Option Term" shall have the meaning ascribed to it in Clause 9.14;

 

"Original Condition" means the state and condition of the Premises including the
Landlord's installations therein (as the case may be) as at the date the Tenant
took possession of the Premises and includes the concrete raised floor, ceiling
boards, standard lighting and sprinklers originally provided by the Landlord;

 

"Other Premises" shall mean premises in the Building other than the Premises;

 

"Partial Surrender Rights" shall have the meaning ascribed to it in Clause 9.17;

 

"Parties' Rent Review Date" shall have the meaning ascribed to it in Paragraph 2
of the Sixth Schedule;

 

"Payment Date" shall have the meaning ascribed to it in Clause 2.2;

 

"Permitted Use" shall have the meaning ascribed to it in Clause 5.14;

 

"person" shall be deemed to include a corporation;

 

"Possession Notice" shall have the meaning ascribed to it in Clause 7.6 of the
Agreement to Develop and Lease;

 

"Premises" means premises hereby leased as more particularly described in the
First Schedule hereto and includes any part thereof save and except the external
walls thereof which shall remain vested in the Landlord;

 

"Prevailing Market Rent" shall have the meaning ascribed to it in Paragraph 4 of
the Sixth Schedule;

 

"Prohibited Parties" means the parties as set out, or whose
activities/operations are described, in Appendix 3, as may be refreshed from
time to time in accordance with the provisions of Appendix 3;

 

"Property" means the whole of the Land including the Building erected thereon ;

"Rent" means the monthly rent specified in Item 3 of the Third Schedule and
includes any increases thereto;

 

4

 

 

"Rent Commencement Month" shall have the meaning ascribed to it in Clause 2.2;

 

"Rent Free Period" means the rent free period specified in Item 8 of the Third
Schedule;

 

"Replacement Amount" shall have the meaning ascribed to it in Clause 3.1;

 

"Reserved Premises 1" shall have the meaning ascribed to it in Clause
9.18A(a)(i);

 

"Reserved Premises 2" shall have the meaning ascribed to it in Clause
9.18A(a)(ii);

 

"Reserved Premises" shall have the meaning ascribed to it in Clause
9.18A(a)(iii);

 

"Reserved Premises Option" shall have the meaning ascribed to it in Clause
9.18A(b);

 

"Reserved Premises Option Fee" shall have the meaning ascribed to it in Clause
9.18A(b);

 

"restoration works" shall have the meaning ascribed to it in Clause 5.35(b);

 

"Right of First Refusal" shall have the meaning ascribed to it in Clause 9.18;

 

"RFR Premises" shall have the meaning ascribed to it in Clause 9.18(a)(i);

 

"Second Option Term" has the meaning ascribed to it in Clause 9.14 and refers to
the period specified in Item 7B of the Third Schedule and commencing from the
expiration of the First Option Term;

 

"Service Charge" means the sum specified in Item 4 of the Third Schedule and
includes any increases thereto;

 

"Sub-Tenant(s)" shall have the meaning ascribed to it in Clause 5.33(c);

 

"Surrender Premises" has the meaning ascribed to it in Clause 9.17(b);

 

"Taxes" shall have the meaning ascribed to it in Clause 9.21(a);

 

"the Tenant" shall include its successors-in-title and permitted assigns and
where the context so permits, the expression "the Tenant" shall include the
Tenant's Occupiers;

 

"Tenant’s Notice" shall have the meaning ascribed to it in Clause 9.18(a)(iii);

 

"Tenant's Occupiers" means the Tenant's employees, servants, agents, independent
contractors, licensees, sub-tenants (if consented to by the Landlord), invitees,
customers and any person claiming rights to use, enjoy, visit or be at the
Premises expressly or by implication with the Tenant's consent or authority;

 

"Term" means the period specified in Item 6 of the Third Schedule;

 

"Utilities Provider" means such utilities provider(s) as may from time to time
be appointed by the Tenant (if the Premises are separately metered) or the
Landlord (if the Premises are not separately metered) as the case may be, to
undertake the supply of water, gas, electricity and/or other utilities to the
Premises;

 

"Year" means each period of twelve (12) calendar months (during the Term)
commencing from the Lease Commencement Date and immediately thereafter in
succession (during and throughout the Term), each consecutive 12-month period
following the First Year; and

 

5

 

 

"S$" or "Singapore Dollars" means the lawful currency of Singapore.

 

Words importing the singular number shall be deemed to include the plural or
singular number respectively and words importing the masculine gender only shall
include the feminine or neuter and vice versa and words importing persons shall
include corporations.

 

1.2Headings

 

Headings of Clauses, paragraphs and schedules have been inserted for ease of
reference only and shall not be deemed to form any part of the context nor to be
taken into account in the construction or interpretation of any provision
herein. References to "Clauses" and "Schedules" are to be construed as
references to Clauses of and schedules to this Agreement.

 

1.3Schedules and Appendices

 

The Schedules and Appendices to this Agreement shall be taken, read and
construed as parts of this Agreement and the provisions thereof shall have the
same force and effect as if expressly set out in this Agreement.

 

1.4Statutes

 

References in this Lease to any statutes or statutory instruments shall include
and refer to any statutes or statutory instrument amending, consolidating or
replacing them respectively from time to time and for the time being in force.

 

1.5Joint and Several Obligations

 

Where two or more persons are included in the expression "the Tenant" all
covenants, agreements, terms, conditions and restrictions shall be binding on
them jointly and each of them severally and shall also be binding on their
personal representatives and permitted assigns respectively jointly and
severally.

 

1.6Tenant's Occupiers

 

In any case where the Tenant is placed under a restriction by reason of the
covenants and conditions contained in this Agreement, the restriction shall be
deemed to include the obligation on the Tenant not to permit or allow the
infringement of the restriction by any of the Tenant's Occupiers.

 

1.7References to Landlord

 

The expression "the Landlord" includes its successors-in-title and assigns.

 

2.DEMISE

 

2.1Demise

 

The Landlord hereby lets and the Tenant hereby takes the Premises together with
all the fixtures and fittings therein installed and now belonging to the
Landlord and together also with the right for the Tenant and others duly
authorised by the Tenant in common with the Landlord and all others so
authorised by the Landlord and all others so entitled thereto at all times
during the Term for all purposes connected with the use of the Premises but not
for any other purposes:

 

6

 

 

(a)of ingress to and egress from the Premises in over and along the usual
entrances, the lobbies, staircases, landings and passage-ways leading to and
from the Premises;

 

(b)to use the lifts provided in the Building during the hours stipulated in Item
12 of the Third Schedule;

 

(c)to use such lavatory and toilet facilities within the Building as shall be
designated from time to time by the Landlord; and

 

(d)to enjoy the benefit of the air-conditioning system (where installed) in the
Building during the hours stipulated in Item 13 of the Third Schedule,

 

EXCEPTING AND RESERVING unto the Landlord and all persons authorised by the
Landlord the rights specified in the Second Schedule hereto, for the Term
yielding and paying monthly in advance therefor without any reduction,
counterclaim or set-off the Rent and Service Charge.

 

2.2Payment of Rent

 

The Rent and Service Charge shall be paid by the Tenant monthly in advance,
without demand, by GIRO on the first day of each month of the Term after the
Rent Commencement Month (each such due date for payment shall hereinafter be
called a "Payment Date").

 

The Tenant shall commence payment to the Landlord of the Rent and Service Charge
(or, if applicable, the pro-rated Rent and the pro-rated Service Charge) upon
the expiry of three (3) months from the Lease Commencement Date for the period
from and including the day falling immediately after such expiry up to and
including the last day of the month in which the Rent and Service Charge
commenced to be payable (the "Rent Commencement Month").

 

The Tenant shall pay to the Landlord each subsequent monthly payment of the Rent
after the Rent Commencement Month by GIRO by equal monthly payments in advance
on each Payment Date, the first of such payments to be made on the first Payment
Date immediately falling after the Rent Commencement Month.

 

3.DEPOSIT

 

3.1Deposit

 

The Tenant shall within seven (7) days after the issuance of the Possession
Notice deposit with the Landlord the sum set out in Item 5 of the Third
Schedule. The Deposit shall be held by the Landlord as security for the due
performance and observance by the Tenant of all and singular the several
stipulations covenants and conditions on the part of the Tenant herein contained
and if the Tenant shall fail to perform and observe the said stipulations
covenants and conditions and has not commenced the remedy of such breach within
fourteen (14) days after receipt of the Landlord’s written notice in that effect
(or such shorter period as may be reasonably determined by the Landlord having
regard to the extent and nature of the breach), the Landlord shall be entitled
(but not obliged) to apply the Deposit or any part thereof towards payment of
moneys outstanding or making good any breach by the Tenant or to deduct from the
Deposit the loss or expense to the Landlord occasioned by such breach but
without prejudice to any other right or remedy which the Landlord may be
entitled to. If any part of the Deposit shall be applied or deducted as
aforesaid, the Tenant shall within fourteen (14) days of demand by the Landlord
furnish to the Landlord in cash or by way of a fresh bank guarantee an amount
equivalent to the sum so applied and/or deducted from the Deposit ("Replacement
Amount") Provided Always that the Tenant is to deposit with the Landlord the
Replacement Amount in cash if no bank guarantee is issued for the Replacement
Amount in fourteen (14) days. The Landlord shall within thirty (30) days after
the Premises have been yielded up to the Landlord in accordance with the
provisions of this Lease (or if the restoration works have not been completed in
accordance with the provisions of this Agreement, completion of the restoration
works) repay the Deposit to the Tenant without interest and subject to any
proper deductions made pursuant to this Agreement. No part of the Deposit shall,
without the written consent of the Landlord, be set-off by the Tenant against
any Rent, Service Charge or other sums owing to the Landlord.

 

7

 

 

3.2Increase in Deposit

 

The Deposit shall throughout the Term be maintained at the level stated in Item
5 of the Third Schedule. If the Rent or Service Charge has been increased in
accordance with the provisions of this Agreement then the Deposit shall be
increased proportionately and the Tenant shall within fourteen (14) days of
demand furnish to the Landlord in cash or by way of a fresh bank guarantee an
amount equivalent to the increment in the Deposit.

 

3.3Forfeiture of Deposit

 

Notwithstanding Clause 3.1, the whole of the Deposit may in the Landlord's sole
discretion be forfeited to the Landlord if the Tenant goes into liquidation or
if a person, is made a bankrupt, or have any order made or resolution passed for
its winding-up or shall otherwise become insolvent or make an assignment or
arrangement for the benefit of its creditors.

 

For the avoidance of doubt, it is hereby agreed and declared that the Deposit
does not constitute a penalty or liquidated damages and that any forfeiture of
the Deposit by the Landlord shall be without prejudice to any other rights or
remedies that the Landlord may be entitled to.

 

3.4In lieu of a cash security deposit, the Tenant may furnish to the Landlord
the Deposit by way of bank guarantee(s) (each, a "Bank guarantee"), in which
case the following conditions shall apply:

 

(a)the Bank Guarantee shall be irrevocable and unconditional, issued by a
commercial bank holding a full banking licence with the Monetary Authority of
Singapore acceptable to the Landlord, acting reasonably;

 

(b)the Bank Guarantee shall be an "on-demand" bank guarantee in the form in
Appendix 1, with such modifications as may be agreed between the Parties; and

 

(c)the date of expiry of the Bank Guarantee for the Deposit shall be on the date
of expiry of the relevant Year for which such Bank Guarantee is furnished to the
Landlord, save that in respect of a Bank Guarantee issued for the last Year of
the Term, the Bank Guarantee shall have a claim period of three (3) months (or
such shorter period as the Landlord may agree in writing from time to time in
its sole discretion) after the date of expiry of the last Year.

 

3.5Any Bank Guarantee furnished by the Tenant to the Landlord for any
Replacement Amount required under Clause 3.1 shall also comply with the
provisions of Clause 3.4.

 

3.6The Tenant shall, no later than sixty (60) days (or such shorter period as
the Landlord may agree in writing from time to time in its sole discretion)
prior to the commencement date of each Year, provide to the Landlord a currently
dated fresh Bank Guarantee for the Deposit for each such Year with effective
date commencing on the first day of such Year.

 

8

 

 

3.7Where the Deposit and/or any Replacement Amount has been furnished by the
Tenant by way of bank guarantee(s), the Landlord must return to the Tenant such
Bank Guarantees within thirty (30) days after the date of expiry of the claim
period under the relevant Bank Guarantees for cancellation.

 

4.FITTING OUT

 

If the Tenant has been granted approvals before the Lease Commencement Date to
carry out Fitting-Out Works on the Premises under the Agreement to Develop and
Lease, the provisions thereof shall apply to the exclusion of the Fourth
Schedule. Where the Landlord’s approvals for further Fitting-Out Works or for
such works in respect of any additional premises are granted after the Lease
Commencement Date, the provisions of the Fourth Schedule shall solely govern the
carrying out and completion of such works.

 

5.TENANT'S COVENANTS

 

The Tenant hereby covenants with the Landlord as follows:

 

5.1Rent and Service Charge

 

To pay the Rent and Service Charge to the Landlord monthly in advance at the
times and in the manner specified in Clause 2.2 without any set-off counterclaim
or deduction whatsoever.

 

5.2Increase in Service Charge

 

To pay any increase in Service Charge at a yearly service charge escalation of
two per cent (2%) per annum on the preceding year’s Service Charge. In the event
that the Tenant requires any air-conditioning services to the Premises to be
extended beyond the hours specified in Item 13 of the Third Schedule, the Tenant
shall give prior notice to the Landlord of such extension and shall pay all
costs and expenses relating to the extension of the services and the Landlord
shall extend the air-conditioning services accordingly save in the event of
repairs or maintenance works which are required to be carried out to the
air-conditioning system and/or any ancillary works which are required to be
carried out which will affect the proper operation of the air-conditioning
system, or any other reasons beyond the Landlord’s control in which case, the
Landlord shall inform the Tenant accordingly. Any extension of the said services
shall be subject to the Tenant not being in arrears of any rent or other sums
payable under this Agreement for a period exceeding fourteen (14) days.

 

5.3Property Tax

 

To pay on demand any increase in the property tax (whether retrospective or
otherwise) over and above the amount of property tax for the Premises payable by
the Landlord on the commencement of the Term due to an increase in the rate of
property tax payable. The Landlord may in its sole discretion lodge any
objections with the Property Tax Department or any other relevant authority
against the increase in property tax, or without imposing any obligation on the
Landlord so to do, assist the Tenant at the Tenant's sole costs and expense in
their lodgement of any such objections. In the event of the Premises not being
separately assessed but the Building being assessed as a whole then, for the
purpose of ascertaining the additional or other amount payable by the Tenant
under this clause any increase in property tax shall be apportioned by the
Landlord and the Tenant shall pay on demand such proportion thereof as
determined by the Landlord based on the proportion that the area of the Premises
bears to the net lettable floor area of the Building.

 

9

 

 

5.4Utilities and Telecommunication charges

 

(a)Subject always to Clause 5.5 hereinbelow, to pay directly to the Utilities
Provider all charges and costs including any taxes now or in the future imposed
in respect of water, gas, electricity, sewerage and any other utilities/services
supplied to the Premises and the Tenant shall at its own expense apply to the
Utilities Provider for the installation and testing of an electricity meter at
the Premises. Where the utilities enjoyed by the Premises are not separately
metered, to reimburse the Landlord for a proportionate part of such costs, such
costs to be calculated by the Landlord and notified to the Tenant in writing,
such statement to be final and conclusive as to the amount thereof, save for
manifest error. In the event of the Utilities Provider increasing the charges
therefor, the Tenant shall pay to them or reimburse the Landlord (as the case
may be) for the additional costs, such costs to be calculated by the Landlord
and notified to the Tenant by a statement in writing from the Landlord, such
statement to be final and conclusive as to the amount thereof save for manifest
error; and

 

(b)To pay all charges in respect of any telephone, telex, teleprinters,
facsimile, internet, satellite, broadcasting and/or other services connected to
the Premises and all other charges or impositions (including but not limited to
connection charges and installation fees) imposed by any statutory authority or
service provider (such service provider to be a service provider approved by the
authorities) for the services separately supplied to the Premises.

 

5.5Utilities Suppliers

 

(a)The Tenant shall use only utilities from such suppliers as are designated by
the Landlord ("Designated Suppliers") and shall arrange at its own costs with
the relevant authorities or Designated Suppliers for the connection of all such
utilities supply required by the Tenant and for the installation of any meters
or equipment in connection with such supply in accordance with the Landlord's
requirements and any rules and regulations set from time to time by the Landlord
regarding such connections and installations.

 

(b)In particular, where the Landlord at its discretion and acting in good faith,
deems it beneficial for the Building and its occupants to purchase any utilities
in bulk from any Designated Suppliers for supply to the entire Building
including the Premises (either by having the Landlord purchase such utilities in
bulk for the entire Building or by requiring all tenants in the Building to
purchase such utilities from the same Designated Suppliers), the Tenant shall
not object to the Landlord's choice of Designated Suppliers for such utilities
nor object to the Landlord's request to change Designated Suppliers for the
utilities and shall:

 

(i)upon the Landlord's notification, accept the Landlord's choice of Designated
Supplier for such utilities and, if required by the Landlord, join the Landlord
in its application to the relevant authorities and/or to the Designated Supplier
for such purchase;

 

(ii)enter into an utilities supply agreement with the Landlord or such other
party or parties as the Landlord may determine on terms prescribed by the
Landlord; and

 

(iii)at the Landlord's request, take the necessary steps to cease supply from
the Tenant's current retail utilities supplier at the Tenant's costs.

 

10

 

 

(c)In connection with Clause 5.5(b), the Tenant shall sign, where the Landlord
acting in good faith deems necessary, in the Tenant's name all necessary
documents, applications or forms and make all necessary arrangements for
purposes of any connection of bulk supply of utilities to the Premises or in
respect of any necessary termination of the Tenant's previous utilities account
with another supplier. Costs of all connections or termination of supply and any
necessary installation of new or separate meters required by the Landlord, the
Designated Suppliers or the Authorities as a result of the Landlord's request
for change in Designated Suppliers hereunder shall be borne by the Tenant.

 

(d)The Tenant hereby agrees that where the Landlord, acting in good faith,
purchases any utilities in bulk for supply to the Building including the
Premises in accordance with Clause 5.5(b), then:

 

(i)the Tenant acknowledges agrees and confirms that the Designated Suppliers are
the suppliers of the utilities and unless arising from or in connection with the
wilful default or gross negligence of the Landlord, its employees, agents
independent contractors or licencees, the Landlord shall not be responsible
and/or liable for any and all losses damages and/or liability suffered or
incurred by the Tenant including any economic loss and/or loss of revenue and/or
profits and/or business or custom howsoever occurring caused by or as a result
of any defect inconsistency failure delay or interruption or any reduction surge
or variation of the supply and transmission wherever or whenever occurring;

 

(ii)where any agreement for bulk purchase of utilities made between the Landlord
and the Designated Suppliers for supply to the entire Building (including the
Premises) is terminated for reasons beyond the reasonable control of the
Landlord and not due to the wilful default or gross negligence of the Landlord,
its employees, agents independent contractors or licencees, the Landlord shall
not be required to compensate the Tenant for any loss or damage including any
economic loss and/or loss of revenue and/or profits and/or business or custom
howsoever occurring to the Tenant as a result of such termination of supply to
the Premises;

 

(iii)The Tenant shall pay to the Landlord such quantum of deposit as security
for payment of utilities charges equal to two (2) times the amount of monthly
charges as estimated by the Landlord acting in good faith; and

 

(iv)The Landlord shall be entitled to terminate utilities supply to the Premises
if the Tenant shall fail to pay any part of the charges and taxes in respect of
the supply thereof payable by the Tenant hereunder for more than thirty (30)
days after due date of such payments or fails to pay Rent or any other monies
due hereunder for more than fourteen (14) days after the due date of such
payments.

 

5.6Circuit breaker

 

To install and maintain in good working condition at the Tenant's expense the
circuit breaker(s) to the Tenant's electricity supply which are installed in the
Premises and if the Tenant shall fail for whatever reason to install or maintain
the same, then the Landlord may do so and the costs of installation and/or
maintenance shall be a debt due from the Tenant to the Landlord and be
recoverable forthwith as such. For the avoidance of doubt, the Tenant shall not
be liable to maintain any other circuit breakers which are not installed in the
Premises, notwithstanding that the same may be installed in relation to the
electricity supply to the Premises.

 

11

 

 

5.7Telephones, etc.

 

To install at its own cost and expense all telephones, teleprinters, facsimile
machines and computer modems and to run the wires thereof in such a manner that
shall have been previously approved by the Landlord, which approval shall not be
unreasonably withheld and to ensure that all installation works shall be carried
out by the appropriate authority, or in the absence of such workmen, by a
contractor approved by the Landlord, which approval shall not be unreasonably
withheld Provided Always that the Tenant shall not install or cause to be
installed any pay-telephone except with the prior written approval of the
Landlord.

 

5.8Landlord's right of access

 

To permit the Landlord and its duly authorised agents with or without workmen
and others at all reasonable times and by prior appointment (except in case of
an emergency or suspected material breach of this Agreement) to enter upon the
Premises:

 

(a)to view the condition thereof; and/or

 

(b)to do such works and things as may be required for any rectifications repairs
alterations or improvements to the Premises or any part or parts of the
Building. In carrying out such works and things, the Landlord shall use
reasonable efforts to minimise the interference to the Tenant’s use and
enjoyment of the Premises; and/or

 

(c)to rectify repair amend and make good in a proper and workmanlike manner any
defects for which the Tenant is liable and of which written notice shall be
served on the Tenant at the Premises and the Tenant does not, within fourteen
(14) days after the service of such notice, proceed diligently with the
execution of such repairs or works.

 

The Tenant shall pay the Landlord's costs of survey or otherwise in respect of
the preparation of such notice and the cost of rectifications repairs or works
carried out by the Landlord pursuant to Clause 5.8(c) and such sums shall be a
debt due from the Tenant to the Landlord and be recoverable forthwith as if it
were arrears in rent.

 

5.9Emergency

 

To permit the Landlord free and immediate access into the Premises at all times
in all cases of emergency.

 

5.10Interior

 

To keep the interior of the Premises including the flooring and interior plaster
or other surface material or rendering on the walls and ceilings and the
Landlord's fixtures therein including doors, windows, wires, installations and
fittings in good and tenantable repair and condition (save for fair wear and
tear and damage by fire other than that caused by the Tenant) and to give
immediate notice to the Landlord of any damage that may occur to the Premises
and of any accident to or defects in the water pipes, air-conditioning ducts,
telephone conduits, electrical wiring or fixtures or other facilities whatsoever
provided by the Landlord.

 

5.11Fixtures and fittings

 

To keep (where applicable) all taps, washbasins, water closets, sinks, cisterns,
pipes, wires, conduits, fittings, equipment, facility and apparatus within or
serving the Premises clean and in good order and repair and in respect of such
fixtures and fittings to make good all damage occasioned to the Premises or to
any other part of the Building through improper use or by the negligence of the
Tenant or of any person for the time being in or using the Premises, save that
in respect of such fixtures and fittings within the Premises, to make good all
damage occasioned to the Premises, whether or not such damage was caused through
the improper use or by the negligence of the Tenant or of any person for the
time being in or using the Premises.

 

12

 

 

5.11AThe Tenant shall ensure that the air-conditioning system does not create
condensation to the floor, wall and ceiling of the neighbouring units.

 

5.12Drains

 

To clean, clear and remove any debris from any drains (where applicable) in the
Premises or in the Building where such build up of debris has been contributed
by the Tenant and in the event that the Tenant fails to do so after being
notified by the Landlord, the Landlord may (but without being under any
obligation so to do) remove any debris, clear and/or clean the drains and the
Tenant shall on demand reimburse to the Landlord all costs, expenses and
disbursements incurred thereby.

 

5.13Pests and animals

 

To take all reasonable precautions to keep the Premises free of rodents, vermin,
insects, pest, birds, pets and any other animals and if so required by the
Landlord at the cost of the Tenant to employ from time to time or periodically
pest exterminators approved by the Landlord.

 

5.14Permitted Use

 

Until and unless the necessary approvals, consents, licenses and permits have
been obtained, the Tenant shall not use the Premises or any part thereof for any
purpose other than the use as specified in Item 9 of the Third Schedule (the
"Permitted Use"). The Tenant shall be responsible for obtaining, prior to the
commencement of the Term, and keeping in force during the Tenant's occupation of
the Premises all governmental approvals licences and permits necessary for the
conduct of the business at the Premises and for ensuring the terms and
conditions of such approvals licences and permits are strictly adhered to and
shall indemnify the Landlord against any consequences or proceedings arising
from the Tenant's default in complying with the provisions of this Clause.

 

5.15Prohibited activities

 

Not to:

 

(a)reside in or permit any person to reside in any part of the Premises or use
the same or permit the same to be used as a dwelling house;

 

(b)conduct or permit to be conducted on the Premises any auction sale or
religious activity and not to erect or display or permit to be erected or
displayed any altar or religious artefact in or about the Premises;

 

(c)use any electrical, heating, cooking, data, communication or other devices
which may interfere with the air-conditioning system, lift, lighting, power,
electrical, data or communication system in the Premises or in any part of the
Building;

 

(d)install any vending machine on the Premises without the prior written consent
of the Landlord;

   

13

 

 



(e)cook or permit anyone to cook any food in the Premises or in the Building
provided that this Clause 5.15 shall not be construed to prevent or restrict any
person from warming up food in an area within the Premises designated for use as
a pantry;

  

(f)permit without the prior written consent of the Landlord the vendors of food
or drink or the servants or agents of such vendors to bring on to the Premises
or any part thereof or on to the Building or any part thereof food or drink for
consumption by the occupiers of the Premises save and except in the case of the
contractor given the right by the Landlord to provide a food and drink service
for the occupiers of the Building;

 

5.15AIf Premises are used as a factory

 

Where the Building or Premises is a factory, not to:

 

(a)use the Premises for industries with liquid waste requiring pretreatment
before discharge or industries requiring the use of naked light or involving
hotwork;

 

(b)utilise the Premises before obtaining clearance on the use of the Premises
from the Pollution Control Department, Ministry of Environment and other
relevant Authorities;

 

(c)use the Premises for any other industries except for the research, design and
manufacturing of semiconductor, high precision equipment and assembly equipment;

 

(d)occupy the Premises before submitting details of the manufacturing processes
and trade effluent discharge to the Pollution Control Department, Ministry of
Environment and other relevant Authorities for consideration; and

 

(e)use the Premises for electroplating industries.

 

5.16Machinery

 

Not to bring or allow to be brought onto the Premises or any parts of the
Building used in common with the Landlord and its other tenants or occupiers of
other parts of the Building and subject to Clause 5.27, any machine or machinery
save for typewriters, information processing systems, copy machines, computers
and such other equipment as are required for the purposes of the Tenant's
business or approved by the Landlord and/or their architects and structural
engineers.

 

5.17No obstruction

 

Not to:

 

(a)place, leave or cause to be placed or left any refuse, cartons, papers,
furniture, parcels, bottles or other goods or things of any type; or to permit
or cause to be permitted the placing or parking of bicycles, motor cycles or
scooters, trolleys, fork-lift trucks and other wheeled vehicles, which may
obstruct or are likely to obstruct the operations area of the Building and/or
the entrance hall, lobby, staircases or landings leading to the Premises and
other Common Areas in the Building; or

 

(b)cause any obstruction in or on the approaches private roads or passage ways
adjacent to or leading to the Building by leaving or parking or permitting to be
left or parked any motor vehicle or other carriages belonging to or used by the
Tenant or by any of the Tenant's Occupiers.

 

14

 

 

Provided Always that the Landlord shall have the full right and liberty and
absolute discretion to remove and clear any such obstruction and all costs and
expenses incurred thereby shall be recoverable from the Tenant as a debt payable
on demand. Further Provided that the Landlord shall not be liable to the Tenant
or any third party for any loss damage or inconvenience caused by such removal
and the Tenant hereby indemnifies the Landlord in this respect.

 

5.18Hazardous goods, etc.

 

Not to store or bring upon the Premises or any part thereof arms, ammunition or
unlawful goods, gun-powder, salt-petre, chemicals, petrol, kerosene, gas or any
goods or things which in the opinion of the Landlord are of an obnoxious,
dangerous or hazardous nature or any explosive or combustible substance and not
to place or leave in the entrance, stairways, passages, corridors, lobbies or
other parts of the Common Area any boxes or rubbish or otherwise encumber the
same PROVIDED ALWAYS that:

 

(a)nothing in this Clause shall be construed to prevent or restrict the Tenant
in connection with the Tenant's current usage of the Premises (which falls
within the Permitted Use) from bringing upon the Premises, storing or using any
chemical or substance which may be obnoxious, dangerous, hazardous, explosive or
combustible if:

 

(i)such chemical or substance is required to be used by the Tenant in its
ordinary course of business; and

 

(ii)the bringing upon the Premises, its storage or use of such chemical or
substance has, where necessary, been approved by National Environment Agency
and/or other relevant authorities and are otherwise in compliance with the laws
of Singapore,

 

Provided Always that prior notice is given to the Landlord with proof of such
approvals (if applicable and available) and that the Tenant shall ensure that it
applies reasonable skill and care in accordance with good industry practice when
using and/or storing such chemical and substance; and

 

(b)in the event:

 

(i)the Tenant engages in or undertakes any new activities or operations at the
Premises which fall within the Permitted Use (but do not fall within the scope
of the current usage of the Premises); and

 

(ii)such new activities or operations involve the bringing upon the Premises
and/or storage or use at the Premises, of any chemical or substance which may be
of an obnoxious, dangerous or hazardous nature, or are explosive or combustible
substances,

 

the Tenant shall also furnish to the Landlord proof of the approvals obtained
(where necessary) from National Environment Agency and/or other relevant
authorities in relation to the bringing upon the Premises and/or storage or use
at the Premises of such chemical or substance. Any increase in premium for fire
or other insurance by the Landlord’s insurer, brought about as a direct
consequence of such bringing upon the Premises and/or storage or use at the
Premises of the chemical or substance as provided under this Clause 5.18(b) and
levied by the Landlord’s insurer (acting in accordance with standard industry
practice), shall be borne by the Tenant Provided Always that prior notice is
given to the Landlord with proof of such approvals and that the Tenant shall
ensure that it applies reasonable skill and care in accordance with good
industry practice when using and/or storing such chemical and substance.

 

15

 

 

(c)save as provided in (i) Clause 5.18(a) for which the Tenant shall not be
liable for any increase in premium, and (ii) Clause 5.18(b) for which the Tenant
shall be liable only in the manner provided thereunder, if combustible or
inflammable materials are stored in the Premises or any part thereof with the
consent in writing of the Landlord, any increase in the premium for fire or
other insurance as may have been taken out by the Landlord shall be borne by the
Tenant.

 

5.19Litter

 

Not to throw, place or allow to fall or cause or permit to be thrown or placed
in the Common Area, passages, lift shafts, toilets or other conveniences in the
Building any sweepings, rubbish, rags, waste paper or other similar substances
or anything of an inflammable nature, and on demand to pay to the Landlord the
costs of removing such things and/or the costs of repairing any damage to common
areas, passages, lift shafts, toilets or other conveniences in the Building
arising from the breach hereof.

 

5.20Signage, etc.

 

(a)Subject to (b) below, not to affix, erect, paint, attach or otherwise exhibit
or permit or suffer so to be upon any part of the exterior of the Premises or
the windows thereof any name, writing, drawing, sign-board, plate, placard,
poster, sign post, flag pole, television, radio or wireless mast or
advertisement whatsoever Provided Always that subject to the approval of the
Landlord which approval shall not be unreasonably withheld as to the size,
materials to be used and design and content, the Tenant shall be at liberty to
affix its name on the entrance door of the Premises and to have its name and
location shown on a notice board giving the names of the tenants in the Building
which shall be provided by the Landlord in the entrance foyer of the Building
and at such other areas as the Landlord may provide and Provided Always that any
signage shall be at the Tenant's own cost and expense.

 

(b)Subject to JTC’s consent and the Landlord’s approval (such approval not to be
unreasonably delayed or withheld) as to the size, materials to be used, design
and content, the Tenant shall have signage rights in respect of the main facades
of the Building provided always that the Landlord shall be entitled to display
an equal number of signages which the Tenant is displaying, on any facade of the
Building or at any part of the Land without the prior consent of the Tenant. The
Landlord shall not charge the Tenant for the signage rights. The costs of all
signage works required by the Tenant and applications to the Authorities for the
relevant Approvals relating to the signage shall be borne by the Tenant.

 

(c)The Tenant shall be entitled to erect a pylon on the Land for the purpose of
displaying its signage, subject to the Landlord's approval (which approval shall
not be unreasonably withheld) as to the design, location and size thereof.

 

5.21Nuisance

 

Not to do or permit to be done any act or thing which may become a nuisance to
or give cause for reasonable complaint from the occupants of neighbouring
premises or of other parts of the Building and not to cause, make, permit or
allow excessive noise in or to emanate from the Premises.

 

16

 

 

5.22Illegal or Immoral use

 

Not to do or suffer to be done anything in or upon the Premises or any part
thereof of an illegal or immoral nature and not to use the Premises or any part
thereof for any unlawful purpose.

 

5.23Compliance with statutes and regulations

 

At all times to comply with all such requirements as may be imposed on the
occupier and/or user of the Premises by any statute now or hereafter in force
and any orders rules requirements regulations and notices thereunder.

 

5.24Foreign workers

 

Without prejudice to the generality of Clauses 5.22 and 5.23, not to use, permit
or suffer the Premises to be kept or used as a place or premises in which any
person is employed in contravention of Section 57(1)(e) of the Immigration Act
(Chapter 133 of Singapore), Section 5 of the Employment of Foreign Manpower Act
(Chapter 91A of Singapore) or any other laws, statutory modification or
re-enactment thereof for the time being in force and to indemnify the Landlord
against all costs, claims, liabilities, fines or expenses whatsoever which may
fall upon the Landlord by reason of any non-compliance thereof.

 

5.25Use of "Mapletree" name

 

Not to use any name or description in connection with the Tenant's business
similar to or bearing any resemblance to the name of "Mapletree".

 

5.26Use of passenger lifts

 

Not to place or take into the passenger lifts any baggage parcels, sacks, bags
or other goods save such light articles as brief cases attache cases or handbags
and not to permit any persons who are carrying out renovation, redecoration,
alteration or such other works to the Premises to use the passenger lifts.

 

5.27Floor loading

 

(a)Not to load or permit or suffer to be loaded on any part of the floors of the
Building or the Premises a weight greater than the weight stated in Item 10 of
the Third Schedule without the prior written consent of the Landlord and the
Tenant shall comply with the advice of the Landlord or the Landlord's
Consultants and pay all the costs and expenses of the Landlord's Consultants in
ensuring that the Tenant complies with the requirements of this Clause.

 

(b)To ensure that in no event shall any such machinery cabinets safes equipment
or goods be of such nature or size as to cause or in the opinion of the Landlord
be likely to cause structural or other damage to the floor or walls or any other
parts of the Premises or the Common Area including the service lift and to
ensure that all such machinery cabinets safes equipment or goods brought upon
the Premises are placed or located so as to distribute their weight in
compliance with this covenant and shall when required by the Landlord distribute
any load on any part of the floor of the Premises in accordance with the
direction and requirements of the Landlord and in the interpretation and
application of the provisions of this Clause the decision of the Structural
Engineer or Architect of the Landlord shall be final and binding on the Tenant.

 

17

 

 

(c)To obtain from time to time acting reasonably, and/or whenever necessary, at
its own cost and expense the following:

 

(i)the requisite certificate from the Landlord's Consultants certifying that the
floor loading in the Premises is within the approved load bearing limits of the
Premises in accordance with the provisions of this Clause 5.27 and shall
forthwith produce and deliver to the Landlord the said certificate for the
Landlord's inspection; and

 

(ii)all necessary planning permission and other permission necessary under the
provisions of any statute rule order regulation or bye-law in respect of floor
loading. The Landlord shall render its assistance, at the Tenant's request, in
executing or endorsing any forms, plans, letters and documents to be submitted
to the relevant authorities in this regard, with all costs and expenses to be
borne by the Tenant.

 

5.28Structural review

 

To obtain the prior written consent of the Landlord and to pay all costs and
expenses incurred by the Landlord in any structural review relating to the
relocation of all such machinery cabinets safes equipment or goods.

 

5.29Relocation

 

In the event that any relocation whatsoever whether with or without the
Landlord’s consent shall cause injury or damage to person or property as a
result of the Tenant’s breach of the terms of this Agreement or the Tenant’s
wilful default or gross negligence, the Tenant shall hold the Landlord
indemnified against all claims in respect thereof and shall repay to the
Landlord any sums paid by the Landlord in connection with claims arising from
such injury or damage and shall pay for all costs incurred in repairing any
damage caused to the Building or its appurtenances.

 

5.30Delivery vehicles

 

Not to permit trade vehicles while being used for delivery and pick up of
merchandise to or from the Premises to be driven parked or stopped at any place
or time within the Building except within the Designated Loading Docks, or such
other loading docks of the Building and except at such other place or places and
at such time or times as the Landlord may reasonably and specifically allow and
the Tenant shall prohibit its employees service suppliers and others over whom
it may have control from parking delivery vehicles during loading or unloading
in any place other than the said Designated Loading Docks and such other loading
docks or such other places which the Landlord may from time to time allot for
such purposes and from obstructing in any manner howsoever the entrances exits
and driveways in and to the common parking areas and also the pedestrian
footways in or to the Common Area.

 

5.31Insurance

 

The Tenant shall at all times during the Term and during any period of holding
over to:

 

(a)effect and keep current a public liability insurance policy against claims
for third party personal injury, death, property damage or loss (which shall be
taken out with a reputable insurance company and which shall include a provision
for waiver of subrogation against the Landlord) for a sum not less than the sum
stated in Item 11 of the Third Schedule or such other sum as may be specified by
the Landlord from time to time in respect of the Premises and where requested by
the Landlord, the Tenant shall procure issuance of a certificate by its
insurers, noting the Landlord’s interest as landlord of the Premises;

 

18

 

 

(b)effect and keep current an adequate insurance policy (which shall be taken
out with a reputable insurance company and which shall include a provision for
waiver of subrogation against the Landlord) on the internal partitions, all of
the Tenant’s property including all plant, equipment and installations
permanently affixed to the Premises, the furniture, plate and tempered glass,
fixtures and fittings, and all goods and stock-in-trade belonging to or held in
trust by the Tenant in the Premises to their full insurable value against all
risks commonly insured against in respect of such property (subject to the
standard exclusions made by reputable insurers); and

 

and to promptly pay all premiums costs and disbursements in connection therewith
and to produce to the Landlord on demand certificates issued by the Tenant’s
insurers relating to the policies referred to above as well as the receipts
evidencing payment of the premiums in respect thereof. Provided Always that
nothing herein shall render the Landlord liable for the correctness or adequacy
of any such policies or for ensuring that they comply with all relevant
legislation pertaining to such insurance.

 

5.32Not to void insurance for Building

 

Not to do or permit or suffer anything to be done whereby:

 

(a)the policy or policies of insurance on the Building against loss or damage by
fire and/or other risks for the time being subsisting may become void or
voidable; or

 

(b)the rate of premium thereon may be increased and to repay to the Landlord all
sums paid (the "Increased Payments") by way of increased premium or increased
contribution for premium and all expenses incurred by the Landlord or
contributions therefor in or about the renewal of such policy or policies
rendered necessary by a breach or non-observance of this stipulation, save for:

 

(i)any Increased Payments brought about by the Tenant’s activities which are in
compliance with the Permitted Use and/or Clauses 5.18(a); and

 

(ii)any Increased Payments arising from the matters under Clause 5.18(b), for
which the Tenant shall only be liable to the extent therein provided;

 

and to appoint a fire safety manager under the Fire Safety Act (Chapter 109A of
Singapore) to maintain, inter alia, the fire alarm and fire protection systems
on the Premises.

 

5.33Sub-letting, assignment, etc.

 

(a)Subject to Clauses 5.33(b) and 5.33(c), not to assign sub-let license or in
any way dispose of or part with possession of the Premises or any part thereof
either by way of sub-letting sharing or other means whereby any company or
person or persons not a party to this Lease obtains the use or possession of the
Premises or any part thereof irrespective of whether or not any rental or other
consideration is given for such use or possession and in the event of such
action by the Tenant, this Agreement shall at the option of the Landlord
forthwith be determined and the Tenant shall forthwith surrender the Premises to
the Landlord with vacant possession. For the purpose hereof any amalgamation
and/or reconstruction shall be deemed an assignment of this Lease. The
provisions of Section 17 of the Conveyancing and Law of Property Act (Chapter 61
of Singapore) shall not apply to this Agreement.

  

19

 

 



(b)The Tenant may assign sub-let license or dispose of or part with possession
of the Premises or any part thereof (either by way of sub-letting sharing or
other means) to a related corporation of the Tenant as defined under the
Companies Act (Chapter 50 of Singapore) with the prior written consent of JTC
and the Landlord, (whose consent shall not be unreasonably withheld having
regard to JTC’s conditions as set out in the JTC Lease Documents).

  

(c)Notwithstanding Clause 5.33(a) above, the Landlord hereby allows the Tenant
during the Term to sub-let part of the Premises to other corporations that are
not related to the Tenant (the "Sub-Tenant(s)"), subject to JTC’s prior written
consent and to the Landlord’s prior written consent (whose consent shall not be
unreasonably withheld having regard to JTC’s conditions as set out in the JTC
Lease Documents) and to such conditions as may be imposed by the Landlord,
including but not limited to the following:

 

(i)The Landlord and Tenant hereby acknowledge that, in subletting part of the
Premises, it is not the intention of the Tenant to compete with the Landlord. As
such, the Tenant hereby undertakes to use commercially reasonable efforts to
sublease the Premises at a rate per square foot at the prevailing market rate of
the Premises acceptable to the Landlord, acting reasonably, as at the date of
the Tenant’s notification or application for consent (as the case may be) for
proposed subletting of the Premises.

 

(ii)Subject to the approval of the Tenant (acting reasonably), all profit rent
shall accrue to the Landlord. The profit rent shall be calculated as an amount
equivalent to the difference between (I) the total amounts / rent and service
charge (if any) payable by the Sub-Tenant to the Tenant, after deducting the
aggregate of the following costs: estate agent’s commission, costs of any
alterations to facilitate access to the sublet premises, costs of any consequent
loss of space (due to alteration required to facilitate access to the sublet
premises and the introduction of any corridor in the Premises), and (II) the
Gross Rent paid by the Tenant to the Landlord and which are apportioned to the
sublet premises Provided Always that the Tenant shall act reasonably in
incurring the costs referred to in sub-paragraph (I) of this Clause 5.33(c)(ii);

 

(iii)The Tenant shall continue to occupy at least [166,200] square feet of the
net lettable area of the Building after each subletting;

 

(iv)The Tenant shall provide the Landlord with a copy of the subletting
agreement;

 

(v)The configuration of the sublet premises shall be subject to the Landlord’s
prior approval, which approval shall not be unreasonably withheld;

 

(vi)All costs and expenses in relation to the subletting shall be borne by the
Tenant;

 

(vii)The term of the subletting shall end on or before the day immediately prior
to the date of expiry of the Term herein; and

 

(viii)The Tenant shall continue to be responsible to the Landlord for the due
performance of the Tenant’s covenants and obligations under the Lease, including
but not limited to the Tenant’s obligation to pay the Rent and to reinstate the
Premises in accordance with the provisions of this Agreement on or before the
expiry of the Term.

 

20

 

 

5.34Additions and alterations

 

Not to make any alterations in or additions to the Premises and/or any of the
Landlord's furniture fixtures and fittings in or belonging to the Premises
without the previous consent in writing of the Landlord (which shall not be
unreasonably withheld) and if the Landlord shall consent to such alterations or
additions the Tenant shall:

 

(a)observe and comply with the requirements of the Landlord (which shall be
reasonable) and obtain at its own expense all necessary planning permission and
other permission necessary under the provisions of any statute, rule, order,
regulation or bye-law applicable thereto and shall carry out such alterations or
additions in accordance with the conditions thereof; and

 

(b)produce to the Landlord a copy of the Certificate of Supervision issued by
the Landlord's Architect or other authorised person making the submissions to
the relevant authority for the planning and other permission,

 

and upon completion of any such alterations or additions, to produce to the
Landlord the "as-built" drawings duly endorsed by the relevant authority.

 

5.35Yielding up

 

At the expiry or sooner determination of the Term (unless renewed), to peaceably
and quietly yield up the Premises with all locks and keys complete (whether held
by the Tenant or any of the Tenant's employees or agents irrespective of whether
the same have been supplied by the Landlord) to the Landlord together with the
fixtures and fittings therein in good and tenantable repair state and condition
(save for fair wear and tear and damage by fire other than that caused by the
Tenant ) in accordance with the stipulations hereinbefore contained and in
accordance also with the covenants and conditions contained or imposed in or by
virtue of any licence granted by the Landlord herein and prior to the
termination of the Term to do the following:

 

(a)forthwith replace with items of similar character and comparable value, all
of the Landlord's fixtures and fittings which shall be missing, broken, damaged
or destroyed and for which the Tenant is liable to make good;

 

(b)in the event that any alterations or fitting-out works have been carried out
to the Premises or to any other part of the Building by the Tenant, its
contractors, servants or agents, then (if and so required by the Landlord) to
restore the Premises to its Original Condition and in any event to remove any
lettering, moulding, sign, writing or painting of the name or business of the
Tenant and other persons from the Premises and all internal partitions, fixtures
and installations of the Tenant as are specified by the Landlord and any other
Tenant's equipment placed within or on the Building and to restore all
air-conditioning installations or other electrical installations to their
Original Condition to the reasonable satisfaction of the Landlord (all such
works being hereinafter referred to as the "restoration works"). The restoration
works relating to the reinstatement of all architectural and structural works,
air-conditioning installations, sprinkler systems and other mechanical and
engineering, building and sanitary installations shall be carried out by a
contractor approved by the Landlord which approval shall not be unreasonably
withheld and under the supervision of the Landlord's Consultant(s) and the
Tenant shall pay for all reasonable costs, charges, fees, disbursements and
expenses of the Landlord's Consultant(s), an estimate for which will be notified
to the Tenant beforehand. In all other cases, the removal and restoration works
in respect of the Premises shall be carried out by a contractor approved by the
Landlord, which approval shall not be unreasonably withheld Provided Always that
the Tenant shall obtain all necessary governmental and/or statutory consents and
approvals in respect of the restoration works before commencing the same and
shall comply with all statutes and with the terms, conditions and requirements
of all such consents and approvals in the execution of any restoration works;
and

 

21

 

 

(c)make good all damage or defacement done to the Premises or the Building by
the restoration works or by the removal of the Tenant's furniture, fixtures,
fittings and effects,

 

AND if the Tenant fails to comply with and perform its obligations under this
sub-clause, the Landlord may (but shall not be obliged to) do all things
necessary to effect such compliance and/or performance to the Landlord's
satisfaction. If the Landlord carries out the necessary works, the Landlord must
endeavour to complete the works as soon as possible. The Tenant shall on demand
pay all costs incurred by the Landlord in connection therewith and an
administrative fee at 7.5% of the costs incurred and a sum equivalent to the
Rent and Service Charge for and calculated based on the period taken by the
Landlord to complete the works . In the event that the period taken extends
beyond the expiry of three (3) months after the expiry of the Term, the Tenant
shall pay to the Landlord a sum equivalent to double the Rent and Service Charge
for such period which falls after the three (3) months period as aforesaid. Such
costs, the Rent, Service Charge and other amounts shall be a debt due from the
Tenant to the Landlord and recoverable forthwith as such. For the avoidance of
doubt, any request for reinstatement works to be carried out after expiry or
sooner determination of the Term shall be at the sole discretion and under the
direction of the Landlord.

 

5.36Indemnity

 

The Tenant shall indemnify and keep indemnified the Landlord in full from and/or
against the following where the same has been caused directly or indirectly by
the Tenant or by any of the Tenant’s occupiers:

 

(a)all claims demands actions suits proceedings orders damages costs losses and
expenses of any nature whatsoever which the Landlord may suffer or incur in
connection with loss of life personal injury and/or damage to property arising
from or out of any occurrences in upon or at the Premises or the use of the
Premises or any part thereof; and

 

(b)all loss and damage to the Premises and the Building or any part thereof and
to all property therein and in particular but without limiting the generality of
the foregoing caused directly or indirectly by the use or misuse waste or abuse
of water gas or electricity or faulty fittings or fixtures of the Tenant.

 

Provided That:

 

(i)No claims demands actions or proceedings shall be made or brought by the
Landlord against the Tenant and the Tenant shall not be liable to the Landlord
for any loss, damage, costs or expenses arising from or in connection with the
wilful default or gross negligence of the Landlord, its employees, agents,
independent contractors, authorised persons or licensees.

 

(ii)However in the case where there is contributory negligence on the part of
the Tenant, the Tenant shall be liable under this Clause 5.36 to indemnify the
Landlord but only to the extent of its negligence, which caused the loss of
life, personal injury and/or damage to property arising from or out of any
occurrences in upon or at the Premises or the use of the Premises or any part
thereof.

 

22

 

 

5.37Rules and regulations

 

To observe and perform and to cause all the Tenant's Occupiers to observe and
perform all the rules and regulations made by the Landlord from time to time for
the management safety care or cleanliness of the Building and the Building or
for the preservation of good order therein or for the convenience of tenants and
notified in writing by the Landlord to the Tenant from time to time Provided
Always that:

 

(a)reasonable prior notice shall be given to the Tenant before implementation of
the rules and regulations; and

 

(b)the Landlord shall not be liable to the Tenant in any way for violation of
the rules and regulations by any persons including other tenants of the Building
or the employees, independent contractors, agents, visitors, invitees or
licensees thereof.

 

Where there is a conflict between the provisions of this Agreement and such
rules and regulations, the provisions of this Agreement will prevail.

 

5.38Re-Ietting

 

Save where the Tenant has exercised the option for the First Option Term or the
Second Option Term (as the case may be), to permit the Landlord and/or its
agents and/or any prospective tenants of the Landlord during the twelve (12)
calendar months prior to the expiry of the Term upon prior appointment to have
free ingress to and egress from the Premises to view the Premises for the
purpose of letting the same.

 

5.39Legal costs and expenses (Indemnity by Tenant)

 

The Tenant shall pay or indemnify the Landlord (on a full indemnity basis)
against:

 

(a)the stamp duty including penalty fees, adjudication fees and additional stamp
duty (if any) in respect of this Agreement and any other document relating to
this Agreement herein; and

 

(b)all legal costs and fees and such other expenses incurred by the Landlord in
consulting solicitors and/or in connection with the enforcement of any provision
of this Agreement in the event that the Tenant acknowledges or does not dispute
that it is in breach or is adjudged by a court, tribunal or arbitrator to be in
breach of any provision of this Agreement.

 

5.40Disposal of waste by Tenant

 

To dispose of all swill debris and waste materials of whatever nature
(including, but not limited to, noxious industrial waste, packaging materials
and trade waste) in a manner prescribed by the Landlord and in accordance with
the requirements of the relevant authorities failing which the Landlord reserves
the right (without under any obligation to do so) to dispose of the same as
aforesaid and all costs and expenses incurred by the Landlord in this respect
(including but not limited to the costs of treating any waste materials before
disposal) shall be paid by the Tenant to the Landlord within fourteen (14) days
of the Landlord notifying the Tenant of the amount thereof Provided Always that
in the event that the Tenant is unable or unwilling to comply with the manner of
swill debris and/or waste removal prescribed by the Landlord, the Tenant shall
engage the services of a cleaning contractor appointed by the Landlord (as a
third party contractor and not an employee or agent) to be responsible for the
swill/debris/waste disposal on the following terms and conditions:

 

23

 

 

(a)The Tenant shall pay for its share of the costs of engaging the said
contractor, which share shall be calculated by dividing the area of the Premises
by the sum of the area of all units engaging the services of the said
contractor. A certificate by the Landlord setting out the Tenant's said share
shall be deemed to be final and conclusive (save for manifest error) and binding
on all parties.

 

(b)The Tenant shall give the Landlord one (1) month's prior written notice of
its intention to engage the said contractor.

 

(c)The said contractor shall carry out its services only in accordance with the
Landlord's prescribed guidelines.

 

(d)Subject to the provisos to Clauses 9.6 and 9.7 which shall apply hereto as if
expressly set out herein, the Landlord shall not be responsible for any damage
loss costs or expenses resulting directly or otherwise from the services of the
said contractor.

 

(e)Subject to the extent of the Tenant’s liability as set out in Clause 5.40(a),
the Tenant shall indemnify and keep the Landlord indemnified against any claim
relating to any damage loss costs or expenses under this Clause 5.40.

 

For the avoidance of doubt, the Service Charge payable by the Tenant shall not
include the costs and expenses to be borne by the Tenant for any of the
above-mentioned swill, debris and waste disposal.

 

5.41Subdivision

 

Not during the continuance of the Term to register this Agreement nor lodge any
caveat or notification of this Agreement at the Singapore Land Authority or at
any other registry in Singapore, nor shall the Tenant be entitled to require the
Landlord to subdivide the Building or to do any act or thing which could result
in the Landlord being required to subdivide the Building.

 

5.42Air-conditioning

 

To periodically inspect, service, repair, overhaul and maintain to the
satisfaction of the Landlord the air-conditioning unit system installed in the
Premises, including but not limited to the air-conditioning ducts, and to pay
the costs and charges thereof.

 

5.43Other Charges

 

To pay all charges in respect of any service which the Landlord has provided to
the Tenant in relation to the Premises from time to time, at the Tenant's
request, as may be imposed by the Landlord. The Landlord may apply and apportion
any amount received in whatever order as it deems fit.

 

5.44Observance of Head lease

 

Not to do or omit any act or thing which is likely to cause the Landlord to be
in breach of its obligations under the Head Lease.

 

24

 

 

6.HOLDING OVER

 

If the Tenant fails to deliver vacant possession of or continues to occupy the
Premises after the expiration of the Term and there is no express agreement
between the Landlord and the Tenant to extend the Term, the Tenant shall be
deemed to be holding over and, without prejudice to any right or remedy of the
Landlord, shall pay to the Landlord for every day of such holding over double
the amount of Rent or the prevailing market rent for the Premises (whichever is
higher) and double the amount of Service Charge and there shall be no renewal of
this Lease by operation of law or pursuant to the provisions of this Lease
Provided always that the Tenant may continue to occupy the Premises for a period
of three (3) months after the expiration of the Term at the same Rent and
Service Charge subject to the Tenant giving written notice to the Landlord of
its intention to do so no later than three (3) months before the expiration of
the Term. Save as provided, the provisions herein shall not be construed as the
Landlord's consent for the Tenant to hold over after the expiration or earlier
determination of the Term. All sums under this Clause shall be payable by the
Tenant to the Landlord within fourteen (14) days of demand.

 

7.INDEMNIFICATION AGAINST ALL OTHER LOSSES AND DAMAGES

 

Without prejudice to the Landlord's rights under Section 28(4) of the Civil Law
Act (Chapter 43 of Singapore), and/or any of the Clauses provided herein, the
Tenant will reimburse or indemnify the Landlord against all other losses and
damages suffered by the Landlord as a result of the Tenant's breach or
non-observance of any of the terms in this Lease, save where the same has arisen
as a result of the gross negligence or wilful default of the Landlord, and/or,
save as provided in Clause 6, the Tenant's holding over of the Premises after
the expiration of the Term hereby created.

 

8.LANDLORD'S COVENANTS

 

The Landlord hereby agrees with the Tenant as follows:

 

8.1Quiet enjoyment

 

That the Tenant duly paying the monthly Rent and monthly Service Charge hereby
reserved and observing and performing the several provisions and stipulations on
the Tenant's part hereinbefore contained the Tenant shall peaceably hold and
enjoy the Premises during the Term without any disturbance by the Landlord or
any person lawfully claiming under or in trust for the Landlord.

 

8.2Destruction

 

In the event of the Premises or any part thereof at anytime during the term
hereby created being so damaged or destroyed by fire act of God or other cause
beyond the control of the Landlord as to render the Premises unfit for use or
access thereto impossible then (except where such fire has been caused by the
default or negligence of the Tenant or the Tenant's servants or agents) the Rent
and Service Charge hereby reserved or a fair proportion thereof according to the
nature and extent of the damage sustained shall be suspended until the Premises
shall again be rendered fit for occupation and use or until access thereto may
be obtained as the case may be.

 

25

 

 

If the unfitness of the Premises or inaccessibility thereto as aforesaid shall
continue for a period of more than sixty (60) days, either the Landlord or the
Tenant shall be at liberty by notice in writing to determine the Term hereby
created and upon such notice being given the Term hereby granted shall
absolutely cease and determine but without prejudice to any right of action of
the Landlord or the Tenant in respect of any antecedent breach of this Lease by
the Tenant or the Landlord as the case may be. Notwithstanding anything herein
contained the Landlord shall not be bound to rebuild or reinstate the Premises
or any part thereof unless the Landlord shall in its discretion think fit. Upon
such termination, the Tenant must (if still in occupation) vacate the Premises
without having to reinstate the Premises in accordance with Clause 5.35.

 

8.3Fire insurance

 

At all times throughout the Term hereby created to insure the Building
(excluding the fixtures and fittings of the Tenant) against loss or damage by
fire.

 

8.4Repair

 

To keep in proper state of repair and condition:

 

(a)the structure and roof and the main drains and pipes; and

 

(b)the mechanical and electrical services and other services, amenities and
facilities in the Building provided by the Landlord from time to time to serve
the Premises in the Building or for common use or benefit of all occupiers of
the Building.

 

8.5Services

 

So far as practicable and subject always to Clause 9.7(g) to provide and pay
for:

 

(a)(where there are lift(s) in the Building) the lift services during the hours
specified in Item 12 of the Third Schedule and as further provided in Clause
9.13B;

 

(b)air-conditioning in the Premises during the hours specified in Item 13 of the
Third Schedule PROVIDED ALWAYS that the Landlord shall at the request of the
Tenant and at the Tenant's costs and expense extend such services beyond the
specified hours subject always to Clause 5.2;

 

(c)air-conditioning services in such parts of the Common Area as the Landlord
deems fit and such other relevant services provided by the Landlord in the
Building PROVIDED ALWAYS that the Landlord may not extend the provision of the
air-conditioning services beyond the usual operating hours in such parts of the
Common Area due to repairs, maintenance works or any other reasons beyond the
Landlord’s control in which case, the Landlord shall inform the Tenant
accordingly;

 

(d)electricity and water as are necessary for the lighting of the passages
corridors lavatories and other parts of the Building used by the Tenant in
common with others; and

 

(e)the services set out in the Fifth Schedule.

 

8.6Land Rent and Property Tax

 

To pay the land rent payable to JTC in respect of the Land and subject always to
Clause 5.3 to pay all property tax imposed upon or in respect of the Premises.

 

26

 

 

8.7Other Services

 

That the Landlord may at the Tenant's request agree (but shall not be obliged)
to provide such services in relation to the Premises from time to time as the
Tenant may require, subject to the payment of such fees as the Landlord may
impose.

 

8.8Licence for reception area

 

 

(a)The Landlord shall grant the Tenant a licence (the "Licence") to use such
area at the ground floor main lobby of the Building with an estimated area of
approximately [560 square feet] as shown delineated in red in the plan attached
hereto and marked "Appendix 5" for the purpose of identification (the "Licensed
Area") for the duration of the Term, free of any licence fee or service charge.

 

(b)The Licensed Area shall be used as the Tenant’s reception area and the Tenant
shall be allowed to set up their reception or concierge counter at the Licensed
Area.

 

(c)The design of the Licensed Area shall be subject to the approval of the
Landlord, which approval shall not be unreasonably withheld.

 

(d)The Tenant may install a signage within the Licensed Area and the exact
location and design of the signage shall be subject to the approval of the
Landlord, which approval shall not be unreasonably withheld.

 

(e)The Tenant shall bear the costs of fitting out the Licensed Area and the
installation of the signage.

 

(f)The Landlord shall not, and shall not permit or suffer any other person to,
erect or place any other concierge or reception counter or desk at the ground
floor main lobby of the Building for the duration of the Term, save for the
erection or placing of any counter or desk on a temporary basis subject to the
prior written approval of the Tenant (which approval shall not be unreasonably
withheld).

 

(g)At the expiry or sooner determination of the Term (unless renewed) or in the
event of termination of the Licence, the Tenant must at its own cost and expense
yield up the Licensed Area to the Landlord together with the fixtures and
fittings therein in the state and condition as at the date the Tenant commences
occupation of the Licensed Area and shall comply with the provisions of Clause
5.35.

 

(h)The use of the Licensed Area shall be subject to the same covenants and
conditions of this Lease (to the extent applicable to a licence and in so far as
such covenants and conditions are not inconsistent with the provisions of this
Clause 8.8.

 

(i)The Tenant has a personal right of occupation in respect of the Licensed Area
on the terms specified in this Lease and has no interest in the land on which
the Licensed Area is situated. The licence of the Licensed Area contained in
this Lease shall not create a tenancy. The legal right to possession and control
over the Licensed Area remains vested in the Landlord throughout the Term of the
licence in respect of the Licensed Area.

 

(j)Nothing in this clause shall prevent or restrict the Landlord from displaying
a tenants’ directory board within the Licensed Area. The size and design of such
directory board shall be subject to the Tenant’s consent, which shall not be
unreasonably withheld.

 

27

 

 

9.GENERAL PROVISIONS

 

Provided always that it is hereby agreed and declared as follows:

 

9.1Interest

 

Without prejudice to the Landlord's rights reserved under Clause 9.2 hereinafter
appearing the Landlord will charge interest at the rate of one per cent (1%) per
month after as well as before any judgement is obtained calculated on a daily
basis computed from the due date for the payment of all monies due under this
Lease up to (but excluding the actual date of payment) if the said monies remain
unpaid for fourteen (14) days after its due date (whether formally demanded or
not).

 

9.2Re-entry

 

(a)If the Rent or Service Charge or any other monies hereby reserved or any part
thereof shall at any time be unpaid for ten (10) days after becoming payable
(whether formally demanded or not) or if any stipulation on the Tenant's part
herein contained shall not be performed or observed and the Tenant has not
remedied such breach within fourteen (14) days after receiving the Landlord’s
written notice to that effect (or such longer period as the Landlord may
reasonably stipulate having regard to the nature and extent of the breach) or if
the Tenant makes any assignment for the benefit of his creditors for a
composition in satisfaction of his debts or if being a company makes any
arrangement with its creditors for liquidation of its debts by composition or
otherwise or if it shall go into liquidation (except for the purpose of
amalgamation or reconstruction) or if a receiver shall be appointed then and in
anyone of the said cases it shall be lawful for the Landlord at any time
thereafter to re-enter the Premises or any part thereof in the name of the whole
and thereupon this tenancy shall absolutely cease and determine but without
prejudice to the right of action of the Landlord in respect of any antecedent
breach of the Tenant's stipulations herein contained.

 

(b)If the Rent or Service Charge or any other monies hereby reserved or any part
thereof shall at any time be unpaid after becoming payable (whether formally
demanded or not), the Landlord shall have the right to distrain in the manner
provided by the Distress Act (Chapter 84 of Singapore). For the avoidance of
doubt, for the purposes of distress herein, the Service Charge and all other
monies payable herein by the Tenant (including but not limited to utilities
charges, legal costs and expenses and car park charges) shall be treated as part
of the rent distrained.

 

9.3Removal of goods

 

(a)Upon the Landlord becoming entitled to re-enter the Premises pursuant to any
provision of this Lease, any goods and/or fittings (which expression where
hereinafter used in this Clause (a) shall include personal property of every
description) found in the Premises after re-entry shall be deemed to be
abandoned by the Tenant and the Landlord upon entering into possession of the
Premises may sell, retain or dispose of the same at such time or times and at
such price or prices as the Landlord shall think fit and without prejudice to
the other rights and remedies of the Landlord, the Landlord shall after payment
out of the proceeds of sale the costs and expenses connected with the said sale
apply the net proceeds of sale towards payment of all arrears of rent and the
interest thereon and all other sums of money due and payable by the Tenant to
the Landlord under this Lease and the balance (if any) shall be paid over to the
Tenant.

 

28

 

 

(b)Notwithstanding anything herein contained, if this Lease shall come to an end
whether by effluxion of time or otherwise and the Tenant shall fail to remove
all his goods (which expression where hereinafter used shall include personal
property of every description) from the Premises forthwith or if the Tenant
shall abandon the Premises and the Tenant shall be deemed to have abandoned the
Premises and terminated this Lease unilaterally if the Tenant without the
consent of the Landlord fails to open the Premises for business for a continuous
period of thirty (30) days then and in any of the said cases it shall be lawful
for the Landlord to sell or otherwise dispose of the goods of the Tenant in the
Premises at such time or times and at such price or prices as the Landlord shall
think fit and without prejudice to the other rights and remedies of the
Landlord, the Landlord shall after payment out of the proceeds of sale the costs
and expenses connected with the said sale apply the net proceeds of sale towards
payment of all arrears of rent and the interest thereon and all other sums of
money due and payable by the Tenant to the Landlord under this Lease and the
balance (if any) shall be paid over to the Tenant.

 

(c)The Tenant shall indemnify the Landlord against any and all liability
incurred by the Landlord to any third party whose property shall have been sold
or disposed of by the Landlord in the bona fide belief (which shall be presumed
unless the contrary be proved) that such property belonged to the Tenant and was
liable to be dealt with as such pursuant to this Clause (c).

 

(d)For the avoidance of doubts, it is hereby expressly declared that the
provisions of Clauses 9.3(a) and 9.3(b) above are in addition and without
prejudice to the Landlord's rights under the Distress Act.

 

9.4Amendment of rules and regulations

 

The Landlord shall have the right at any time and from time to time to make, add
to, amend, cancel or suspend such rules and regulations in respect of the
Building as in the judgment of the Landlord may from time to time be required
for the management, safety, care and/or cleanliness of the Building and the
Building and/or for the preservation of good order therein and/or the
convenience of tenants and all such rules and regulations shall bind the Tenant
upon and from the date on which notice in writing thereof is given by the
Landlord to the Tenant. Where there is a conflict between the provisions of this
Agreement and the provisions of such rules and regulations the provisions of
this Agreement shall prevail.

 

9.5No enforcement of other covenants

 

Nothing herein contained shall confer on the Tenant any right to enforce any
covenant or agreement relating to other portions of the Building and/or the
Building demised by the Landlord or limit or affect the right of the Landlord in
respect of any such other premises to deal with the same. The Landlord reserves
the right to impose and/or vary such terms and conditions in respect thereof in
any manner as the Landlord may think fit.

 

9.6No liability

 

Notwithstanding anything herein contained the Landlord shall be under no
liability either to the Tenant or the Tenant's Occupiers or to others who may be
permitted to enter or use the Building or any part thereof for accidents
happening or injuries sustained or for loss of or damage to property goods or
chattels in the Building or in any part thereof whether arising from the
negligence or otherwise of the Landlord or that of any servant or agent of the
Landlord Provided that the provisions of this Clause shall not apply in the
event of any loss or damage arising from the wilful default or gross negligence
of the Landlord, its employee, agent or independent contractor.

 

29

 

 

9.7No claims

 

Notwithstanding anything herein contained the Landlord shall not be liable to
the Tenant, its agents, servants, invitees or licensees nor shall the Tenant
have any claim against the Landlord in respect of:

 

(a)any interruption in any of the services hereinbefore mentioned by reason of
necessary repair or maintenance of any installations or apparatus or damage
thereto or destruction thereof by fire, water, riot, act of God or other cause
beyond the Landlord's control or by reason of mechanical or other defect or
breakdown or other inclement conditions or shortage of manpower, fuel,
materials, electricity or water or by reason of labour disputes;

 

(b)any act, omission, default, misconduct or negligence of any porter, attendant
or other servant or employee, independent contractor or agent of the Landlord in
or about the performance or purported performance of any duty relating to the
provision of the said services or any of them;

 

(c)any damage, injury or loss arising out of explosion, falling plaster, escape
of water or leakage of or defect in the piping, wiring and/or sprinkler system
in the Building and/or the structure of the Building and/or any defect in the
Building and/or any of the same arising in respect of the Building;

 

(d)any damage, injury or loss due to any accident or circumstances whatsoever
occurring or any works whatsoever (and however extensive) being carried out at
the Premises, the Building or any part thereof or arising out of any defect or
flaw whatsoever in or non-performance of any of the equipment, products, systems
and processes utilised by the Landlord (including without limitation all
hardware, software and networks);

 

(e)any damage, injury or loss caused by other tenants, occupants or any
independent contractor or any persons whatsoever or from any occurrence or works
at any other premises or within the Premises, the Building or any part thereof;

 

(f)any nuisance, interference, obstruction, disturbance or other inconvenience
or any loss of business caused by any works carried out, whether by the Landlord
or otherwise, on or in respect of the Premises, the Building or any part
thereof;

 

(g)any loss of life, personal injury and/or damage to property arising from or
out of anything else done in connection with the Premises; and

 

(h)any loss or damage to the Premises or any property herein caused directly or
indirectly by the main contractor or by any other contractor or any attendant,
servant or employee of the Landlord in or about the performance or purported
performance of any duty relating to the Premises.

 

Provided that the provisions of this Clause shall not apply in the event of any
loss or damage arising from the wilful default or gross negligence of the
Landlord, its employee, agent or independent contractor.

 

9.8Vicarious liability

 

No architect, engineer or other consultant or contractor of any kind (including
without limitation any contractors providing cleaning and waste removal
services} approved, nominated or appointed by the Landlord or the Tenant for any
purpose related to this Agreement or the Premises shall in any way be deemed to
be the agent or employee of the Landlord, and the Landlord shall not in any way
be liable nor responsible for any act, omission, default, misconduct or
negligence of such architect, engineer, consultant or contractor.

 

30

 

 

9.9Alterations to the Building

 

The Landlord shall be at liberty at any time and from time to time and in any
manner whatsoever to improve, extend, amend, alter, renovate and/or refurbish
the the Building (excluding the Premises) and/or the Common Area Provided that
any works which the Landlord carries out under this Clause shall not result in a
breach of the Key Parameters, or any of them. Without limiting the generality of
the foregoing, the Landlord may increase the total lettable floor area of the
Building and/or the Building in any manner whatsoever notwithstanding that by so
doing, the access of light or air to the Premises or any liberties, easement,
right or advantage belonging to the Tenant may thereby be diminished or
interfered with or prejudicially affected (but not so as to interfere
unreasonably with the Tenant's use and enjoyment of the Premises) and for the
purposes of this sub-clause or any purposes whatsoever, the Landlord and its
duly authorised agents with or without workmen may at all reasonable times enter
upon the Premises by prior appointment, the Common Area and/or any part of the
Building to do such works, acts and things as the Landlord may deem necessary.

 

9.10Change of name

 

(a)The Landlord agrees that, subject to the Landlord's prior written approval as
to the name (which approval shall not be unreasonably withheld) and the Tenant
occupying at least [166,200] square feet of the net lettable area of the
Building, the Tenant shall have the right, for the duration of the Term to:

 

(i)name the Building; and

 

(ii)change the name of the Building,

 

Provided Always that the Tenant's naming rights to the Building shall lapse one
(1) month prior to the expiry of the term then in force in the event that the
Tenant does not renew (I) the initial Term granted for the first ten years or
(II) the term after expiry of the second ten years, as the case may be,
whereupon the Landlord shall, subject to Clause 9.10(d), have naming rights to
the Building.

 

(b)The Landlord shall not be entitled to any naming rights to the Building
during the Term (save as provided in Clause 9.10(a)) nor shall the Landlord be
entitled, save as provided in Clause 5.20(b), to put up any monument, signs,
advertisements, notices or banners at the Property during the Term.

 

(c)Where the Tenant requires a change of the name of the Building, the Landlord
shall endorse on any application, notice or other document that may be necessary
by the Tenant to be filed with the relevant authority to facilitate any such
change in the name of the Building. The Landlord shall return to the Tenant the
relevant application, notice or other document duly endorsed by it within
fourteen (14) days of the Tenant’s delivery of the same to the Landlord for
endorsement.

 

(d)At the expiration or sooner determination of the Term, the Landlord shall, at
the Tenant’s request or if the Tenant has not on its own accord done so, within
fourteen (14) days after such date of expiration or earlier determination of the
Term, at the Tenant’s cost and expense, apply to the relevant authority for the
cessation of the use of such name as may be used as the name of the Building as
at such expiration or sooner determination of the Term and in this connection,
the Landlord hereby undertakes not to use the Tenant's name as the name of the
Building at any time thereafter.

 

31

 

 

9.11CSC

 

Without prejudice to the generality of Clause 9.9 above, if at any time after
the delivery of the Premises to the Tenant but before the issue of the CSC (or
its equivalent) in respect of the Building, any governmental, statutory or other
competent authority having jurisdiction over or in respect of the Premises or
the user thereof requests, requires, notifies or orders any alterations,
additions, conversions, improvements or other works to be made/carried out to
the Premises, the Tenant shall at all times permit the Landlord and its workmen
and agents to enter upon the Premises for the purpose of making or carrying out
any such alterations, additions, conversions, improvements or other works. The
Tenant shall, if so requested by the Landlord, remove such of the Tenant's
installations, machinery, furniture, fixtures or articles as the Landlord may
specify in order to facilitate or enable the Landlord and its workmen and agents
to carry out the necessary works.

 

9.12Tenant not to jeopardise CSC

 

In the event that the issue of the CSC for the Building is rejected or otherwise
withheld or delayed as a result of any modification, alteration or addition or
any installation carried out or caused to be carried out by the Tenant without
the prior written consent of the Landlord or as a result of any act, default or
omission on the part of the Tenant, the Landlord may by notice in writing
require the Tenant to rectify the same within a period of fourteen (14) days. If
the Tenant fails to rectify the same within the said period of fourteen (14)
days, the Landlord, its workmen and/or agents shall be entitled to enter upon
the Premises and carry out such works as may be necessary to comply with the
requirements of the competent authorities. The cost of such works and any losses
or damages suffered by the Landlord consequent upon the rejection, withholding
or delay (as the case may be) of the CSC as aforesaid shall be a debt due by the
Tenant and recoverable forthwith.

 

9.13Car parks

 

(a)Subject to Clause 9.13(b),

 

(i)The Landlord shall provide to the Tenant 150 car park lots at the Premises
during the Term (the "Allocated Car Park Lots") free of charge for the use of
the Allocated Car Park Lots.

 

(ii)The Tenant shall have a one-time first right of refusal in respect of the
allocation of the 151st to 190th car park lots at the rate of S$90 per lot per
month. Any further request for car park lots is subject to availability on a
first-come-first-served basis at the same rate of S$90 per lot per month.

 

(b)In the event of any surrender of the Premises under Clause 9.17 such that the
Tenant occupies less than [166,200] square feet of the net lettable area of the
Building, the Tenant’s entitlement under Clause 9.13(a) shall be revoked
entirely and the Landlord will allocate one car park lot for every intergral
multiple of [1,200] square feet of the net lettable area of the Building
occupied by the Tenant after the surrender subject to payment for the car park
lots at the rate under Clause 9.13(a)(ii).

 

9.13ADesignated Loading Docks

 

The Landlord shall for the duration of the Term provide the Designated Loading
Docks for use by the Tenant and all persons authorised by the Tenant, free of
charge. Where any of the Designated Loading Docks is not in use, any occupier in
the Building may use the same provided always that when the Tenant or persons
authorised by the Tenant wishes to use the Designated Loading Docks and notifies
the Landlord accordingly, the Landlord shall take appropriate steps to clear
such occupier from the Designated Loading Docks, in order to facilitate the use
of the same by the Tenant or other person(s) authorised by the Tenant .

 

32

 

 

9.13BLift/Cargo Lift

 

Subject to the Landlord’s right to cease the operation of the lifts for repairs
and maintenance works and provided that the Tenant occupies at least [166,200]
square feet of the net lettable area of the Building, the Landlord shall for the
duration of the Term, provide to the Tenant for exclusive use by the Tenant and
all persons authorised by the Tenant free of charge, two (2) cargo lifts at the
Building as shown delineated in red in the plan attached hereto and marked
Appendix 6 for the purpose of identification. The operating hours for the cargo
lifts are as follows:

 

(a)one (1) of the two (2) cargo lifts designated for the Tenant's use and one
(1) of the other two (2) cargo lifts for common use by all tenants of the
Building shall operate for twenty-four (24) hours from Mondays to Sundays
(gazetted public holidays included); and

 

(b)the other cargo lift designated for the Tenant's use and the other common
cargo lift shall operate from 6.00 a.m. to 12.00 midnight from Mondays to
Sundays (gazetted public holidays included).

 

The Landlord shall for the duration of the Term provide the use of all four (4)
passenger lifts at the following operating hours:

 

(i)two (2) passenger lifts located at the rear lobby shall operate for
twenty-four (24) hours from Mondays to Sundays (gazetted public holidays
included); and

 

(ii)two (2) passenger lifts located at the front lobby shall operate from 6.00
a.m. to 12.00 a.m. from Mondays to Fridays and from 6.00 a.m. to 1.00 p.m. on
Saturdays (Sundays and gazetted public holidays excluded).

 

9.14Option to Renew

 

Option Terms

 

The Tenant shall be entitled to two options to renew the Lease Agreement,
subject to JTC’s consent:

 

Each renewal lease term shall be called an "Option Term" and each Option Term
shall be for the following periods:

 

(a) First Option Term Ten (10) years commencing on the day after expiry of the
Term.       (b) Second Option Term (i) In the event the Landlord’s leasehold
estate in the Land under the Head Lease is extended, ten (10) years; and        
    (ii) In the event the Landlord’s leasehold estate in the Land under the Head
Lease is not extended, such period equivalent to the remainder of the Landlord’s
leasehold estate in the Land, less one day or such other term as may be agreed
between the Landlord and the Tenant,           commencing on the day after
expiry of the First Option Term.

 

33

 

 

(collectively, the "Option to Renew").

 

Terms of the Renewed Leases

 

The lease for each Option Term shall contain the same terms and conditions as
this Agreement save for the provisions in this Agreement in relation to the
Partial Surrender Rights (Clause 9.17) and Reserved Premises Option (Clause
9.18A) which shall be omitted for both the First Option Term and the Second
Option Term, and the following: :

 

(a)this Clause 9.14, which shall be incorporated in the lease relating to the
First Option Term, with the necessary variations or modifications made thereto,
to set out the option granted to the Tenant for the Second Option Term;

 

(b)this Clause 9.14, which shall be omitted entirely from the lease relating to
the Second Option Term;

 

(c)the Rent and Service Charge in respect of the Premises which shall be revised
and determined in the manner provided in the Sixth Schedule hereto; and

 

(d)in its application to the First Option Term, the provisions of Clause 9.16
shall apply, save that the period of seventy-two (72) months therein shall be
varied to sixty (60) months and in its application to the Second Option Term,
the provisions of Clause 9.16 shall apply, save that the period of seventy-two
(72) months therein shall be varied to sixty (60) months.

 

Exercise of Option to Renew

 

To exercise its Option to Renew in respect of the First Option Term or the
Second Option Term (as the case may be), the Tenant shall give written notice to
the Landlord of its intention to exercise such Option to Renew, such notice to
be given not less than eighteen (18) months prior to expiration of the Tenant’s
lease agreement then in force Provided Always that:

 

(a)the Option to Renew for the First Option Term shall be in respect of (i) the
area of [166,200] square feet of NLA let to the Tenant at the Lease Commencement
Date (the "Initial Premises") or (ii) all premises then leased by the Tenant
when such notice to renew is given to the Landlord (the "FOT Premises"), which
includes the Premises, the RFR Premises (if any), the Reserved Premises (if any)
and excluding any Surrender Premises (as the case may be);

 

(b)the Tenant shall have taken a lease of an area of not less than [219,659]
square feet of the net lettable area of the Building by the last day of the 81st
month from the Lease Commencement Date , before the Tenant may exercise the
right to lease the Year 10 Premises; and

 

(c)the Option to Renew for the Second Option Term shall be in respect of all
premises then leased by the Tenant when such notice to renew is given to the
Landlord (the "SOT Premises"), which includes the Premises, the RFR Premises,
the Reserved Premises and excluding any Surrender Premises (as the case may be).

 

34

 

 

9.15Offer to Purchase

 

Subject to JTC's right of first refusal pursuant to Clause 6.3(a) of the JTC
Letter of Offer, after the expiry of three (3) years from the Lease Commencement
Date and provided that the Tenant occupies at least [166,200] square feet of the
net lettable area of the Building:

 

(a)The Tenant may approach the Landlord to offer to purchase the Property
subject to terms and conditions to be agreed between the Landlord and the Tenant
at the point of offer (the "Offer to Purchase").

 

(b)In the event that the Landlord wishes to sell the Property or receives from a
third party any offer to purchase the Property which the Landlord intends to
accept, the Landlord shall issue a written notice to the Tenant to that effect,
and in the latter case, setting out material details of the offer. If the Tenant
notifies the Landlord that it does not wish to purchase the Property within
fourteen (14) days or such other period as may be mutually agreed by the
Landlord and the Tenant) from the date of the Tenant’s receipt of the written
notice or if the Tenant does not enter into a binding commitment for the
purchase of the Property within fourteen (14) days or such other period as may
be mutually agreed by the Landlord and the Tenant from the date of the Tenant's
receipt of the written notice, the Landlord shall be entitled to dispose of its
interest in the Property to a third party on substantially the same terms and
conditions as those offered to the Tenant. If completion of the disposal of the
Property does not occur within eighteen (18) months from the date of the
Landlord’s written notice referred to in this Clause 9.15(b), any proposal to
dispose of the Property or to accept any offer to purchase in respect of the
same after the aforesaid eighteen (18) month period shall then remain subject to
the right of first refusal under this Clause 9.15(b).

 

(c)Clause 9.15 is personal to the Landlord and the Tenant and save for assignees
which are the Tenant's related corporations, will not enure to the benefit of
any other party having or acquiring an interest in the Premises from the Tenant,
including the permitted assignees or Sub-Tenant of the Tenant.

 

9.16Option to Terminate

 

The Tenant shall have the right to terminate the Lease Agreement after the
expiry of seventy-two (72) months from the Lease Commencement Date without being
liable for any penalty, fee (save for any administration fee payable) or
compensation whatsoever, by serving on the Landlord not less than twelve (12)
months’ prior written notice of its intention to terminate, such notice not to
be served before seventy-two (72) months from the Lease Commencement Date, with
the intention that the effective date of termination would fall after the expiry
of eighty-four (84) months from the Lease Commencement Date (the "Option to
Terminate").

 

9.17Partial Surrender Rights

 

(a)Subject to JTC’s consent and to JTC’s conditions (if any) imposed in respect
of such partial surrender, the Tenant shall, after the expiry of forty-eight
(48) months from the Lease Commencement Date, have the option to surrender from
time to time such premises leased by it under or pursuant to this Agreement
(including, where applicable, the RFR Premises and the Reserved Premises) so
long as it continues to occupy at least [166,200] square feet of the net
lettable area of the Building after each surrender without being liable for any
penalty, fee (save for any administration fee payable) or compensation
whatsoever to the Landlord (the "Partial Surrender Rights") Provided that such
partial surrender of the Premises shall be on the following terms and
conditions:

 

35

 

 

(i)the Tenant shall give the Landlord not less than twelve (12) months’ prior
written notice of its intention to surrender, such notice not to be served
before the expiry of forty-eight (48) months from the Lease Commencement Date,
with the intent that the effective date of surrender would fall after the expiry
of sixty (60) months from the Lease Commencement Date;

 

(ii)the size, location, configuration and layout of the part of the Premises to
be surrendered shall be subject to the Landlord’s approval and to the
surrendered space being contiguous and deemed marketable by the Landlord for
leasing to any other party at the time of its surrender and which has reasonable
access to Common Facilities and over the Common Areas;

 

(iii)the Tenant shall bear the costs of (a) any necessary reconfiguration to
create new access ways, corridors, partitions and party walls resulting from
such surrender and (b) the preparation and finalisation of all necessary
surrender documents to effect the surrender (excluding the Landlord’s legal
fees) and stamp duty payable thereon (if any);

 

(iv)with effect from (and including) the first partial surrender of the relevant
Surrender Premises, the term "Premises" wherever it appears in this Lease
Agreement shall refer (where the context so admits) to the Balance Premises
remaining after each instance of surrender by the Tenant of part of the
Premises;

 

(v)the Tenant shall pay:

 

(i)the monthly rent for the Balance Premises on the net lettable floor area of
the Balance Premises calculated at the rate of Rent then applicable; and

 

(ii)the monthly service charge for the Balance Premises on the net lettable
floor area of the Balance Premises calculated at the rate of Service Charge then
applicable; and

 

(vi)the amount of security deposit held under this Agreement shall be adjusted
(each an "Adjusted Security Deposit Amount") to an amount equivalent to ten (10)
months’ of the monthly rent and service charge for the Balance Premises. Within
thirty (30) days after the effective date of surrender of the Surrender
Premises, the Landlord shall return to the Tenant the bank guarantee(s) held by
the Landlord in exchange for a bank guarantee for an amount equivalent to the
Adjusted Security Deposit Amount.

 

(b)Subject to Clause 9.19B, the Landlord may lease the Surrender Premises to any
third party. For the purpose of this Clause (q),

 

"Balance Premises" means the premises in the Building remaining leased by the
Tenant at the relevant time after each surrender of the Surrender Premises; and

 

"Surrender Premises" means the relevant premises (where applicable) in the
Building surrendered by the Tenant to the Landlord from time to time pursuant to
this Clause 9.17.

 

36

 

 

9.18Right of First Refusal

 

(a)For the purposes of this Clause, the following words have the following
meanings:

 

(i)"RFR Premises" means the space available for rent in the Building from time
to time (including for the avoidance of doubt, any Surrender Premises which is
available for rent after eighteen (18) months from the date of surrender of the
relevant premises);

 

(ii)"Landlord’s Offer" means the offer made by the Landlord to the Tenant for
lease of the RFR Premises at the prevailing market rent but otherwise on the
same terms and conditions as are contained in this Agreement ; and

 

(iii)"Tenant’s Notice" means the notice given by the Tenant to the Landlord
accepting the Landlord’s Offer.

 

(b)Subject as provided in this Clause, after the expiry of eighteen (18) months
from the Lease Commencement Date, if the RFR Premises becomes available for
lease for a term during the Term, the Landlord shall and for as long as the
Tenant is occupying at least [166,200] square feet of the net lettable area of
the Building, give the Landlord’s Offer to the Tenant first before the Landlord
can offer that RFR Premises for lease to any other party (the "Right of First
Refusal"). The Landlord’s offer shall be for a lease of the RFR Premises then
available, at a rent and service charge which are the prevailing market rates
for the RFR Premises but otherwise on the same terms and conditions as contained
in this Agreement. If the Tenant:

 

(i)wishes to lease the whole of that RFR Premises (and not part of it), the
Tenant must give the Tenant’s Notice to the Landlord within fourteen (14) days
(time being of the essence) from the date of the Landlord’s Offer; or

 

(ii)does not give the Tenant’s Notice to the Landlord before expiry of the
fourteen (14) day period referred to in Clause 9.18(b)(i) then the Tenant shall
in such instance be deemed to have rejected the Landlord’s Offerfor lease of the
whole of that RFR Premises (and not part of it) and the Tenant’s rights under
this Clause 9.18(b)(ii) will not be exercisable by the Tenant for a period of
twelve (12) months from the date of that Landlord's Offer. The Landlord may then
offer to lease the whole or any part of that RFR Premises to any other party at
a rent and on terms determined by the Landlord and shall be under no further
obligation to offer to lease the RFR Premises (or any part thereof) to the
Tenant until after the expiry of twelve (12) months from the date of that
Landlord's Offer if the RFR Premises (or any part thereof) remain available for
lease.

 

(c)The Landlord is entitled to give first priority to any existing tenant of the
RFR Premises to extend or renew its lease over such relevant RFR Premises leased
from the Landlord pursuant to an option to renew whether granted to such tenant
at the commencement of its term or upon a renewal of that term.

 

(d)The right to lease the RFR Premises will absolutely lapse and will not be
exercisable by the Tenant during the Term if the Tenant occupies less than
[166,200] square feet of the the net lettable area of the Building.

 

(e)If the Tenant has fully complied with the provisions of this Clause, the
Landlord must grant and the Tenant must accept a lease of the RFR Premises on
the terms set out in the Landlord’s Offer.

 

37

 

 

(f)The lease document for the RFR Premises will be prepared by the Landlord at
the Tenant’s cost and must be signed by the Tenant within fourteen (14) days of
receipt.

 

9.18AReserved Premises Option

 

(a)For the purposes of this Clause, the following words have the following
meanings:

 

(i)"Reserved Premises 1" means such rentable space at the first storey of the
Building with an area of approximately [10,764] square feet as reserved by the
Landlord within the area shown delineated in red in the plans attached as
Appendix 8

 

(ii)"Reserved Premises 2" means such rentable space at the fourth storey of the
Building with an approximate area of [43,056] square feet as reserved by the
Landlord, within the area shown delineated in pink in the plan attached as
Appendix 8;

 

(iii)"Reserved Premises" means both Reserved Premises 1 and Reserved Premises 2
or either one of Reserved Premises 1 or Reserved Premises 2, as the case may be;

 

(iv)"Landlord’s Reserved Premises 1 Offer" means the offer by the Landlord to
the Tenant of the lease of the Year 7 Premises at prevailing market rent but
otherwise on the same terms and conditions as are contained in this Agreement ;
and

 

(v)"Tenant’s Reserved Premises 1 Notice" means the notice given by the Tenant to
the Landlord accepting the Landlord’s Reserved Premises 1 Offer for the Year 7
Premises.

 

(iv)"Landlord’s Reserved Premises 2 Offer" means the offer by the Landlord to
the Tenant of the lease of the Year 10 Reserved Premises at prevailing market
rent but otherwise on the same terms and conditions as are contained in this
Agreement;

 

(vi)"Tenant’s Reserved Premises 2 Notice" means the notice given by the Tenant
to the Landlord accepting the Landlord’s Reserved Premises 2 Offer for the Year
10 Premises.

 

(vii)"RP1 Acceptance Deadline" means the last day of the 66th month from the
Lease Commencement Date;

 

(viii)"Reserved Premises 1 Notification Deadline" means the last day of the 60th
month from the Lease Commencement Date;

 

(ix)"Reserved Premises 2 Notification Period " means the period commencing from
the last day of the 84th month from the Lease Commencement Date and expiring on
the last day of the 96th month from the Lease Commencement Date;

 

(v)"RP2 Acceptance Deadline" means the last day of the 102nd month from the
Lease Commencement Date;

 



38

 





 

(x)"Year 7 Premises Commencement Period" means the period commencing on the
first day of the 70th month from the Lease Commencement Date, and expiring on
the first day of the 82nd month from the Lease Commencement Date;

 

(xi)“Year 10 Premises” means the balance of the [32,292] square feet of the
Reserved Premises 2 as shown in the plan attached as Appendix 8 and not let to
the Tenant as part of the Year 7 Premises

 

(xii)"Year 10 Premises Commencement Period" means the period commencing on the
first day of the 106th month from the Lease Commencement Date and expiring on
the first day of the 118th month from the Lease Commencement Date.

 

(b)In consideration of the payment by the Tenant to the Landlord of a fee of
S$[250,000.00] ("Reserved Premises Option Fee") to be made at the same time as
the payment of the Deposit under Clause 3.1, the Landlord hereby reserves for
the Tenant the Reserved Premises on the following terms and conditions
("Reserved Premises Option").

 

(c)Subject to the Tenant occupying [166,200] square feet or more of the the net
lettable area of the Building of the Building, the Landlord shall:

 

(i)notify the Tenant, no later than the Reserved Premises 1 Notification
Deadline of the availability of the Reserved Premises 1 and part of the Reserved
Premises 2 (such area on the first storey and selected area on the fourth storey
of the Building (as selected by the Landlord) hereinafter referred to as the
"Year 7 Premises"), The Year 7 Premises shall be of an aggregate area of 21,528
square feet, (subject to an adjustment by the Landlord upwards or downwards of
the aforesaid area on the fourth storey of the Building by 2,153 square feet);
and

 

(ii)offer to the Tenant for lease at prevailing market rent but otherwise on the
same terms and conditions as are contained in this Agreement, such Year 7
Premises as aforesaid (the "Landlord’s Reserved Premises 1 Offer"), for a term
commencing on a date which falls within the Year 7 Premises Commencement Period
and expiring on the same date as the Term. Such offer shall be in respect of the
whole and not part of the Year 7 Premises.

 

(d)If the Tenant wishes to accept the Landlord’s Reserved Premises 1 Offer, the
Tenant must give the Tenant’s Reserved Premises 1 Notice to the Landlord no
later than the RP1 Acceptance Deadline (time being of the essence); If the
Tenant does not give the Tenant’s Reserved Premises 1 Notice to the Landlord by
the RP1 Acceptance Deadline, the Tenant’s right to lease the Year 7 Premises
under the Reserved Premises 1 Option will absolutely lapse with respect to the
whole of the Reserved Premises 1 and Reserved Premises 2 (and not part of it)
and will not be exercisable by the Tenant during the remainder of the Term, save
that the Tenant’s right of first refusal under Clause 9.18 over the Reserved
Premises 1 and Reserved Premises 2 throughout the Term shall not be affected in
any way and Clause 9.18 shall apply mutatis mutandis to this right of first
refusal. The Landlord may then offer to lease the whole or any part of the
Reserved Premises 1 and Reserved Premises 2 to any other party at a rent and on
terms determined by the Landlord and shall be under no further obligation to
offer to lease the Reserved Premises 2 (or any part thereof) to the Tenant by
the Reserved Premises 2 Notification Deadline without prejudice however to the
Tenant’s right of first refusal over the Reserved Premises 1 and the Reserved
Premises 2 should the Reserved Premises 1 and/or the Reserved Premises 2 become
subsequently available for lease during the remainder of the Term.

 

39

 

 

(e)If the Tenant’s Reserved Premises 1 Notice is given to the Landlord by the
RP1 Acceptance Deadline as referred to in Clause 9.18A(d), the Landlord shall
grant and the Tenant shall accept a lease of the Year 7 Premises on the terms
set out in the Landlord’s Reserved Premises 1 Offer and the lease document will
be prepared by the Landlord at the Tenant’s cost and must be signed within
fourteen (14) days of receipt.

 

(f)Subject to:

 

(i)the Tenant having served its notice under Clause 9.14 to exercise its Option
to Renew the Term for the First Option Term; and

 

(ii)the Year 7 Premises not having been surrendered at any time prior to the
expiry of the Term,

 

the Landlord will notify the Tenant, within the Reserved Premises 2 Notification
Period of the availability of the Year 10 Premises (which shall be contiguous to
the part of the Year 7 Premises on the fourth storey of the Building leased to
the Tenant) and so long as the Tenant occupies [217,506 ] square feet of the net
lettable area of the Building at that time, offer to the Tenant for lease the
Year 10 Premises at the prevailing market rent but otherwise on the same terms
and conditions as are contained in this Agreement, for a term commencing on a
date which falls within the Year 10 Premises Commencement Period and expiring on
the same date as the First Option Term.

 

(g)If the Tenant wishes to accept the Landlord’s Reserved Premises 2 Offer, the
Tenant must give the Tenant’s Reserved Premises 2 Notice to the Landlord no
later than the RP2 Acceptance Deadline (time being of the essence). If the
Tenant does not give the Tenant’s Reserved Premises 2 Notice to the Landlord by
the RP2 Acceptance Deadline, the Tenant’s right to lease the Year 10 Premises
under the Reserved Premises Option will absolutely lapse with respect to the
whole of the Reserved Premises 2 (or the balance thereof not let to the Tenant
as part of the Year 7 Premises, as the case may be ) and will not be exercisable
by the Tenant during the remainder of the Term save that the Tenant’s right of
first refusal under Clause 9.18 over the Reserved Premises 2 throughout the Term
shall not be affected in any way and Clause 9.18 shall apply mutatis mutandis to
this right of first refusal. The Landlord may then offer to lease the whole or
any part of the Reserved Premises 2 to any other party at a rent and on terms
determined by the Landlord without prejudice to the Tenant’s right of first
refusal for the Reserved Premises 2 should the Reserved Premises 2 become
subsequently available for lease during the remainder of the Term.

 

(h)If the Tenant’s Reserved Premises 2 Notice is given to the Landlord by the
RP2 Acceptance Deadline, the Landlord shall grant and the Tenant shall accept a
lease of the Year 10 Premises or such part thereof on the terms set out in the
Landlord’s Reserved Premises 2 Offer and the lease document will be prepared by
the Landlord at the Tenant’s cost and must be signed within fourteen (14) days
of receipt.

 

(i)For the avoidance of doubt, (i) this Clause 9.18A shall apply only to the
Term and shall not apply to the First Option Term or the Second Option Term; and
(ii) the availability of the Reserved Premises is subject to such Reserved
Premises or any part thereof not having been already leased by the Tenant
pursuant to its rights under Clause 9.18.

 

40

 

 

9.18BProhibition Regarding Prohibited Parties

 

9.18B.1The Landlord hereby undertakes that for as long as the Tenant occupies at
least [166,200] square feet of the net lettable area of the Building, it will
not:

 

(a)grant any lease, licence or other occupation rights in respect of any part of
the Building or any part of the Land to a Prohibited Party;

 

(b)grant or permit any signages bearing the name or logo of any Prohibited Party
to be located on any part of the Building or at any part of the Land; and

 

(c)allow any part of the Building or any part of the Land, to be sub-leased,
sub-licensed or occupied by any Prohibited Party; or

 

(d)sell, assign or otherwise dispose of the Property or any part thereof, to a
Prohibited Party.

 

9.18B.2The right in this Clause is personal to the Tenant and (save for
assignees which are the Tenant's related corporations (as defined in the
Companies Act, cap 50 of Singapore) will not enure to the benefit of any other
party having or acquiring an interest in the Premises from the Tenant including
a permitted assignee or Sub-Tenant of the Tenant. Provided Always that the
prohibitions set out in Clause 9.18B.1 above shall not apply to any occupier who
is already occupying space or any party who has accepted an offer to lease space
prior to such occupier or party being notified by the Tenant to the Landlord as
being a Prohibited Party in accordance with Appendix 3.

 

9.18B.3The Landlord hereby undertakes that it shall take such appropriate steps
against any occupier of the Other Premises to restrain such occupier from
engaging in any activity that is pollutive or hazardous, or emits noise,
vibration or smell, in each case, excessively.

 

9.19Termination

 

(a)Notwithstanding the other provisions of this Letter, if the Landlord intends
to redevelop, retrofit, or upgrade the Building, the Landlord shall be entitled
to determine this Lease by giving to the Tenant not less than twenty-four (24)
months' notice in writing to the Tenant to that effect, and upon the expiry of
such notice, the Term shall absolutely cease and determine and the Tenant shall
(if still in occupation) vacate the Premises without compensation from or any
claim whatsoever against the Landlord but such termination shall be without
prejudice to any right of action of either Party against the other in respect of
any antecedent breach of the Lease. Provided always that during the Term such
notice shall not be served before the expiry of ten (10) years of the Term or in
the event of a renewal of this Agreement pursuant to Clause 9.14, before the
expiry of five (5) years of the First Option Term.

 

(b)Notwithstanding the other provisions of this Lease, if any notice, order or
gazette notification of intended acquisition or of acquisition is issued, made
or served by the Government or any competent authority acquiring or intending to
acquire the Property, or such part thereof:

 

(i)such that the Property is rendered substantially unfit for the Tenant’s use
or occupation, or

 

(ii)such that access to the Property is adversely affected,

 

41

 

 

the Landlord shall be entitled to determine the Term herein by giving a notice
in writing to the Tenant to that effect and on the date of termination of this
Lease as specified in the said notice, the Term shall absolutely cease and
determine provided always that such date shall not be earlier than the earliest
of:

 

(A)the date the Landlord is required to deliver possession of the Property to
the acquiring authority or JTC;

 

(B)the date of termination of the Head Lease; or

 

(C)such other relevant date as may be imposed by the acquiring authority or JTC;

 

and provided further that the Tenant shall vacate the Premises earlier, if
required, to facilitate compliance with the terms of the relevant notice issued
pursuant to the provisions of the Land Acquisition Act (Chapter 152 of
Singapore) for the taking of possession by the competent authority but no
reinstatement works are required to be carried out by the Tenant unless such
reinstatement of the Premises is required to enable the Landlord to comply with
its obligations or any requirements of the competent authority prior to the
taking of possession of the Premises by the competent authority.

 

9.19ATermination of Head lease

 

If the Head Lease is terminated for any reason whatsoever, then upon such
termination and without prejudice to the other terms of this Lease, the Term
shall absolutely cease and terminate without prejudice to any rights and
remedies of either party for any antecedent breach of the terms of this Lease by
the other party, and where termination of the Head Lease does not arise from or
in connection with any wilful default or gross negligence of the Landlord, the
Landlord shall not be liable for any inconvenience, loss, damage, compensation,
costs or expenses whatsoever due to the termination of the Head Lease and the
subsequent termination of this Lease.

 

9.20Landlord's Right to Assign

 

(a)Subject to Clause 9.18B and subject further to the Tenant’s rights under
Clause 9.15, in the event of a sale, transfer or disposal of the Property, the
Landlord shall be entitled to assign all its rights, interest and title under
this Agreement.

 

(b)The Tenant hereby expressly acknowledges and undertakes to the Landlord that
where the Landlord, in the event of a sale, transfer or disposal of the
Property, assigns its rights and interest in under or arising out of this Lease
(including the transfer of the Deposit), then subject to the transferee having
undertaken in writing to the Tenant to be bound by all the terms, covenants,
stipulations and conditions of this Agreement on the part of the Landlord to be
observed, performed and complied with (excluding Clause 9.15 and including but
not limited to, the obligation to refund the Deposit and any other sums under
this Agreement to the Tenant in accordance with the provisions of this
Agreement), and subject further to Clause 9.18B and the Tenant’s rights under
Clause 9.15, the Tenant shall be deemed to have consented to such assignment and
shall accept any transferee of the Landlord as its new landlord and shall
release the Landlord from all its obligations under the provisions of this Lease
and in particular the obligation of the Landlord to refund the Deposit and any
other sums pursuant to this Lease. Where required by the Landlord, the Tenant
shall enter into and execute any novation agreement entered into or to be
entered into by the Landlord and its transferee, such agreement to contain the
usual terms found in novation agreements and to be prepared by and at the
expense of the Landlord.

 

42

 

 

9.21Taxes

 

(a)The rent and other sums payable by the Tenant under this Agreement
(hereinafter collectively called "the Agreed Sum") shall, as between the
Landlord and the Tenant, be exclusive of any applicable goods and services tax,
imposition, duty and levy whatsoever (hereinafter collectively called "Taxes")
which may from time to time be imposed or charged before, on or after the
commencement of the Term (including any subsequent revisions thereto) by any
government, quasi-government, statutory or tax authority on or calculated by
reference to the amount of the Agreed Sum (or any part thereof) and the Tenant
shall pay all such Taxes reimburse the Landlord for the payment of such Taxes,
as the case may be, in such manner and within such period as to comply or enable
the Landlord to comply with any applicable orders or directives of such
authorities and the relevant laws and regulations.

 

(b)The rights of the Landlord under this Clause shall be in addition and without
prejudice to any other rights or powers of the Landlord under any applicable
order or directive of the Authorities or any relevant law or regulation, to
recover from the Tenant the amount of such Taxes which may be or is to be paid
or borne by the Landlord.

 

(c)The Tenant shall indemnify and hold harmless the Landlord from any losses,
damages, claims, demands, proceedings, actions, costs, expenses, interests and
penalties suffered or incurred by the landlord arising from any claim, demand,
proceeding or action that may be made or instituted by the Authorities in
respect of such Taxes and resulting from any failure or delay on the part of the
Tenant in the payment and discharge of any such Taxes.

 

(d)Without prejudice to Clause 9.21(a), the Tenant shall not be liable for any
income tax that may be levied or imposed on the income of the Landlord

 

9.22No warranty

 

The Tenant shall accept the Premises "as is where is" on the date on which the
Premises are made available to it. Save and except that the Premises are as at
the date of this Agreement approved by JTC for the Permitted Use as set out in
the JTC Letter of Offer, the Landlord does not expressly or impliedly warrant
that the Premises are now or will remain suitable or adequate for all or any of
the purposes of the Tenant and warranties (if any) as to the suitability or
adequacy of the Premises implied by law are hereby expressly negated.

 

9.23Payments

 

Any and all payments made or sent to the Landlord may be applied and/or
appropriated by the Landlord in any order or manner as the Landlord shall in its
absolute discretion deem fit notwithstanding any specific appropriation
instructions or conditions imposed by the Tenant or any other person making
payment on behalf of the Tenant. The Landlord shall not be bound by any
appropriation instructions or conditions imposed by the Tenant by virtue of the
Landlord's acceptance of any payment tendered by or on behalf of the Tenant.

 

9.24Severability

 

If anyone or more of the provisions contained in this Lease shall be deemed
invalid, unlawful or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired.

 

43

 

 

9.25Waiver

 

(a)No waiver whether express implied or due to an oversight by the Landlord of a
breach default or non-observance or non- performance of provisions in this Lease
contained or implied shall operate as a waiver of any continuing or subsequent
breach of the same or of any other covenant obligation or provision in this
Lease contained or implied nor shall it operate in any manner so as to defeat or
affect in any way the rights of the Landlord in respect of any such continuing
or subsequent breach default or non-observance or non-performance.

 

(b)Any time or other indulgence granted by the Landlord's rights under this
Lease shall be without prejudice to and shall not be taken as a waiver of any of
the Landlord's rights under this Lease nor shall it prejudice or in any way
limit or affect any statutory rights powers and remedies from time to time
vested in or exercisable by the Landlord.

 

(c)Any consent given by the Landlord shall operate as a consent only for the
particular matter to which it relates and shall in no way operate as a waiver or
release of any of the provisions hereof, nor shall it be construed as dispensing
with the necessity of obtaining the specific written consent of the Landlord in
future, unless expressly so extended.

 

9.26Consents and Approvals

 

In any case where the Landlord's consent or approval is required, such consent
or approval shall be obtained before the act or event to which it applies is
carried out or occurs and shall be effective only when the consent or approval
is given in writing. Such consent or approval may be withheld or given at the
Landlord's absolute discretion or given subject to such terms and conditions as
the Landlord deems fit.

 

9.27Notices

 

Any notice under this Lease shall be in writing. Any notice to be given
hereunder shall be served on the Landlord by delivering the same personally or
by sending it through prepaid registered post addressed to the Landlord at its
registered office aforesaid or at such other address as the Landlord may from
time to time notify the Tenant in writing and any notice to be served on the
Tenant shall be sufficiently served if served personally or if forwarded by
prepaid registered post to the Premises or at such other address as the Tenant
may from time to time notify the Landlord in writing and any notice sent by post
shall be deemed to be given at the time when in due course of post it would be
delivered at the address to which it is sent.

 

9.28Governing law

 

The validity, construction, interpretation and enforcement of this Lease and any
document or agreement contemplated herein and all rights, remedies, powers,
obligations and liabilities hereunder shall be governed by the laws of the
Republic of Singapore and the parties hereto agree to submit to the nonexclusive
jurisdiction of the courts of Singapore.

 

9.29Entire agreement

 

The Agreement to Develop and Lease sets forth the entire and only agreement and
understanding between the parties hereto and this Agreement and no purported
variation or amendment shall be effective unless made in writing with the mutual
express consent of the parties hereto. The parties hereto declare that no
further or other covenants agreements provisions or terms whether in respect of
the Premises or the Building or the other tenants thereof or otherwise shall be
deemed to be implied herein or to arise between the Parties by way of collateral
or other agreement by reason of any promise representation warranty or
undertaking given or made by either party hereto and the existence of any such
implication or collateral to the other on or prior to the execution hereof or
other agreement is hereby made invalid.

 

44

 

 

9.30Lease Agreement to Prevail

 

All provisions of the Agreement to Develop and Lease shall continue to bind the
Parties as though they are expressly incorporated into this Agreement so long as
they are still relevant and to be observed and performed and are not repeated or
inconsistent with the provisions of this Agreement. If there shall be any
inconsistency between the provisions of this Agreement and the provisions of the
Agreement to Develop and Lease, then the provisions of this Agreement shall
prevail.

 

9.31Confidentiality of Information

 

Both Parties agree to hold all the terms and conditions of this Agreement in
strict confidence and not to disclose the same to any party except to each
Party's respective shareholders, officers and employees who are directly
involved in this Agreement. Notwithstanding the aforesaid, the confidentiality
obligations shall not apply to:

 

(a)any information which is already generally known to the public and which is
not released to the public domain in breach of either Party's confidentiality
obligations hereunder;

 

(b)any information which is required to be disclosed pursuant to any applicable
laws or to any Authorities or pursuant to rules or regulations of any relevant
regulatory, administrative or supervisory body (including without limitation,
any relevant stock exchange or securities council) including in the event of a
public listing of securities within the meaning of the Securities and Futures
Act (Chapter 289 of Singapore) affecting the Premises, any information where
such disclosure is required by the prevailing listing rules, a regulatory
authority or stock exchange or as part of a due diligence exercise;

 

(c)any information which is required to be disclosed by law or pursuant to any
legal process issued by any court of law or tribunal in Singapore and any
disclosure to a court of law, arbitrator, tribunal or mediator in connection
with any legal proceedings, arbitration or mediation shall be deemed to be
disclosure required by law;

 

(d)any information disclosed by either of the Parties to their respective
bankers, financial advisors, auditors, consultants, Main Contractor, licensed
valuers and legal or other advisors;

 

(e)any information which is required to be disclosed to the holding company of
either Party and either Party's branches or offices or related corporations (as
defined in the Companies Act (Chapter 50 of Singapore);

 

(f)(in respect of either Party's confidentiality obligation) any information
which is required to be disclosed to any actual or potential purchaser or
transferee of the Building or any part thereof, any actual or potential assignee
of either Party, any actual or potential investor, mortgagee, chargee, financial
adviser, consultant, valuer, manager, trustee, legal or other advisers in either
Party or the Building or any part thereof (collectively, "Interested Parties"),
or to any actual or potential banker, mortgagee, chargee, financial advisor,
consultant, valuer, manager, trustee, legal or other advisers of any of the
Interested Parties, and in connection with such disclosure, either Party is
entitled to include any such information in any document which is publicly
available;

 

45

 

 

(g)any information which either Party has consented in writing to its disclosure
by the other Party; and

 

(h)any information disclosed to potential tenants in the Building, for the
purposes of evidencing the Landlord’s obligations under this Agreement when
marketing the premises in the Building.

 

9.32Contracts (Rights of Third Parties) Act

 

A person who is not a party to this Agreement shall have no rights under the
Contracts (Rights of Third Parties) Act (Chapter 53B of Singapore) to enforce
any of their terms.

 

9.33Costs and Expenses

 

(a)The Parties shall bear their respective legal costs, fees and disbursements
incurred by in connection with the negotiation, preparation and completion of
this Agreement (in duplicate) and any other document relating to this Agreement.

 

(b)The Landlord shall pay or indemnify the Tenant (on a full indemnity basis)
against all legal costs and fees incurred by the Tenant in consulting solicitors
in connection with the enforcement of any material provision of this Agreement
in the event that the Landlord acknowledges or does not dispute that it is in
breach of any material provision of this Agreement or is adjudged by a court,
tribunal or arbitrator to be in breach of any material provision of this
Agreement.

 

9.34Acknowledgement by Parties

 

Capacity

 

Notwithstanding any provision to the contrary in this Agreement, each of the
parties to this Agreement acknowledges and agrees that the Landlord has entered
into this Agreement only in its capacity as trustee of Mapletree Industrial
Trust and not in the Landlord’s personal capacity and all references to the
Landlord in this Agreement shall be construed accordingly. Accordingly,
notwithstanding any provision in this Agreement, the Landlord has assumed all
obligations under this Agreement in its capacity as trustee of Mapletree
Industrial Trust and not in its personal capacity and any liability of or
indemnity given by the Landlord under this Agreement any power or right
conferred on any receiver, attorney, agent and/or delegate is limited to the
assets of Mapletree Industrial Trust over which the Landlord has recourse and
shall not extend to any personal or other assets of the Landlord or any assets
held by the Landlord as trustee of any trust (other than Mapletree Industrial
Trust). Any obligation, matter, act, action or thing required to be done,
performed or undertaken by the Landlord under this Agreement shall only be in
connection with matters relating to Mapletree Industrial Trust (and shall not
extend to the Landlord’s obligations in respect of any other trust or real
estate investment trust of which it is a trustee).

 

No recourse

 

It is hereby agreed that the Landlord’s obligations under this Agreement will be
solely the corporate obligations of the Landlord and there shall be no recourse
against the shareholders, directors, officers or employees of the Landlord for
any claims, losses, damages, liabilities or other obligations whatsoever in
connection with any of the transactions contemplated by the provisions of this
Agreement.

 

46

 

 

Legal action or proceedings

 

For the avoidance of doubt, any legal action or proceedings commenced against
the Landlord whether in Singapore or elsewhere pursuant to this Agreement shall
be brought against the Landlord in its capacity as trustee of Mapletree
Industrial Trust and not in its personal capacity.

 

47

 

 

THE FIRST SCHEDULE ABOVE REFERRED TO

 

All that/those unit(s) containing an aggregate floor area of [198,134] square
feet as which said unit(s) is/are known as [·] and are more particularly
delineated and edged red on the plan(s) annexed hereto and marked Appendix 7 for
the purpose of identification.

 

48

 

 

THE SECOND SCHEDULE ABOVE REFERRED TO

 

The "rights" excepted and reserved by the Landlord and all persons

authorised by the Landlord referred to in Clause 2

 

1.Use of Conducting Media

 

The right to the free and uninterrupted passage and running of water, sewerage,
electricity, telephone and other services or supplies from and to other parts of
the Building in and through the Conducting Media which now or may during the
Term be In, on, under or over the Premises.

 

2.Construction of Conducting Media

 

The right to construct or erect in or under through or over the Premises or
repair and maintain at any time during the Term any Conducting Media for the
benefit of any other part of the Building.

 

3.Access

 

The right at all reasonable times and by prior appointment (save in cases of
emergency) to enter and in cases of emergency to break into and enter the
Premises:

 

(a)To examine the same and to make such alterations, improvements or additions
as the Landlord may deem necessary or desirable, and the Landlord shall be
allowed to take all materials that may be required therefore into and upon the
Premises without the same constituting an eviction of the Tenant in whole or in
part;

 

(b)To inspect, repair and/or test the mechanical, electrical, fire safety
systems and other facilities serving the Building, the Building or the Premises
and to conduct any exercise or acts relating to the safety, protection,
preservation or improvement of the Building;

 

(c)To inspect, cleanse, connect, repair, remove, replace with others, alter or
execute any works whatsoever to or in connection with the Conducting Media
easements or services referred to in paragraphs 1 and 2 of this Schedule;

 

(d)To view the state and condition of and repair and maintain the Premises and
the Building or any part thereof where such viewing or work would not otherwise
be reasonably practicable;

 

(e)To carry out any work or do anything whatever comprised within the Landlord's
obligations in law or under this Lease;

 

(f)(if there is an Air Handling Unit ("A.H.U") room in the Premises) To gain
access to the A.H.U. room for the purpose of servicing or carrying out any
repairs or works in the A.H.U. room but provided always that in the event the
Landlord shall require access after the Operating Hours in Singapore for such
purposes, the Tenant shall permit the same and the Landlord shall notify the
Tenant immediately upon completion of such works but shall not be responsible
for the securing or locking of the Premises upon completion of the servicing
and/or repairs or works in the A.H.U. room, and without limiting the generality
of Clause 9.7 of the Lease, the Landlord shall not be responsible for any damage
to or loss of goods or property (whether belonging to the Tenant or to others)
or loss, damage or injury to the Premises howsoever caused or any consequential
loss therefrom;

 

49

 

 

(g)To take schedules or inventories of fixtures and other items to be yielded up
on the expiry of the Term;

 

(h)To construct, alter, maintain, repair or fix anything or additional thing
serving the Building or the adjoining premises or property of the Landlord, and
running through or on the Premises;

 

(i)To exercise any of the rights granted to the Landlord by this Lease; and

 

(j)In connection with the development of the remainder of the Building or any
adjoining or neighbouring land or premises, including the right to build on or
onto or in prolongation of any boundary wall of the Premises.

 

4.Scaffolding

 

The right to erect scaffolding for the purpose of inspecting repairing or
cleaning the Building or the Building notwithstanding such scaffolding may
temporarily restrict the access to or use and enjoyment of the Premises Provided
that the Landlord shall use its best endeavours to ensure that this does not
materially affect the Tenant’s ability to use or access the Premises.

 

5.Light, Air, Support. etc.

 

The rights of light, air, support, protection, shelter and all other easements
and rights now or after the date of this Agreement belonging to or enjoyed by
any parts of the Building or the Building.

 

6.Changes to Building

 

Full right and liberty at any time after the date of this Lease to alter, raise
the height of or rebuild the Building excluding the Premises in such manner as
the Landlord shall think fit notwithstanding the fact that the same may
obstruct, affect or interfere with the amenity of or access to the Premises or
the passage of light and air to the Premises. Provided that any works which the
Landlord carries out under this Clause shall not result in a breach of the Key
Parameters, or any of them.

 

7.Prevention of Access

 

(a)Full right in the event of invasion, mob, riot, public excitement or other
circumstances rendering such action advisable in the Landlord's opinion to
prevent access to the Building including closing the entrances thereto during
the continuance of the same and for so long and in such manner as the Landlord
deems necessary or appropriate.

 

(b)The right at all times to refuse access to the Building or the Building or
otherwise control such access in respect of any person whose presence in the
Building or the Building may in the opinion of the Landlord be prejudicial to
the safety, character, reputation and interests of the Building, its occupants
or the Landlord.

 

8.Rights on Tenant's Default

 

On each and every occasion on which the Tenant omits or neglects to do or effect
anything which the Tenant is obliged by this Lease to do or effect, it shall be
lawful (but not obligatory upon the Landlord and without prejudice to any rights
and powers arising from such default) for the Landlord to do or effect such
thing by its architects, contractors, workmen, servants, employees and agents as
if the Landlord or its architects, contractors, workmen, servants employees and
agents may enter upon the Premises and there remain for the purpose of doing or
effecting any such thing and all costs and expense of carrying out such thing or
works shall be payable by the Tenant on demand.

 

50

 

 

THE THIRD SCHEDULE ABOVE REFERRED TO

 

S/No   Item Particulars         1.   Agreement to Develop and Lease Dated [·]  
      2.   Tenant Kulicke & Soffa Pte. Ltd.           3.   Rent [    ] per month
calculated at the rate of S$1.27 per square foot per month on the NLA subject to
a yearly rent escalation of two per cent (2%) per annum on the preceding year’s
Rent.         4.   Service Charge [    ] per month calculated at the rate of
S$0.45 per square foot per month subject to a yearly service charge escalation
of two per cent (2%) per annum on the preceding year’s Service Charge.          
5.   Deposit $3.42 million being the equivalent to the aggregate of ten (10)
months' Rent and Service Charge. The Deposit is subject to increase in the event
of an increase in the Rent and/or the Service Charge or in the event of
adjustment of the Rent and Service Charge upon determination of the floor area
as set out in the First Schedule, if applicable.           6.   Term Ten (10)
years commencing from [    ] and expiring on [    ].           7. (A) First
Option Term Ten (10) years commencing from the day falling immediately after the
expiry of the Term at a revised rent and service charge to be determined in
accordance with the Sixth Schedule.             (B) Second Option Term (i) In
the event the Landlord’s leasehold estate in the Land under the Head Lease is
extended, ten (10) years; and                 (ii) In the event the Landlord’s
leasehold estate in the Land under the Head Lease is not extended, such period
equivalent to the remainder of the Landlord’s leasehold estate in the Land, less
one day or such other term as may be agreed between the Landlord and the Tenant,
                commencing on the day after expiry of the First Option Term at a
revised rent and service charge to be determined in accordance with the Sixth
Schedule.           8.   Rent Free Period Three (3) months commencing from the
Lease Commencement Date.           9.   Permitted Use (a) research, design and
manufacturing of semiconductor, high precision equipment and assembly equipment
only; and

 

51

 

 

      (b) all other allowable uses that are approved by JTC and the other
relevant Authorities and by the Landlord (such approval by the Landlord not to
be unreasonably withheld).           10.   Maximum Floor Loading 20 kN/m2 (for
1st storey of the Building)       2.5 kN/m2 (for 2nd storey carpark of the
Building)       15 kN/m2(from 3rd to 5th storeys of the Building)           11.
  Public Liability Insurance [S$5 million]         12.   Lift Services Cargo
lifts                 (a) One (1) of the two (2) cargo lifts designated for the
Tenant's use and one (1) of the other two (2) cargo lifts for common use by all
tenants of the Building shall operate for twenty-four (24) hours from Mondays to
Sundays (gazetted public holidays included); and                 (b) The other
cargo lift designated for the Tenant's use and the other common cargo lift shall
operate from 6.00 a.m. to 12.00 midnight from Mondays to Sundays (gazetted
public holidays included).                 Passenger lifts                 (a)
Two (2) passenger lifts located at the rear lobby shall operate for twenty-four
(24) hours from Mondays to Sundays (gazetted public holidays included); and    
            (b) Two (2) passenger lifts located at the front lobby shall operate
from 6.00 a.m. to 12.00 midnight from Mondays to Fridays and from 6.00 a.m. to
1.00 p.m. on Saturdays (Sundays and gazetted public holidays excluded).        
  13.   Air-Conditioning The Landlord shall provide air-conditioning services to
the Tenant from 8.00 a.m. to 6.00 p.m. from Mondays to Fridays and from 8.00
a.m. to 1.00 p.m. on Saturdays (Sundays and gazetted public holidays excluded)
at no extra charge to the Tenant.                 Tenant shall pay for such
air-conditioning services provided by the Landlord to the Premises at the rate
of $0.0011per square foot per hour, subject to the air-conditioning services
being provided by the Landlord for a minimum of 10 hours or such longer period
as may be requested by the Tenant, outside of 8.00 a.m. to 6.00 p.m. in
accordance with Clause 5.2 of this Agreement. The Landlord shall, acting
reasonably, be entitled at any time and from time to time to revise these rates
by giving to the Tenant at least one (1) week's written notice.

 

52

 

 

THE FOURTH SCHEDULE ABOVE REFERRED TO

 

For the purposes of this Fourth Schedule only, reference to "Premises" shall
mean the Initial Premises and any additional premises (if any) which may be let
to the Tenant from time to time.

 

1.FITTING-OUT

 

1.1Fitting-Out Period

 

The Landlord shall grant the Tenant a licence to the Premises for the duration
of the Fitting-Out Period for the sole purpose of carrying out the Tenant's
Fitting-Out Works during such times as shall be notified to the Tenant by the
Landlord from time to time.

 

1.2Purpose

 

During the Fitting-Out Period, the Tenant shall not without the prior written
consent of the Landlord (which consent may be granted on such terms and
conditions as the Landlord deems fit in its absolute discretion) use the
Premises for any purpose other than for the Tenant's Fitting-Out Works.

 

1.3Rent and Service Charge during Fitting-Out Period

 

No Rent or Service Charge shall be payable during the Fitting-Out Period
provided that the Tenant complies with all the terms and conditions of this
Lease. For the avoidance of doubt, in the event that the Tenant obtains the
Landlord's consent pursuant to Clause 1.2 of this Schedule to commence business
on the Premises during the Fitting-Out Period, the Tenant shall have to pay Rent
or Service Charge during the Fitting-Out Period. In the event that the Term is
prematurely terminated by the Tenant for any reason whatsoever (save for a
termination pursuant to the Tenant’s rights under Clause 9.16) or this Lease is
determined by the Landlord in consequence of the Tenant's breach of any of the
terms or conditions applicable to this Lease, then in addition and without
prejudice to the other rights or remedies of the Landlord, the Tenant shall
compensate and pay to the Landlord, on demand, an amount equivalent to the Rent
and Service Charge that would have been payable for the entire Fitting-Out
Period as if the Fitting-Out Period had constituted part of the Term.

 

1.4No Lease

 

Notwithstanding the foregoing, the Tenant's occupation of the Premises during
the Fitting-Out Period does not operate as a lease and shall be by way of
license only. During the Fitting-Out Period, the Tenant does not have and is not
entitled to any estate, right or interest in the Premises either as completed or
in the course of renovation or in any materials other than those materials
deposited by the Tenant on the Premises in connection with the Tenant's
Fitting-Out Works and not yet utilised in the renovation.

 

1.5Terms and Conditions

 

The Tenant shall comply fully with all provisions and stipulations set out in
the Fourth Schedule.

 

1.6No delay in commencement of Term

 

No delay in carrying out or completing all or any of the Tenant's Fitting-Out
Works whether caused by any governmental and/or statutory authorities or by the
Tenant's consultants or contractors or otherwise howsoever shall be a ground for
delaying the commencement of the Term and/or relieving the Tenant from the
performance and observance of the stipulations, covenants and conditions
contained in this Lease and to be observed and performed by the Tenant.

 

53

 

 

1.7Fitting-Out Plans

 

The Fitting-Out Plans shall comprise all plans and designs relating to the
renovation and fitting-out of the Premises including but not limited to:

 

(a)particulars of the type, quality, materials and specifications of all
internal partitions to be used in the Premises;

 

(b)all construction, furnishing, installation, improvements, equipment and
fixtures within the Premises; and

 

(c)all works relating to the interior of the Premises such as interior design
and decorations, partitioning, fittings, flooring, carpeting, carpentry,
lighting and light fixtures, plumbing, ceilings and other interior finishes.

 

1.8Submissions

 

The Tenant shall at its own cost and expense submit through the Landlord's
Consultants all Fitting-Out Plans and other documents (if any) which are
required to be submitted to the Building and Construction Authority, Singapore
and/or any other relevant authorities for their respective approvals.

 

1.9Landlord's expenses

 

All costs and expenses relating to the preparation submission and approval of
the Fitting-Out Plans and all of the Tenant's Fitting-Out Works and all
architects, engineers and other consultants' fees incurred in connection with
the same including the Landlord's Consultants' reasonable fees shall be borne
solely by the Tenant and shall be payable on demand.

 

2.TENANT'S FITTING-OUT WORKS

 

2.1Approvals

 

The Tenant's Fitting-Out Works shall be carried out by the Tenant in accordance
with the Fitting-Out Plans approved by the Landlord and, where applicable, the
Landlord's Consultants. The approval of the Landlord and the Landlord’s
Consultants shall not be unreasonably withheld. The Tenant undertakes to obtain
or procure all necessary governmental and statutory consents, permissions and
approvals in respect of the Tenant's Fitting-Out Works (the "Fitting-Out
Consents") prior to the commencement of any such works and to comply with all
statutes and with the terms, conditions and requirements of all Fitting-Out
Consents in the execution of any fitting-out works.

 

2.2Conditions Precedent

 

The Tenant shall prior to the commencement of the Tenant's Fitting-Out Works:

 

(a)effect and maintain, or procure the effecting and maintenance of, policies of
insurance in such form as the Landlord may specify with an insurance company
approved by the Landlord (which approval shall not be unreasonably withheld) to
cover all risks and third party liability and/or such other risks as the
Landlord may from time to time require and for such sum as may be reasonably
specified by the Landlord (having regard to industry practice and the extent and
nature of the fitting out works) in respect of any one occurrence covering the
period between the date of commencement of the Fitting-Out Period and the date
of commencement of the Term and shall in all such policies name the Landlord and
the Tenant's fitting-out contractor as the co-insured parties for their
respective interests;

 

54

 

 

(b)establish an account with the Utilities Provider for the supply of
electricity and/or water to the Premises to be separately metered for the
account of the Tenant. Provided That the Landlord may in its absolute discretion
permit the Tenant to utilise during the Fitting-Out Period electricity and/or
water supplies from a source other than the Tenant's established account with
the Utilities Provider as aforesaid, in which case the Tenant shall pay to the
Landlord from time to time such additional sums as the Landlord may determine as
being the estimated fees for the use of such electricity and/or water. In this
regard, the Landlord's determination of the sum payable by the Tenant shall, in
the absence of manifest error, be conclusive and binding on the Tenant;

 

(c)deposit with the Landlord, an amount notified by the Landlord to the Tenant
computed on the basis of S$1.50 per square foot of the premises being fitted out
subject to a minimum of S$2,000.00, as security for the due performance and
observance by the Tenant of the terms and conditions hereof and or the Tenant's
compliance with the following:

 

(i)duly carrying out and completing the Tenant's Fitting-Out Works within the
Fitting-Out Period;

 

(ii)paying on written demand the costs of rectifying all damage to the Premises,
adjoining premises and/or the Building caused by the Tenant, its employees,
agents, contractors, sub-contractors or invitees;

 

(iii)keeping the Premises and the Building clean and tidy and on completion of
the Tenant's Fitting-Out Works removing therefrom all waste and debris to such
location outside the Building as designated by the relevant authorities;

 

(iv)disposing of all waste and debris immediately after the Tenant's Fitting-Out
Works;

 

(v)paying to the Landlord the fees for use of the electricity and water as
provided in Clause 2.2(b) of this Schedule.

 

2.3Refund of Fitting-Out Deposit

 

The cash deposit paid by the Tenant under Clause 2.2(c) of this Schedule will be
refunded to the Tenant without interest within thirty (30) days from the date of
completion of the Tenant's Fitting-Out Works to the satisfaction of the Landlord
and submission of the "as-built" drawings referred to in Clause 2.11 of this
Schedule subject to any proper deductions which the Landlord may make. If the
cash deposit shall be insufficient to meet the Landlord's costs in the event of
default by the Tenant in relation to any of the abovementioned events hereof,
the Tenant shall within fourteen (14) days of demand pay the Landlord the
difference between such additional costs and the cash deposit paid by the
Tenant.

 

55

 

 

2.4Design and Supervision of Mechanical and Electrical Works

 

The Tenant shall appoint the Landlord's mechanical and electrical consultants
and engineers for the design and supervision of all mechanical and electrical
works being part of the Tenant's Fitting-Out Works in respect of the Premises
Provided Always that such consultants and engineers shall not in any way be
deemed to be the agent or employee of the Landlord and the Landlord shall not in
any way be liable nor responsible for any act, omission, default, misconduct or
negligence of such consultants or engineers.

 

2.5Sanitary and Plumbing Works, etc.

 

The Tenant's Fitting-Out Works relating to sanitary and plumbing works,
electrical works, air-conditioning and mechanical ventilation works and fire
protection works shall only be carried out by the Landlord's contractor under
the supervision of the Landlord's Consultants but none of the Landlord's
Consultants (or anyone or more of them) shall be deemed to be the agent or

employee of the Landlord. Provided Always that with the written approval of the
Landlord, the Tenant can engage their contractor to carry out works other than
the aforesaid works to be carried out solely by the Landlord's contractor which
said other works shall also be subject to the supervision of the Landlord's
Consultants.

 

2.6Costs

 

All costs incurred or to be incurred in respect of Clause 2 of this Schedule
including but not limited to the costs chargeable by the Landlord's Consultants
shall be borne solely by the Tenant. The Landlord shall furnish to the Tenant,
an estimate of such costs, prior to appointment of the respective consultants
Provided Always that such estimate of costs is subject to further changes and
negotiations and is non-binding on the Landlord and/or the Landlord's
Consultants.

 

2.7Landlord's Access

 

For the avoidance of doubt, it is hereby declared that the Landlord, its
servants and agents may at all times during the Fitting-Out Period enter the
Premises with prior notice for any of the following purposes:

 

(a)to ensure that works are carried out by the Tenant in accordance with the
approved Fitting-Out Plans; and

 

(b)for any other purpose which the Landlord shall deem fit.

 

2.8Non-compliance with plans

 

The Tenant shall, immediately upon receiving written notice from the Landlord
that any of the Tenant's Fitting-Out Works are not in accordance with the
fitting-out plans approved by the Landlord, take all necessary steps to
forthwith rectify the same at the Tenant's costs and expense.

 

2.9Co-ordination

 

The Tenant, its contractors, agents and/or servants in carrying out the Tenant's
Fitting-Out Works shall co-ordinate their activities with and comply with the
instructions of the Landlord and/or the Landlord's Consultants, contractors,
agents, employees and/or servants and shall be bound by the terms set by the
Landlord and in particular shall observe the time schedule agreed to between the
Landlord and the Tenant for the carrying out and completion of the Tenant's
Fitting-Out Works. In relation to the various matters under this Clause, the
Landlord shall act reasonably.

 

56

 

 

2.10No hacking

 

The Tenant shall not, whether in the course of the Tenant's Fitting-Out Works or
as an ancillary thereto or at any time for any purpose whatsoever, execute or
permit to be executed any works involving the hacking of the structural columns,
beams, and/or floors of the Premises or the Building.

 

2.11"As-built" drawings

 

The Tenant shall, upon completion of the Tenant's Fitting-Out Works, submit to
the Landlord "as- built" drawings and plans of the works carried out.

 

3.USE AT TENANT'S RISK

 

The Tenant shall use the Premises and occupy the Premises during the Fitting-Out
Period at the Tenant's sole risk and responsibility and shall indemnify and keep
indemnified the Landlord fully from and against:

 

(a)failure to obtain any of the Fitting-Out Consents;

 

(b)breach, non-observance or non-performance of any terms, conditions or
requirements of statute or the Fitting-Out Consents;

 

(c)all claims demands actions suits proceedings orders damages costs losses and
expenses of any nature whatsoever which the Landlord may suffer or incur in
connection with loss of life personal injury and/or damage to property arising
from or out of any occurrences in upon or at the Premises or the use of the
Premises or any part thereof caused by the Tenant or by any of the Tenant's
Occupiers; and

 

(d)all loss and damage to the Premises and the Building or any part thereof and
to all property therein caused directly or indirectly by the Tenant or the
Tenant's Occupiers.

 

57

 

 

THE FIFTH SCHEDULE ABOVE REFERRED TO

 

The Landlord shall bear the cost and expenses relating to:

 

(a)Subject to Clauses 5.11 and 5.42 above, preventive maintenance for Landlord’s
building facilities covering the electrical system (including annual testing and
renewal of electrical licence), ACMV system, fire protection system (excluding
Tenant’s server room/data room, if any), plumbing & sanitary system, life system
(including testing for renewal of lift certificate), dock leveler and automatic
car-park barriers;

 

(b)Landscaping works and pest control works for the external part of the
Property only;

 

(c)Facade painting, cleaning of curtain walling/cladding and 5-yearly structural
inspection;

 

(d)Replacement of building structure, building services and systems provided
that the need to carry out such replacement is not caused by the act, omission
or negligence of the Tenant, its servants, agents, contractors, invitees or
permitted occupiers;

 

(e)Re-roofing and replacement of waterproofing;

 

(f)Re-surfacing of carpark;

 

(g)Provision of office-hour air-conditioning (i.e. 8.00 a.m. to 6.00 p.m., from
Mondays to Fridays and from [8.00 a.m. to 1.00 p.m.] on Saturdays (Sundays and
gazetted public holidays excluded);

 

(h)Provision of 24-hour 7-day security guards (2 guards during day shift and 1
guard during night shift);

 

(i)Daily cleaning of external common areas;

 

(j)Daily refuse disposal;

 

(k)Daily cleaning of internal common areas and toilets; and

 

(l)The provision of a gym in the Building with usage fees (to be determined by
the Landlord) being payable.

 

58

 

 

THE SIXTH SCHEDULE ABOVE REFERRED TO

 

RENT REVIEW

 

1.Revision

 

(a)The rent applicable as at the commencement of each of the First Option Term
and the Second Option Term shall be revised and determined in accordance with
the provisions of this Sixth Schedule.

 

(b)In respect of the First Option Term:

 

(i)the monthly rent (excluding service charge) payable for each month comprised
in the first year of the First Option Term shall be the Prevailing Market Rent
as at the commencement of the First Option Term, subject to a cap equivalent to
105% of the effective rent (excluding service charge) payable for the last month
of the Term but in any case shall not be below the rent payable for the year
immediately preceding; and

 

(ii)subsequent thereto, the rent (excluding service charge) for each subsequent
year comprised in the remaining period of the First Option Term shall be revised
to a rent to be agreed between the Parties at the time of renewal of the First
Option Term, which rent shall be subject to a yearly escalation not exceeding
five per cent (5%) over the rent (excluding service charge) applicable to the
year immediately preceding each such year but in any case shall not be below the
rent payable for the year immediately preceding each such year.

 

(c)In respect of the Second Option Term:

 

(i)the monthly rent (excluding service charge) payable for each month comprised
in the first year of the Second Option Term shall be the Prevailing Market Rent
as at the commencement of the Second Option Term but in any case shall not be
below the rent payable for the year immediately preceding; and

 

(ii)subsequent thereto, the rent (excluding service charge) for each subsequent
year comprised in the remaining period of the Second Option Term shall be
revised to a rent to be agreed between the Parties at the time of renewal of the
Second Option Term, which rent shall be subject to a yearly escalation not
exceeding five per cent (5%) over the rent (excluding service charge) applicable
to the year immediately preceding each such year but in any case shall not be
below the rent payable for the year immediately preceding each such year.

 

(d)The Service Charge applicable for each month comprised in the First Option
Term and the Second Option Term shall be determined by the Landlord from time to
time, acting reasonably and having regard to the rates of service charge
applicable to comparable properties (if any).

 

2.Agreement on Prevailing Market Rate

 

The Landlord and the Tenant shall endeavour to agree on the Prevailing Market
Rent no later than the date ("Parties' Rent Review Date") falling six (6) months
before the commencement of the First Option Term or the Second Option Term, as
the case may be.

 

59

 

  

3.Determination by Third Parties

 

If the Landlord and the Tenant fail to agree on the Prevailing Market Rent by
the date stipulated in Paragraph 2 of this Schedule, the following provisions
shall apply:

 

(a)within fourteen (14) days after the date stipulated in Paragraph 2 of this
Schedule, each of the Landlord and the Tenant shall at its own cost appoint any
one of the following valuers:

 

(i)Colliers International;

(ii)Jones Lang LaSalle Property Consultants Pte Ltd;

(iii)CB Richard Ellis (Pte) Ltd;

(iv)DTZ Debenham Tie Leung (SEA) Pte Ltd; and

(v)Knight Frank Pte Ltd,

 

to determine the Prevailing Market Rent and shall instruct the valuer so
appointed by it (the "Appointed Valuer") to report in writing to both the
parties hereto, no later than thirty (30) days (the "Appointed Valuer's Rent
Review Date") after the Appointed Valuer’s appointment, the Appointed Valuer’s
valuation of the Prevailing Market Rent. The valuer so appointed shall act as an
expert and not an arbitrator;

 

(b)if the variance between the two valuations obtained pursuant to the valuation
carried out under Paragraph 3(a) does not exceed five per cent (5%) of the
higher valuation obtained, the average of the two Appointed Valuers’ valuations
made in accordance with paragraph 3(a) of this Schedule shall be the Prevailing
Market Rent and be binding and conclusive on both the Landlord and the Tenant
but if only one Appointed Valuer has been appointed or has reported in
accordance with the said paragraph 3(a), the valuation of the Appointed Valuer
so appointed and reporting shall be the Prevailing Market Rent and shall be
conclusive and binding on the Landlord and the Tenant; and

 

(c)if the variance between the two valuations obtained pursuant to the valuation
carried out under Paragraph 3(a) of this Schedule exceeds five per cent (5%) of
the higher valuation obtained, the Landlord and the Tenant shall within seven
(7) days from the date of the later valuation report jointly appoint a third
approved valuer (the "Approved Valuer") from the aforesaid list of Appointed
Valuer or in the event that the Landlord and the Tenant cannot agree on the
appointment of the Approved Valuer, such Approved Valuer as appointed by the
President of the Institution of Surveyors and Valuers to whom the Parties shall
refer, to report in writing to both parties hereto, the Approved Valuer’s
valuation of the Prevailing Market Rent within twenty-one (21) days of his
appointment (the "Approved Valuer's Rent Review Date"). Such Approved Valuer
shall act as an expert and not an arbitrator and the Prevailing Market Rent
shall in such case be derived by taking the average of the two valuations which
are closest in value from the three valuation reports obtained pursuant to
Paragraphs 3(b) and (c) herein, and such Prevailing Market Rent shall be binding
on the Landlord and Tenant. The costs and expenses of the Approved Valuer shall
be borne by the parties in equal shares.

 



  (d) For the avoidance of doubt, if the Prevailing Market Rent is not
determined by the commencement date of the First Option Term or Second Option
Term, as the case may be, the Tenant shall continue to pay the Rent then
applicable to the Landlord until the Prevailing Market Rent has been determined.
Upon determination of the Prevailing Market Rent, the rent, service charge and
security deposit amount will be adjusted accordingly with effect from the
Relevant Rent Review Date. If there is any underpayment, the shortfall must be
paid by the Tenant to the Landlord, free of interest, within fourteen (14) days
from the date of determination of the Prevailing Market Rent. If there is any
overpayment, the excess will be paid by the Landlord to the Tenant, free of
interest, within fourteen (14) days of the date of determination of the
Prevailing Market Rent or (at the Landlord’s discretion) be applied by the
Landlord towards the rent and service charge payable by the Tenant on the next
Payment Date.



 

60

 

 

4.Definitions

 

For the purpose of this Paragraph 4:

 

"Prevailing Market Rent" means the monthly unit rent (expressed in per square
foot or per square metre) at which the Premises might reasonably be expected to
be let in the open market on the Parties' Rent Review Date, the Appointed
Valuer's Rent Review Date or the Approved Valuer's Rent Review Date, as the case
may be.

 

ASSUMING

 

(a)the letting is substantially on the same terms and conditions as those
applicable to the First Option Term or the Second Option Term (as the case may
be);

 

(b)the Premises are available to let as a whole, with vacant possession, by a
willing landlord to a willing tenant, without premium;

 

(c)the Premises are ready, fit and available for immediate occupation and use
and all fitting out and other tenant’s works required by the tenant have been
completed immediately prior to the commencement of the First Option Term or
Second Option Term, as the case may be;

 

(d)the Landlord and the Tenant have complied with their respective obligations
under this Agreement, the agreement relating to the First Option Term or the
agreement relating to the Second Option Term, as the case may be, but without
prejudice to any rights of the parties;

 

(e)if the whole or any part of the Premises or the means of access or any
services to them have been destroyed or damaged, they have been fully
reinstated;

 

(f)the rates of rent payable for single lettings of comparable premises in the
vicinity of the Property;

 

(g)the effective rent on a new single letting of space of similar size and
condition to the Property with vacant possession; and

 

(h)the Property being available only for the use as that set forth in this
Agreement as may be supplemented, varied or amended from time to time.

 

BUT TAKING NO ACCOUNT OF

 

(I)any goodwill attributable to the Premises by reason of any business of
Kulicke & Soffa Pte. Ltd. carried on there;

 

(II)any effect on rent of the fact that any tenant and any permitted occupier is
or has been in occupation of the Premises;

 

(III)the value of the fixtures and fittings of the Tenant and any permitted
occupier; and

 

61

 

 

(IV)any sublease or other sub-tenancy agreement, licence or occupational
arrangement in respect of any part of the Property and any rental fees or money
payable under any of them.

 

62

 

 

APPENDIX 1

 

FORM OF BANK GUARANTEE

(FOR THE SECURITY DEPOSIT AMOUNT)

 

Date : [·]       To : DBS TRUSTEE LIMITED AS TRUSTEE OF MAPLETREE INDUSTRIAL
TRUST         ("Landlord")

 

Dear Sirs

 

OUR BANK GUARANTEE NO: ___________________ FOR S$ 3.42 MILLION________________

 

1.IN CONSIDERATION OF the Landlord agreeing to:

 

(a)lease to KULICKE & SOFFA PTE. LTD. ("Tenant") the property known as [·]
("Property"), on the terms and conditions of a lease agreement ("Agreement")
dated [●] entered into between the Landlord and the Tenant; and

 

(b)allow the Tenant to furnish a bank guarantee for the whole of the Deposit
amount (as defined in the Agreement) required under the Agreement,

 

we [●] ("Guarantor"), irrevocably and unconditionally, agree, as a primary
obligation ("guaranteed obligation"), to pay to the Landlord on demand in
writing by the Landlord, any sum or sums demanded not exceeding in aggregate the
sum of S$[3.42 million] ("Guaranteed Sum").

 

2.Payment of the Guaranteed Sum shall be made by the Guarantor to the Landlord:

 

(a)whether or not the Guarantor gives prior notice of the payment to the Tenant;

 

(b)despite any dispute between the Landlord and the Tenant or any notice given
to the Guarantor by the Tenant not to pay to the Landlord any sums payable under
this Guarantee; and

 

(c)irrespective of the performance or non-performance by the Tenant or the
Landlord of the terms of the Agreement or any obligation under or in connection
with the Agreement in any respect.

 

3.The Guarantor's liability under this Guarantee is not affected or discharged
in any way by:

 

(a)any variation of the Agreement; or

 

(b)any extension of time or other forbearance given by the Landlord to the
Tenant; or

 

(c)the insolvency, bankruptcy, winding up or judicial management (as may be the
case) of the Tenant; or

 

(d)any other circumstance, act or omission which (except for this provision) may
operate to exonerate the Guarantor from that liability or affect that liability
at law or in equity.

 

63

 

 

4.It is expressly acknowledged and declared that partial and multiple drawings
on this Guarantee are permitted.

 

5.This Guarantee shall remain in full force and effect from [insert effective
date] until [insert expiry date] ("Expiry Date").

 

6.This Guarantee is governed by and will be construed in accordance with the
laws of the Republic of Singapore.

 

7.Any claim under this Guarantee must be made in writing not later than [Expiry
Date]* [three (3) months after the Expiry Date]** and must be delivered
personally or sent by prepaid registered post addressed to the Guarantor.

 

8.In the event of any assignment by the Landlord of its rights and benefits
under this Guarantee to any subsequent purchaser(s) of the Property, all
references to "Landlord" in this Guarantee shall thenceforth mean and refer to
any such assignee.

 

9.A person who is not the Guarantor, a successor of the Guarantor, the Landlord
or a successor or assign of the Landlord, has no right under the Contracts
(Rights of Third Parties) Act (Chapter 53B of Singapore) to enforce any term of
this Guarantee.

 

Yours faithfully

for (Bank issuing the Bank Guarantee)

 

      Date:   Name of signatory(ies):     Designation:

 

* Applicable for all Years, except the final Year

** Applicable only for final Year

 

64

 

 

APPENDIX 2

 

KEY PARAMETERS

 

1.The Certified Net Lettable Floor Area shall not be less than 95% of the
Contracted NLA.

 

2.Net Lettable Floor Area shall not be less than 81,267 sq feet (7,550 sq
metres) at 3rd storey.

 

65

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Securities and Exchange
Commission.

 

APPENDIX 3

 

PROHIBITED PARTIES

 

1.For the purposes of this Agreement, Prohibited Parties refer to:

 

(a)the parties listed in Part A;

 

(b)the parties carrying out (i) manufacturing, (ii) manufacturing and sale, or
(iii) manufacturing, , sale and maintenance, of such equipment described in Part
B below; and

 

(c)the parties carrying out (i) manufacturing, (ii) manufacturing and sale, or
(iii) manufacturing, sale and maintenance, of such equipment described in Part C
below, provided that the Tenant commences carrying out any of the following
(viz: (i) manufacturing, (ii) manufacturing and sale, or (iii) manufacturing,
sale and maintenance, of such equipment described in Part C) and has migrated
the description of the equipment found under Part C to Part B pursuant to
paragraph 2 (b) below ( each, entity under the foregoing paragraphs 1(b) and
(c), a “Part B Entity”)

 

Provided Always that:

 

(a)the Landlord’s obligations under Clause 9.18B1with respect to any Part B
Entity taking a lease or licence of or other occupation rights (as the case may
be) in respect of any part of the Building or any part of the Land shall be
considered satisfied if

 

(i)the Landlord includes a covenant in all the leases, licences or other
document(s) (as the case may be) relating to such occupation rights in respect
of any part of the Building or any part of the Land,that prohibit the tenant,
licencee or occupant thereunder (as the case may be) from engaging in or
undertaking the (I) manufacture, (II) manufacture and sale, or (III)
manufacture, sale and maintenance, of the equipment listed in Part B. For the
avoidance of doubt, where this covenant is included in the relevant lease,
licence or other document(s) (as the case may be) relating to such occupation
rights, theLandlord is not required to audit or conduct further due diligence
into the relevant occupant’s activities; and

 

(ii)In the event the Tenant notifies the Landlord that any of the tenant,
licencee or occupant referred to in the foregoing paragraph (a)(i) of this
proviso is in breach of the covenant, the Landlord must investigate and enforce
the covenant against the relevant tenant, licencee or occupant, if applicable.

 

(b)for the avoidance of doubt, (i) entities using but not manufacturing such
equipment described in Part B and Part C for its business and carrying out the
maintenance of such equipment either on its own or through a third party; (ii)
entities that manufacture and supply parts for the manufacture of the equipment,
and (iii) entities which either maintain or sell such equipment only, do not
qualify as a Part B Entity.

 

subject to the rights of the Tenant to review and refresh the list in

 

(a)Part A; and

 

(b)the descriptions in Part B by a migration of the description previously found
under Part C, to Part B consequent upon the Tenant carrying out (i)
manufacturing, (ii) manufacturing and sale, or (iii) manufacturing, sale and
maintenance, of such equipment described in Part C,

 

66

 

 

from time to time in accordance with the provisions of this Appendix 3.

 

2.The Tenant is entitled to review and refresh by notice in writing (each, a
"Refresher Notice") to the Landlord :

 

(a)the list of entities in Part A, so long as:

 

(i)the total number of entities in the list in Part A does not exceed fifty; and

 

(ii)any new entity introduced as part of the refresher exercise is in
competition with the Tenant’s then current activities and operations, or is a
related company (as defined under Section 6 of the Companies Act (Cap 50)) of
such entity listed in Part A; and

 

(b)the description of the equipment in Part B, by a migration of the description
of the equipment previously found under Part C, to Part B consequent upon the
Tenant carrying out (i) manufacturing, (ii) manufacturing and sale, or (iii)
manufacturing, sale and maintenance, of such equipment described in Part C.

 

The refresher may be on an annual or a more frequent basis, as may be determined
by the Tenant acting in good faith. Every notification issued by the Tenant for
the purpose of refreshing the contents of Part A and/or Part B shall take effect
thirty (30) Business Days from the date of service of the notice on the
Landlord.

 

3.In the event of a dispute as to whether an entity qualifies as a Prohibited
Party under Clause 9.18B and Appendix 3 (the "Disputed Prohibited Party"), the
Landlord’s undertaking under Clause 9.18B.1 shall apply to such Disputed
Prohibited Party as if it were a Prohibited Party under this Agreement, until
such a dispute has been resolved between the Parties.

 

Part A   S/No   Name as in ACRA ASM   1   ASM ASSEMBLY SYSTEMS PTE. LTD.     2  
ASM ASSEMBLY SYSTEMS SINGAPORE PTE. LTD.     3   ASM TECHNOLOGY R&D CENTER
SINGAPORE PTE. LTD.     4   ASM TECHNOLOGY SINGAPORE PTE LTD     5   ASM WAFER
PROCESS EQUIPMENT SINGAPORE PTE LTD     6   ASM FRONT-END MANUFACTURING
SINGAPORE PTE. LTD. BE Semiconductor Industries N.V   7   BESI SINGAPORE PTE.
LTD.     8   Fico Sales & Service Pte. Ltd.     9   Meco Equipment Engineers
(Far East) Pte. Ltd.     10   Esec (Singapore) Pte. Ltd. DISCO Corporation   11
  DISCO HI-TEC (SINGAPORE) PTE LTD

 

67

 

 

Part A   S/No   Name as in ACRA EVG   12   Linkfab Technologies Pte Ltd. F & K
Delvotec   13   F & K DELVOTEC BONDTECHNIK GMBH & CO. KG Hitachi
High-Technologies Corp   14   HITACHI HIGH-TECHNOLOGIES (SINGAPORE) PTE. LTD.
Paloma Technologies   15   PALOMAR TECHNOLOGIES (SE ASIA) PTE. LTD. Panasonic
Factory Solutions Co Ltd   16    PANASONIC FACTORY SOLUTIONS ASIA PACIFIC     17
  PANASONIC FACTORY SOLUTIONS ASIA PACIFIC PTE. LTD. Shinkawa Ltd   18  
SHINKAWA SINGAPORE PTE LTD Small Precision tools   19   SPT ASIA PTE LTD Suss
Microtec   20   SUSS MICROTEC (SINGAPORE) PTE. LTD.     21   ZMC TECHNOLOGIES
(SINGAPORE) PTE. LTD.     22   ZMC TECHNOLOGIES PTE LTD Toray Engineering Co Ltd
  23   TORAY ASIA PTE. LTD.     24   TORAY INTERNATIONAL SINGAPORE PTE. LTD.
West Bond Inc   25   DYMEK ASIA (S) PTE LTD

 

Part A   S/No   Name not in ACRA yet Canon Machinery Inc   26   Canon Machinery
Inc DIAS Automation   27   DIAS Automation Hesse & Knipps   28   Hesse & Knipps
Kaijo Corp   29   Kaijo Corp Muehlbauer Holding AG & Co. KGaA   30   Muehlbauer
Holding AG & Co. KGaA PECO Co., Ltd   31   PECO Co., Ltd Shibaura Mechatronics
Corp   32   Shibaura Mechatronics Corp Ultrasonic Engineering Co., Ltd   33  
Ultrasonic Engineering Co., Ltd

 

68

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Securities and Exchange
Commission.

 

S/No   Part B   1   Wire Bonding Equipment   2   Die Attach equipment   3   Stud
bumper   4   Bonding tools   5   Dicing blades   6       7               S/No  
Part C   1   ***   2   ***   3   Flip Chip Equipment   4   Molding & Sealing
Equipment   5   ***   6   ***   7   ***   8   ***   9   ***   10   ***   11  
***   12   ***   13       14       15       16      

 

69

 

 

APPENDIX 4

 

DESIGNATED LOADING DOCKS

[pg73.jpg]

 

70

 

 

APPENDIX 5

 

LICENSED AREA

[pg74.jpg]

 

71

 

 



APPENDIX 6

 

CARGO LIFT

[pg75.jpg]

 

72

 

 



APPENDIX 7

 

THE PREMISES 

 [pg76.jpg]

 

73

 

 

[pg77.jpg]

 

74

 

 

[pg78.jpg]

 

75

 

 

APPENDIX 8

[PLANS SHOWING RESERVED PREMISES 1

AND RESERVED PREMISES 2]

 

Reserved Premises 1

 

[pg79.jpg]

 



Conversion Rate: 1 square metre = 10.7639 square foot

 

 

76

 

Reserved Premises 2

 [pg80.jpg]

 



Conversion Rate: 1 square metre = 10.7639 square foot

 

 

77

 

 

IN WITNESS WHEREOF this Agreement has been entered into on the date stated at
the beginning.

 

THE LANDLORD

 

SIGNED by ) for and on behalf of ) DBS TRUSTEE LIMITED ) AS TRUSTEE OF MAPLETREE
INDUSTRIAL TRUST ) in the presence of: )

 

    Witness’ signature   Name:  

 

THE TENANT

 

SIGNED by ) for and on behalf of ) KULICKE & SOFFA PTE. LTD. ) in the presence
of: )

 

    Witness’ signature   Name:  







 

 

 

 

APPENDIX 6

 

MASTER SCHEDULE

 

[pg64.jpg]

 

61

 

 

APPENDIX 7

 

KEY PARAMETERS

 

1.The Certified Net Lettable Floor Area shall not be less than 95% of the
Contracted NLA.

 

2.Net Lettable Floor Area shall not be less than 81,267 sq feet at 3rd storey.

 

62

 

 

IN WITNESS WHEREOF this Agreement has been entered into on the date stated at
the beginning.

 

THE LANDLORD               SIGNED by )     for and on behalf of )     /s/ Tham
Kuo Wei   DBS TRUSTEE LIMITED )     AS TRUSTEE OF MAPLETREE INDUSTRIAL TRUST )  
  in the presence of: )             /s/ Carol Anne Tan       Witness’ signature
      Name: Carol Anne Tan               THE TENANT               SIGNED by )  
  for and on behalf of ) /s/ Jonathan H. Chou   KULICKE & SOFFA PTE. LTD. )    
in the presence of: )             /s/ Cheung Yong Fung       Witness’ signature
      Name: Cheung Yong Fung      

 

63

 

